 



Exhibit 10.1

Execution Version
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of February 28, 2008
among
ODYSSEY HEALTHCARE OPERATING A, LP,
ODYSSEY HEALTHCARE OPERATING B, LP,
HOSPICE OF THE PALM COAST, INC., and
OHC INVESTMENT, INC. (to be merged with and into VISTACARE, INC.)
as Borrowers,
THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,
GENERAL ELECTRIC CAPITAL CORPORATION,
as Agent and a Lender,
BANK OF AMERICA, N.A AND FIFTH THIRD BANK,
as Co-Syndication Agents,
and
SUNTRUST BANK. AND COMPASS BANK,
as Co-Documentation Agents
GE CAPITAL MARKETS, INC.,
as Sole Lead Arranger
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. AMOUNT AND TERMS OF CREDIT
    2  
1.1. Credit Facilities
    2  
1.2. Letters of Credit
    5  
1.3. Prepayments
    5  
1.4. Use of Proceeds
    7  
1.5. Interest and Applicable Margins
    7  
1.6. [Intentionally Omitted]
    10  
1.7. [Intentionally Omitted]
    10  
1.8. Cash Management Systems
    10  
1.9. Fees
    10  
1.10. Receipt of Payments
    11  
1.11. Application and Allocation of Payments
    11  
1.12. Evidence of Debt
    12  
1.13. Indemnity
    13  
1.14. Access
    15  
1.15. Taxes
    15  
1.16. Capital Adequacy; Increased Costs; Illegality
    16  
1.17. Single Loan; Joint and Several Obligations
    17  
 
       
2. CONDITIONS PRECEDENT
    18  
2.1. Conditions to the Initial Loans
    18  
2.2. Further Conditions to Each Loan
    20  
 
       
3. REPRESENTATIONS AND WARRANTIES
    21  
3.1. Existence; Compliance with Law
    21  
3.2. Executive Offices, Collateral Locations, FEIN
    22  
3.3. Power, Authorization, Enforceable Obligations
    22  
3.4. Financial Statements and Projections
    23  
3.5. Material Adverse Effect
    23  
3.6. Ownership of Property; Liens
    24  
3.7. Labor Matters
    24  
3.8. Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
    25  
3.9. Government Regulation
    25  
3.10. Margin Regulations
    25  
3.11. Taxes
    26  
3.12. ERISA
    26  
3.13. No Litigation
    27  
3.14. Brokers
    27  
3.15. Intellectual Property
    28  
3.16. Full Disclosure
    28  
3.17. Environmental Matters
    28  
3.18. Insurance
    29  
3.19. Deposit and Disbursement Accounts
    29  

-i- 



--------------------------------------------------------------------------------



 



         
3.20. [Intentionally Omitted]
    29  
3.21. [Intentionally Omitted]
    29  
3.22. Agreements and Other Documents
    29  
3.23. Solvency
    30  
3.24. Compliance With Health Care Laws
    30  
3.25. HIPAA Compliance
    31  
3.26. Non-Guarantor Subsidiaries
    32  
 
       
4. FINANCIAL STATEMENTS AND INFORMATION
    32  
4.1. Reports and Notices
    32  
4.2. Communication with Accountants
    32  
 
       
5. AFFIRMATIVE COVENANTS
    32  
5.1. Maintenance of Existence and Conduct of Business
    32  
5.2. Payment of Charges
    33  
5.3. Books and Records
    33  
5.4. Insurance; Damage to or Destruction of Collateral
    33  
5.5. Compliance with Laws and Corporate Integrity Agreement
    35  
5.6. Supplemental Disclosure
    35  
5.7. Intellectual Property
    35  
5.8. Environmental Matters
    35  
5.9. Landlords’ Agreements, Mortgagee Agreements, Bailee Letters, Lease
Performance and Real Estate Purchases
    36  
5.10. Further Assurances
    37  
5.11. Non-Guarantor Subsidiaries
    37  
5.12. Merger
    38  
5.13. Permitted L/Cs
    39  
5.14. Post-Closing Matters
    39  
 
       
6. NEGATIVE COVENANTS
    40  
6.1. Mergers, Subsidiaries, Etc
    40  
6.2. Investments; Loans and Advances
    42  
6.3. Indebtedness
    43  
6.4. Employee Loans and Affiliate Transactions
    44  
6.5. Capital Structure and Business
    44  
6.6. Guaranteed Indebtedness
    45  
6.7. Liens
    45  
6.8. Sale of Stock and Assets
    46  
6.9. ERISA
    46  
6.10. Financial Covenants
    46  
6.11. Hazardous Materials
    46  
6.12. Sale-Leasebacks
    47  
6.13. Cancellation of Indebtedness
    47  
6.14. Restricted Payments
    47  
6.15. Change of Corporate Name or Location; Change of Fiscal Year
    47  
6.16. No Impairment of Intercompany Transfers
    48  
6.17. No Speculative Transactions
    48  
6.18. Leases; Real Estate Purchases
    48  

-ii- 



--------------------------------------------------------------------------------



 



         
6.19. Business Associate Agreement
    48  
 
       
7. TERM
    48  
7.1. Termination
    48  
7.2. Survival of Obligations Upon Termination of Financing Arrangements
    48  
 
       
8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
    49  
8.1. Events of Default
    49  
8.2. Remedies
    51  
8.3. Waivers by Credit Parties
    52  
 
       
9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
    52  
9.1. Assignment and Participations
    52  
9.2. Appointment of Agent
    54  
9.3. Agent’s Reliance, Etc
    55  
9.4. GE Capital and Affiliates
    56  
9.5. Lender Credit Decision
    56  
9.6. Indemnification
    56  
9.7. Successor Agent
    57  
9.8. Setoff and Sharing of Payments
    57  
9.9. Advances; Payments; Non-Funding Lenders; Information; Actions in Concert
    58  
9.10. Titles
    60  
 
       
10. SUCCESSORS AND ASSIGNS
    61  
10.1. Successors and Assigns
    61  
 
       
11. MISCELLANEOUS
    61  
11.1. Complete Agreement; Modification of Agreement
    61  
11.2. Amendments and Waivers
    62  
11.3. Fees and Expenses
    63  
11.4. No Waiver
    65  
11.5. Remedies
    65  
11.6. Severability
    65  
11.7. Conflict of Terms
    65  
11.8. Confidentiality
    65  
11.9. GOVERNING LAW
    66  
11.10. Notices
    67  
11.11. Section Titles
    68  
11.12. Counterparts
    68  
11.13. WAIVER OF JURY TRIAL
    68  
11.14. Press Releases and Related Matters
    68  
11.15. Reinstatement
    69  
11.16. Advice of Counsel
    69  
11.17. No Strict Construction
    69  
11.18. USA PATRIOT Act Notice
    69  
11.19. Effect of Amendment and Restatement on Existing Credit Agreement
    69  

-iii- 



--------------------------------------------------------------------------------



 



         
12. CROSS-GUARANTY
    70  
12.1. Cross-Guaranty
    70  
12.2. Waivers by Borrowers
    71  
12.3. Benefit of Guaranty
    71  
12.4. Subordination of Subrogation, Etc
    71  
12.5. Election of Remedies
    72  
12.6. Limitation
    72  
12.7. Contribution with Respect to Guaranty Obligations
    73  
12.8. Liability Cumulative
    74  

-iv- 



--------------------------------------------------------------------------------



 



INDEX OF APPENDICES

         
Annex A (Recitals)
  -   Definitions
Annex B (Section 1.2)
  -   Letters of Credit
Annex C (Section 1.8)
  -   Cash Management System
Annex D (Section 2.1(a))
  -   Closing Checklist
Annex E (Section 4.1(a))
  -   Financial Statements and Projections -Reporting
Annex F (Section 6.10)
  -   Financial Covenants
Annex G (Section 9.9(a))
  -   Lenders’ Wire Transfer Information
Annex H (Section 11.10)
  -   Notice Addresses
Annex I (from Annex A-
Commitments definition)
  -   Revolving Loan Commitments as of Closing Date
Annex J (from Annex A
Term Loan Commitment
Definition)
  -   Term Loan Commitments as of Closing Date
 
       
Exhibit 1.1(a)(i)
  -   Form of Notice of Revolving Credit Advance
Exhibit 1.1(b)(i)(A)
  -   Form of Notice of Delayed Draw Term Loan
Exhibit 1.3(b)(iv)
  -   Form of Excess Cash Flow Certificate
Exhibit 1.5(e)
  -   Form of Notice of Conversion/Continuation
Exhibit 1.12(e)-1
  -   Form of Revolving Note
Exhibit 1.12(e)-2
  -   Form of Term Note
Exhibit 9.1(a)
  -   Form of Assignment Agreement
 
       
Schedule 1.1
  -   Agent’s Representatives
Disclosure Schedule 2.1(h)
  -   Payoff Debt
Disclosure Schedule 3.1
  -   Type of Entity; State of Organization
Disclosure Schedule 3.2
  -   Executive Offices; Collateral Locations; FEIN
Disclosure Schedule 3.4(a)
  -   Financial Statements
Disclosure Schedule 3.4(b)
  -   Projections
Disclosure Schedule 3.6
  -   Real Estate and Leases
Disclosure Schedule 3.7
  -   Labor Matters
Disclosure Schedule 3.8
  -   Ventures, Subsidiaries and Affiliates; Outstanding Stock
Disclosure Schedule 3.11
  -   Tax Matters
Disclosure Schedule 3.12
  -   ERISA Plans
Disclosure Schedule 3.13
  -   Litigation
Disclosure Schedule 3.15
  -   Intellectual Property
Disclosure Schedule 3.17
  -   Hazardous Materials
Disclosure Schedule 3.18
  -   Insurance
Disclosure Schedule 3.19
  -   Deposit and Disbursement Accounts
Disclosure Schedule 3.22
  -   Material Agreements
Disclosure Schedule 3.24
  -   Medicare/Medicaid
Disclosure Schedule 3.26
  -   Non-Guarantor Subsidiaries
Disclosure Schedule 6.3
  -   Indebtedness
Disclosure Schedule 6.4(a)
  -   Transactions with Affiliates
Disclosure Schedule 6.5(c)
  -   Real Property Owned by Non-Guarantor Subsidiaries
Disclosure Schedule 6.7
  -   Existing Liens

-v- 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
          This SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of
February 28, 2008 among ODYSSEY HEALTHCARE OPERATING A, LP, a Delaware limited
partnership (“OpCoA”), ODYSSEY HEALTHCARE OPERATING B, LP, a Delaware limited
partnership (“OpCoB”), HOSPICE OF THE PALM COAST, INC., a Florida not for profit
corporation (“Palm Coast”), OHC INVESTMENT, INC., a Delaware corporation
(“AcquisitionCo”), to be merged with and into VISTACARE, INC., a Delaware
corporation, (“Target”), the other Credit Parties signatory hereto; GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation (in its individual
capacity, “GE Capital”), for itself, as a Lender, and as Agent for Lenders; BANK
OF AMERICA, N.A. and FIFTH THIRD BANK and, as Co-Syndication Agents; SUNTRUST
BANK and COMPASS BANK, as Co-Documentation Agents; and the other Lenders
signatory hereto from time to time.
RECITALS
          WHEREAS, OpCoA, OpCoB and Palm Coast are each a party to that certain
Amended and Restated Credit Agreement dated as of May 24, 2007, by and among
Agent, GE Capital as the sole lender party thereto, OpCoA, OpCoB, Palm Coast and
the other Credit Parties signatory from time to time thereto (the “Existing
Credit Agreement”);
          WHEREAS, Parent and AcquisitionCo have entered into an Agreement and
Plan of Merger dated as of January 15, 2008 with the Target pursuant to which
AcquisitionCo has offered to purchase all of the outstanding shares of class A
common stock of the Target and effect a merger of AcquisitionCo with and into
the Target on the terms and subject to the conditions set forth therein;
          WHEREAS, the parties desire to amend and restate the Existing Credit
Agreement to, among other things, (a) add AcquisitionCo as an additional
Borrower, (b) reduce the amount of the Revolving Loan Commitment, (c) provide
for additional financing to the Borrowers through a senior secured term loan
which will be used to fund a portion of the consideration for the Acquisition,
and (d) provide (i) working capital financing for Borrowers, (ii) funds for
Permitted Acquisitions and other general corporate purposes of Borrowers and
(iii) funds for other purposes permitted hereunder; and for these purposes,
Lenders are willing to make or continue certain loans and other extensions of
credit to Borrowers upon the terms and conditions set forth herein;
          WHEREAS, OpCoA, OpCoB and Palm Coast have secured all of their
obligations under the Loan Documents by granting to Agent, for the benefit of
Agent and Lenders, a security interest in and lien upon substantially all of
their existing personal property and after-acquired personal property;
          WHEREAS, each Credit Party as of the date hereof (other than
Borrowers, the Target, the Target Subsidiary Guarantors and the Non-Guarantor
Subsidiaries) has guaranteed all of the obligations of Borrowers to Agent and
Lenders under the Loan Documents, and each Credit Party as of the date hereof
(other than AcquisitionCo, the Target, the Target Subsidiary Guarantors and the
Non-Guarantor Subsidiaries) has granted to Agent, for the benefit of Agent

 



--------------------------------------------------------------------------------



 



and Lenders, a security interest in and lien upon substantially all of its
existing personal property and after-acquired personal property, including,
without limitation, the Stock of each Subsidiary owned by such Credit Party
(other than the Stock of AcquisitionCo, the Target and the Target Subsidiary
Guarantors) to secure such guaranty; and
          WHEREAS, capitalized terms used in this Agreement shall have the
meanings ascribed to them in Annex A and, for purposes of this Agreement and the
other Loan Documents, the rules of construction set forth in Annex A shall
govern. All Annexes, Disclosure Schedules, Exhibits and other attachments
(collectively, “Appendices”) hereto, or expressly identified to this Agreement,
are incorporated herein by reference, and taken together with this Agreement,
shall constitute but a single agreement. These Recitals shall be construed as
part of the Agreement.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants hereinafter contained, and for other good and valuable consideration,
the parties hereto agree as follows:
1. AMOUNT AND TERMS OF CREDIT
     1.1. Credit Facilities.
          (a) Revolving Credit Facility.
               (i) Subject to the terms and conditions hereof, each Revolving
Lender agrees to make available to Borrowers from time to time until the
Revolving Commitment Termination Date its Pro Rata Share of advances (each, a
“Revolving Credit Advance”). The Pro Rata Share of the Revolving Loan of any
Revolving Lender shall not at any time exceed its separate Revolving Loan
Commitment and the Revolving Loans of all Revolving Lenders shall not at any
time exceed the Maximum Amount. The obligations of each Revolving Lender
hereunder shall be several and not joint. Until the Revolving Commitment
Termination Date, Borrowers may from time to time borrow, repay and reborrow
under this Section 1.1(a). Each Revolving Credit Advance shall be made on notice
by Borrowers to one of the representatives of Agent identified in Schedule 1.1
at the address specified therein. Any such notice must be given no later than
(1) noon (New York time) on the Business Day of the proposed Revolving Credit
Advance, in the case of an Index Rate Loan, or (2) noon (New York time) on the
date which is 3 Business Days prior to the proposed Revolving Credit Advance, in
the case of a LIBOR Loan. Each such notice (a “Notice of Revolving Credit
Advance”) must be given in writing (by telecopy or overnight courier)
substantially in the form of Exhibit 1.1(a)(i), and shall include the
information required in such Exhibit and such other information as may be
reasonably required by Agent. If Borrowers desire to have the Revolving Credit
Advances bear interest by reference to a LIBOR Rate, Borrowers must comply with
Section 1.5(e).
               (ii) The obligation of each Borrower shall be joint and several
to pay the full principal amount of each Lender’s Revolving Loan Commitment or,
if less, such Lender’s Pro Rata Share of the aggregate unpaid principal amount
of all Revolving Credit Advances together with interest thereon as prescribed in
Section 1.5. The entire unpaid balance of the

-2-



--------------------------------------------------------------------------------



 



Revolving Loans shall be due and payable in full in immediately available funds
on the Revolving Commitment Termination Date.
          (b) Term Loan.
               (i) Subject to the terms and conditions hereof and in reliance
upon the representations and warranties set forth herein, each Term Lender
agrees to make a term loan (collectively, the “Initial Term Loan”) on the
Closing Date to the Borrowers in the amount of the applicable Term Lender’s Pro
Rata Share of the Initial Term Loan, the aggregate principal amount of such
Initial Term Loan being $126,500,000. Subject to the terms and conditions
hereof, including the requirement that the Effective Time (as defined in the
Acquisition Agreement) shall have occurred as of, or shall occur simultaneously
with, the Delayed Draw Funding Date, and in reliance upon the representations
and warranties set forth herein, each Term Lender agrees to make a term loan
(collectively, the “Delayed Draw Term Loan”) to the Borrowers in the amount of
the applicable Term Lender’s Pro Rata Share of the Delayed Draw Term Loan on the
Delayed Draw Funding Date, in accordance with clauses (A) through (C) below of
this Section 1.1(b)(i).
          (A) Notice of Borrowing. The Borrowers may request during the term of
this Agreement prior to the Term Commitment Termination Date the Delayed Draw
Term Loan by delivering a notice to one of the representatives of Agent
identified in Schedule 1.1 at the address specified therein. Any such notice
must be given no later than (1) noon (New York time) on the date which is 1
Business Day prior to the proposed Delayed Draw Term Loan, in the case of an
Index Rate Loan, or (2) noon (New York time) on the date which is 3 Business
Days prior to the proposed Delayed Draw Term Loan, in the case of a LIBOR Loan.
Such notice (a “Notice of Delayed Draw Term Loan”) must be given in writing (by
telecopy or overnight courier) substantially in the form of Exhibit
1.1(b)(i)(A), and shall include the information required in such Exhibit and
such other information as may be reasonably required by Agent. Agent shall
notify the Term Lenders promptly after receipt of the Notice of Delayed Draw
Term Loan on the date such Notice of Delayed Draw Term Loan is received by
telecopy, telephone or other similar form of transmission. If Borrowers desire
to have the Delayed Draw Term Loan bear interest by reference to a LIBOR Rate,
Borrowers must comply with Section 1.5(e).
          (B) Amount. The Delayed Draw Term Loan shall be in an aggregate amount
equal to $3,500,000 and shall be made once, if at all, on the Delayed Draw
Funding Date. Notwithstanding anything to the contrary set forth in this
Agreement, in the event that the Initial Term Loan is made on the Merger Funding
Date in the aggregate principal amount of the Term Loan Commitment, the Term
Lenders shall have no obligation to make the Delayed Draw Term Loan.
          (C) Disbursement. Each Term Lender will make its Pro Rata Share of the
Delayed Draw Term Loan available to the Agent, for the account of the Borrowers,
on the Delayed Draw Funding Date at the office of the Agent designated in
writing, upon reasonable advance notice by 11:00 a.m. (New York time) on the
date specified in the

-3-



--------------------------------------------------------------------------------



 



Notice of Delayed Draw Term Loan in funds immediately available to the Agent.
Such borrowing will then be made available to the Borrowers by the Agent by
depositing in the account designated by the Borrowers the aggregate of the
amounts made available to the Agent by the Term Lenders and in like funds as
received by the Agent. All such payments by each Term Lender shall be made
without setoff, counterclaim or deduction of any kind.
               (ii) The obligations of each Term Lender hereunder shall be
several and not joint. The obligations of each Borrower shall be joint and
several to pay each Term Lender’s Pro Rata Share of the Term Loan, together with
interest thereon as prescribed in Section 1.5.
               (iii) Borrowers shall repay the Term Loan during the six
consecutive one year periods following the Merger Funding Date in the applicable
aggregate amount set forth opposite such one year period below in the chart
below. Each such aggregate amount shall be paid in equal consecutive quarterly
installments on the first Business Day of April, July, October and January
during each such one year period, commencing on the first Business Day of the
Fiscal Quarter immediately following the Merger Funding Date. The amount of each
quarterly installment shall equal an amount which, when combined with all
installments payable during such one year period, shall equal the annual
aggregate amount applicable to such one year period.

          Year   Aggregate Annual Amount
1
  $ 6,500,000  
2
  $ 6,500,000  
3
  $ 13,000,000  
4
  $ 13,000,000  
5
  $ 16,250,000  
6
  $ 19,500,000  

          The final installment due on February 28, 2014 shall be in the amount
of $55,250,000 or, if different, the remaining principal balance of the Term
Loan.
               (iv) Notwithstanding Section 1.1(b)(iii), the aggregate
outstanding principal balance of the Term Loan and all other non-contingent
Obligations shall be due and payable in full in immediately available funds on
the Commitment Termination Date, if not sooner paid in full. No payment with
respect to the Term Loan may be reborrowed.
               (v) Each payment of principal with respect to the Term Loan shall
be paid to Agent for the ratable benefit of each Term Lender making a Term Loan,
ratably in proportion to each such Term Lender’s respective Term Loan
Commitment.
               (c) [Intentionally Omitted]

-4-



--------------------------------------------------------------------------------



 



          (d) Reliance on Notices. Agent shall be entitled to rely upon, and
shall be fully protected in relying upon, any Notice of Revolving Credit
Advance, Notice of Conversion/Continuation or similar notice believed by Agent
in good faith to be genuine. Agent may assume that each Person executing and
delivering any notice in accordance herewith was duly authorized, unless the
responsible individual acting thereon for Agent has actual knowledge to the
contrary. Agent and each Lender may regard any notice or other communication
pursuant to any Loan Document from any Borrower as a notice or communication
from all Borrowers, and may give any notice or communication required or
permitted to be given to any Borrower or Borrowers hereunder to another Borrower
or Borrowers.
     1.2. Letters of Credit.
          Subject to and in accordance with the terms and conditions contained
herein and in Annex B, Borrowers shall have the right to request, and Lenders
agree to incur, or purchase participations in, Letter of Credit Obligations in
respect of each Borrower.
     1.3. Prepayments.
          (a) Voluntary Prepayments; Reductions in Revolving Loan Commitments.
Borrowers may at any time on at least 5 days’ prior written notice by Borrowers
to Agent (i) voluntarily prepay all or part of the Revolving Loan or the Term
Loan and/or (ii) permanently reduce (but not terminate) the Revolving Loan
Commitment; provided, that (A) any such prepayments or reductions shall be in a
minimum amount of $500,000 and integral multiples of $100,000 in excess of such
amount and (B) after giving effect to such reductions, Borrowers shall comply
with Section 1.3(b)(i). In addition, Borrowers may at any time on at least
10 days’ prior written notice by Borrowers to Agent terminate the Revolving Loan
Commitment; provided, that upon such termination, all Loans and other
Obligations shall be immediately due and payable in full and all Letter of
Credit Obligations shall be cash collateralized or otherwise satisfied in
accordance with Annex B hereto. Any voluntary prepayment and any reduction or
termination of the Revolving Loan Commitment must be accompanied by payment of
any LIBOR funding breakage costs in accordance with Section 1.13(b). Upon any
such reduction or termination of the Revolving Loan Commitment, each Borrower’s
right to request Revolving Credit Advances, or request that Letter of Credit
Obligations be incurred on its behalf, shall simultaneously be permanently
reduced or terminated, as the case may be; provided, that a permanent reduction
of the Revolving Loan Commitment shall require a corresponding pro rata
reduction in the L/C Sublimit. Each notice of partial prepayment shall designate
the Loans or other Obligations to which such prepayment is to be applied;
provided that any partial prepayments of the Term Loan made by or on behalf of
any Borrower shall be applied pro rata to the remaining scheduled installments
of principal of the Term Loan.
          (b) Mandatory Prepayments.
               (i) If at any time the aggregate outstanding balance of the
Revolving Loan exceeds the Maximum Amount (an “Overadvance”), Borrowers shall,
within one Business Day of the earlier of Borrower’s knowledge of the existence
of such Overadvance or notice from Agent of the existence of such Overadvance,
repay the aggregate outstanding Revolving Credit Advances to the extent required
to eliminate such excess. If any such excess remains after

-5-



--------------------------------------------------------------------------------



 



repayment in full of the aggregate outstanding Revolving Credit Advances,
Borrowers shall provide cash collateral for the Letter of Credit Obligations in
the manner set forth in Annex B to the extent required to eliminate such excess.
               (ii) Within three Business Days of receipt by any Credit Party of
proceeds of any asset disposition, including the Sale of Stock of any of its
Subsidiaries (excluding proceeds of asset dispositions permitted by clauses
(a) or (c) of Section 6.8) in an aggregate amount exceeding $1,000,000 in any
Fiscal Year, Borrowers shall prepay the Loans in an amount equal to all such
proceeds, net of (A) reasonable and customary commissions and other reasonable
and customary transaction costs, fees and expenses properly attributable to such
transaction and payable by Borrowers in connection therewith (in each case, paid
to non-Affiliates), (B) transfer taxes, (C) amounts payable to holders of senior
Liens (to the extent such Liens constitute Permitted Encumbrances hereunder), if
any, and (D) an appropriate reserve for income taxes in accordance with GAAP in
connection therewith. Any such prepayment shall be applied in accordance with
Section 1.3(c). Each Credit Party shall distribute or contribute such proceeds
of each such asset disposition to one or more Borrowers, as applicable, in order
for the Borrowers to make such prepayment.
               (iii) If any Credit Party incurs Indebtedness (other than
Indebtedness permitted by Section 6.3), no later than three Business Days
following the date of receipt of the proceeds thereof, Borrowers shall prepay
the Loans in an amount equal to all such proceeds, net of underwriting discounts
and commissions and other reasonable costs paid to non-Affiliates in connection
therewith. Any such prepayment shall be applied in accordance with
Section 1.3(c). Each Credit Party shall distribute or contribute such proceeds
of such Indebtedness to one or more Borrowers, as applicable, in order for the
Borrowers to make such prepayment.
               (iv) Until the Termination Date, Borrowers shall prepay the Term
Loan on the date that is ten (10) days after the earlier of (A) the date on
which Holdings’ annual audited Financial Statements for the immediately
preceding Fiscal Year are delivered pursuant to Annex E or (B) the date on which
such annual audited Financial Statements were required to be delivered pursuant
to Annex E, in an amount equal to fifty percent (50%) of Excess Cash Flow for
the immediately preceding Fiscal Year. Any prepayments from Excess Cash Flow
paid pursuant to this clause (iv) shall be applied pro rata to the remaining
installments of the Term Loan. Each such prepayment shall be accompanied by a
certificate substantially in the form of Exhibit 1.3(b)(iv) signed by Holdings’
chief financial officer certifying the manner in which Excess Cash Flow and the
resulting prepayment were calculated. Notwithstanding anything to the contrary
herein, after the occurrence and during the continuation of an Event of Default,
Borrowers shall prepay the Obligations in the amounts and at the times required
under this Section 1.3(b)(iv) and each such prepayment shall be applied as set
forth in Section 1.3(c).
               (v) Within five (5) Business Days of receipt by any Credit Party
of the proceeds of any auction rate securities owned by such Credit Party on the
Closing Date, such Credit Party shall, in an amount equal to such proceeds,
prepay the principal balance of any Revolving Credit Advances outstanding until
the same has been paid in full.

-6-



--------------------------------------------------------------------------------



 



               (vi) Within five (5) Business Days after the Merger Funding Date,
Borrowers shall prepay the principal balance of any Revolving Credit Advances
outstanding at such time in an amount equal to the amount of any Revolving
Credit Advances made on the Closing Date.
          (c) Application of Certain Mandatory Prepayments. Any prepayments made
by any Borrower pursuant to Sections 1.3(b)(ii) or (b)(iii) above or Section
5.4(c) shall be applied as follows: first, to Fees and reimbursable expenses of
Agent then due and payable pursuant to any of the Loan Documents; second, to
interest then due and payable on the Term Loan; third, to prepay the scheduled
principal installments of the Term Loan on a pro rata basis, until the Term Loan
has been prepaid in full; fourth, to interest then due and payable on Revolving
Credit Advances; fifth, to the principal balance of Revolving Credit Advances
outstanding until the same has been paid in full; and last, to any Letter of
Credit Obligations to provide cash collateral therefor in the manner set forth
in Annex B, until all such Letter of Credit Obligations have been fully cash
collateralized in the manner set forth in Annex B. The Revolving Loan
Commitments shall not be permanently reduced by the amount of any such
prepayments.
          (d) No Implied Consent. Nothing in this Section 1.3 shall be construed
to constitute Agent’s or any Lender’s consent to any transaction that is not
permitted by other provisions of this Agreement or the other Loan Documents.
     1.4. Use of Proceeds.
     Borrowers shall utilize the proceeds of the Loans solely to (i) pay a
portion of the consideration for the Acquisition, (ii) repay all amounts owing
under all other Indebtedness (except for Indebtedness permitted under
Section 6.3), (iii) to pay fees and expenses incurred in connection with the
foregoing and this Agreement, and (iv) in addition, in the case of proceeds of
the Revolving Loan, for the financing of Borrowers’ ordinary working capital and
Capital Expenditures, to finance Permitted Acquisitions and for general
corporate needs.
     1.5. Interest and Applicable Margins.
          (a) Borrowers shall pay interest to Agent, for the ratable benefit of
Lenders in accordance with the various Loans being made by each Lender, in
arrears on each applicable Interest Payment Date, at the following rates:
(i) with respect to the Revolving Credit Advances, the Index Rate plus the
Applicable Revolver Index Margin per annum or, at the election of Borrowers, the
applicable LIBOR Rate plus the Applicable Revolver LIBOR Margin per annum, based
on the aggregate Revolving Credit Advances outstanding from time to time; and
(ii) with respect to the Term Loan, the Index Rate plus the Applicable Term Loan
Index Margin per annum or, at the election of Borrowers, the applicable LIBOR
Rate plus the Applicable Term Loan LIBOR Margin per annum.
          As of the Closing Date, the Applicable Margins are as follows:

-7-



--------------------------------------------------------------------------------



 



         
Applicable Revolver Index Margin
    2.00 %
Applicable Revolver LIBOR Margin
    3.00 %
Applicable Term Loan Index Margin
    2.00 %
Applicable Term Loan LIBOR Margin
    3.00 %

     The Applicable Margins shall be adjusted by reference to the following
grids:

                      Applicable   Applicable If Leverage Ratio is:   Index
Margin:   LIBOR Margin:
Equal to or greater than 2.50:1.00
    2.25 %     3.25 %
Equal to or greater than 1.75:1.00 but less than 2.50:1.00
    2.00 %     3.00 %
Equal to or greater than 1.25:1.00 but less than 1.75:1.00
    1.75 %     2.75 %
Less than 1.25:1.00
    1.50 %     2.50 %

Adjustments in the Applicable Margins commencing with the Fiscal Quarter ending
September 30, 2008 shall be implemented quarterly on a prospective basis, for
each calendar month commencing at least five (5) days after the date of delivery
to Lenders of the quarterly unaudited or annual audited (as applicable)
Financial Statements evidencing the need for an adjustment. Concurrently with
the delivery of those Financial Statements, Borrowers shall deliver to Agent and
Lenders a certificate, signed by its chief financial officer, setting forth in
reasonable detail the basis for the continuance of, or any change in, the
Applicable Margins. Failure to timely deliver such Financial Statements shall,
in addition to any other remedy provided for in this Agreement, result in an
increase in the Applicable Margins to the highest level set forth in the
foregoing grid, until the first day of the first calendar month following the
delivery of those Financial Statements demonstrating that such an increase is
not required. If an Event of Default has occurred and is continuing at the time
any reduction in the Applicable Margins is to be implemented, that reduction
shall be deferred until the first day of the first calendar month following the
date on which such Event of Default is waived or cured. If, as a result of any
restatement of or other adjustment to the Financial Statements or for any other
reason, Agent or Requisite Lenders determine that (a) the Leverage Ratio as
calculated by Borrowers as of any applicable date was inaccurate and (b) a
proper calculation of the Leverage Ratio would have resulted in a higher level
of pricing for any period, then Borrowers shall automatically and retroactively
be obligated to pay to Lenders, and shall pay to Lenders promptly on demand by
Agent, an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.
          (b) If any payment on any Loan becomes due and payable on a day other
than a Business Day, the maturity thereof will be extended to the next
succeeding Business Day (except as set forth in the definition of LIBOR Period)
and, with respect to payments of principal, interest thereon shall be payable at
the then applicable rate during such extension.
          (c) All computations of Fees calculated on a per annum basis and
interest shall be made by Agent on the basis of a 360-day year (or, in the case
of Index Rate Loans,

-8-



--------------------------------------------------------------------------------



 



calculated on the basis of a 365/366-day year), in each case for the actual
number of days occurring in the period for which such interest and Fees are
payable. The Index Rate is a floating rate determined for each day. Each
determination by Agent of an interest rate and Fees hereunder shall be final,
binding and conclusive on Borrowers, absent manifest error.
          (d) So long as an Event of Default has occurred and is continuing
under Section 8.1(a), (h) or (i), or so long as any other Event of Default has
occurred and is continuing and at the election of Agent (or upon the written
request of Requisite Lenders) confirmed by written notice from Agent to
Borrowers, the interest rates applicable to the Loans and the Letter of Credit
Fees shall be increased by two percentage points (2%) per annum above the rates
of interest or the rate of such Fees otherwise applicable hereunder (“Default
Rate”), and all outstanding Obligations shall bear interest at the Default Rate
applicable to such Obligations. Interest and Letter of Credit Fees at the
Default Rate shall (x) with respect to any Event of Default under
Section 8.1(a), (h) or (i), accrue from the initial date of such Event of
Default or (y) with respect to any other Event of Default, accrue from the date
of receipt of written notice from Agent of such Event of Default and shall
continue until that Event of Default is cured or waived and shall be payable
upon demand.
          (e) Subject to the terms of Section 1.1(a)(i), Section 1.1(b)(i), this
Section 1.5(e) and the conditions precedent set forth in Section 2.2, Borrowers
shall have the option to (i) request that any Revolving Credit Advance or
Delayed Draw Term Loan be made as a LIBOR Loan, (ii) convert at any time all or
any part of outstanding Loans from Index Rate Loans to LIBOR Loans,
(iii) convert any LIBOR Loan to an Index Rate Loan, subject to payment of LIBOR
breakage costs in accordance with Section 1.13(b) if such conversion is made
prior to the expiration of the LIBOR Period applicable thereto, or (iv) continue
all or any portion of any Loan as a LIBOR Loan upon the expiration of the
applicable LIBOR Period and the succeeding LIBOR Period of that continued Loan
shall commence on the first day after the last day of the LIBOR Period of the
Loan to be continued. Any Loan or group of Loans having the same proposed LIBOR
Period to be made or continued as, or converted into, a LIBOR Loan must be in a
minimum amount of $500,000 and integral multiples of $100,000 in excess of such
amount. Any such election must be made by noon (New York time) on the 3rd
Business Day prior to (1) the date of any proposed Advance or Delayed Draw Term
Loan which is to bear interest at the LIBOR Rate, (2) the end of each LIBOR
Period with respect to any LIBOR Loans to be continued as such, or (3) the date
on which Borrowers wish to convert any Index Rate Loan to a LIBOR Loan for a
LIBOR Period designated by Borrowers in such election. If no election is
received with respect to a LIBOR Loan by noon (New York time) on the 3rd
Business Day prior to the end of the LIBOR Period with respect thereto (or if an
Event of Default has occurred and is continuing or if the additional conditions
precedent set forth in Section 2.2 shall not have been satisfied), that LIBOR
Loan shall be converted to an Index Rate Loan at the end of its LIBOR Period.
Borrowers must make such election by notice to Agent in writing, by telecopy or
overnight courier. In the case of any conversion or continuation, such election
must be made pursuant to a written notice (a “Notice of
Conversion/Continuation”) in the form of Exhibit 1.5(e).
          (f) Notwithstanding anything to the contrary set forth in this
Section 1.5, if a court of competent jurisdiction determines in a final order
that the rate of interest payable

-9-



--------------------------------------------------------------------------------



 



hereunder exceeds the highest rate of interest permissible under law (the
“Maximum Lawful Rate”), then so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest payable hereunder shall be equal to the Maximum
Lawful Rate; provided, however, that if at any time thereafter the rate of
interest payable hereunder is less than the Maximum Lawful Rate, Borrowers shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Agent, on behalf of Lenders, is equal to the
total interest that would have been received had the interest rate payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement.
Thereafter, interest hereunder shall be paid at the rate(s) of interest and in
the manner provided in Sections 1.5(a) through (e), unless and until the rate of
interest again exceeds the Maximum Lawful Rate, and at that time this paragraph
shall again apply. In no event shall the total interest received by any Lender
pursuant to the terms hereof exceed the amount that such Lender could lawfully
have received had the interest due hereunder been calculated for the full term
hereof at the Maximum Lawful Rate. If the Maximum Lawful Rate is calculated
pursuant to this paragraph, such interest shall be calculated at a daily rate
equal to the Maximum Lawful Rate divided by the number of days in the year in
which such calculation is made. If, notwithstanding the provisions of this
Section 1.5(f), a court of competent jurisdiction shall finally determine that a
Lender has received interest hereunder in excess of the Maximum Lawful Rate,
Agent shall, to the extent permitted by applicable law, promptly apply such
excess in the order specified in Section 1.11 and thereafter shall refund any
excess to Borrowers or as a court of competent jurisdiction may otherwise order.
     1.6. [Intentionally Omitted].
     1.7. [Intentionally Omitted].
     1.8. Cash Management Systems.
          On or prior to the Closing Date, Borrowers will establish and will
maintain until the Termination Date, the cash management systems described in
Annex C (the “Cash Management Systems”).
     1.9. Fees.
          (a) Borrowers shall pay to GE Capital, individually, the Fees
specified in that certain fee letter dated January 15, 2008 between Holdings and
GE Capital (the “GE Capital Fee Letter”), at the times specified for payment
therein. It being agreed and acknowledged by each of the parties hereto that,
notwithstanding anything to the contrary set forth therein, such GE Capital Fee
Letter shall survive, and shall not be superseded by, the execution and delivery
of this Agreement and the other Loan Documents and any reference to the
“Facilities” therein shall mean the Commitments herein in an aggregate amount of
$160,000,000.
          (b) As additional compensation for the Revolving Lenders, Borrowers
shall pay to Agent, for the ratable benefit of the Revolving Lenders, in
arrears, on or before the fifth Business Day of each month prior to the
Revolving Commitment Termination Date and on the Revolving Commitment
Termination Date, a Fee for Borrowers’ non-use of the Revolving Loan Commitments
in an amount equal to one quarter of one percent (0.25%) per annum (calculated

-10-



--------------------------------------------------------------------------------



 



on the basis of a 360 day year for actual days elapsed) multiplied by the
difference between (x) the Maximum Amount (as it may be adjusted from time to
time) and (y) the average for the period of the daily closing balances of the
aggregate Revolving Loan outstanding during the period for which such Fee is
due.
          (c) Borrowers shall pay to Agent, for the ratable benefit of Revolving
Lenders, the Letter of Credit Fee as provided in Annex B.
          (d) As additional compensation for the Term Lenders, Borrowers shall
pay to the Agent, for the ratable benefit of the Term Lenders, in arrears, on or
before the fifth Business Day of each month prior to the Term Commitment
Termination Date and on the Term Commitment Termination Date, a Fee for
Borrowers’ non-use of the Term Loan Commitment in an amount equal to one quarter
of one percent (0.25%) per annum (calculated on the basis of a 360 day year for
actual days elapsed) multiplied by the unused portion of the Term Loan
Commitment.
     1.10. Receipt of Payments.
          Borrowers shall make each payment under this Agreement not later than
2:00 p.m. (New York time) on the day when due in immediately available funds in
Dollars to the Collection Account. For purposes of computing interest and Fees
as of any date, all payments shall be deemed received on the Business Day on
which immediately available funds therefor are received in the Collection
Account prior to 2:00 p.m. New York time. Payments received after 2:00 p.m. New
York time on any Business Day or on a day that is not a Business Day shall be
deemed to have been received on the following Business Day.
     1.11. Application and Allocation of Payments.
          (a) So long as no Event of Default has occurred and is continuing,
(i) voluntary prepayments shall be applied as determined by Borrowers, subject
to the provisions of Section 1.3(a); and (ii) mandatory prepayments shall be
applied as set forth in Section 1.3(c) or Section 1.3(b)(iv) as applicable. All
payments and prepayments applied to a particular Loan shall be applied ratably
to the portion thereof held by each Lender as determined by its Pro Rata Share.
As to any other payment, and as to all payments made when an Event of Default
has occurred and is continuing or following the Commitment Termination Date,
each Borrower hereby irrevocably waives the right to direct the application of
any and all payments received from or on behalf of such Borrower, and each
Borrower hereby irrevocably agrees that Agent shall apply any and all such
payments to amounts then due and payable in the following order: (1) to Fees and
Agent’s expenses reimbursable hereunder; (2) to interest on the Loans, ratably
in proportion to the interest accrued as to each Loan; (3) to principal payments
on the Loans and any Obligations under any Secured Rate Contract and to provide
cash collateral for Letter of Credit Obligations in the manner described in
Annex B, ratably to the aggregate, combined principal balance of the Loans,
Obligations under any Secured Rate Contract and outstanding Letter of Credit
Obligations; and (4) to all other Obligations, including expenses of Lenders to
the extent reimbursable under Section 11.3.

-11-



--------------------------------------------------------------------------------



 



          (b) At any time an Event of Default under Section 8.1(a) has occurred
and is continuing for at least ten (10) Business Days, Agent is authorized to,
and at its sole election may, charge to the Revolving Loan balance on behalf of
each Borrower and cause to be paid all Fees, expenses, Charges, costs (including
insurance premiums in accordance with Section 5.4(a)) and interest and
principal, other than principal of the Revolving Loan, owing by Borrowers under
this Agreement or any of the other Loan Documents if and to the extent Borrowers
fail to pay promptly any such amounts as and when due, it being understood that
in the event Agent charges the Revolving Loan balance for any unpaid amount, the
Event of Default then in existence under Section 8.1(a) solely as a result of
Borrowers’ failure to pay such amount shall be cured by such charge to
Borrowers’ Revolving Loan balance. At Agent’s option and to the extent permitted
by law, any charges so made shall constitute part of the Revolving Loan
hereunder.
     1.12. Evidence of Debt.
          (a) Records of Lenders. Each Lender shall maintain in accordance with
its usual practice accounts evidencing Indebtedness of Borrowers to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement. In addition, each Lender having sold a participation in
any of its Obligations or having identified an SPV as such to the Agent, acting
as agent for the Borrowers solely for this purpose and solely for tax purposes,
shall establish and maintain at its address referred to in Section 11.10 (or at
such other address as such Lender shall notify the Borrowers) a record of
ownership, in which such Lender shall register by book entry (A) the name and
address of each such participant and SPV (and each change thereto, whether by
assignment or otherwise) and (B) the rights, interest or obligation of each such
participant and SPV in any Obligation, in any Commitment and in any right to
receive any payment hereunder.
          (b) Records of Agent. Agent, acting as agent for the Borrowers solely
for tax purposes and solely with respect to the actions described in this
Section 1.12, shall establish and maintain at its address referred to in
Section 11.10 (or at such other address as the Agent may notify the Borrowers)
(A) a record of ownership (the “Register”) in which Agent agrees to register by
book entry the interests (including any rights to receive payment hereunder) of
Agent, each Lender and each L/C Issuer in the Revolving Loans and Term Loans,
each of their obligations under this Agreement to participate in each Loan and
Letter of Credit, and any assignment of any such interest, obligation or right
and (B) accounts in the Register in accordance with its usual practice in which
it shall record (1) the names and addresses of the Lenders and the L/C Issuers
(and each change thereto pursuant to Section 9.1 (Assignments and
Participations)), (2) the Commitments of each Lender, (3) the amount of each
Loan and each funding of any participation described in clause (A) above, for
LIBOR Loans, the Interest Period applicable thereto, (4) the amount of any
principal or interest due and payable or paid and (5) any other payment received
by Agent from the Borrowers and its application to the Obligations.
          (c) Registered Obligations. Notwithstanding anything to the contrary
contained in this Agreement, the Loans (including any Notes evidencing such
Loans and, in the case of Revolving Loans, the corresponding obligations to
participate in Letter of Credit

-12-



--------------------------------------------------------------------------------



 



Obligations) are registered obligations, the right, title and interest of the
Lenders and the L/C Issuers and their assignees in and to such Loans shall be
transferable only upon notation of such transfer in the Register and no
assignment thereof shall be effective until recorded therein. This Section 1.12
and Section 9.1 shall be construed so that the Loans are at all times maintained
in “registered form” within the meaning of Sections 163(f), 871(h)(2) and
881(c)(2) of the Code and any related regulations (and any successor
provisions).
          (d) Prima Facie Evidence. The entries made in the Register and in the
accounts maintained pursuant to clauses (a) and (b) above shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Lender or Agent to maintain any such account
shall affect the obligations of any Credit Party to repay the Loans in
accordance with their terms. In addition, the Credit Parties, Agent, the Lenders
and the L/C Issuers shall treat each Person whose name is recorded in the
Register as a Lender or L/C Issuer, as applicable, for all purposes of this
Agreement. Information contained in the Register with respect to any Lender or
any L/C Issuer shall be available for access by the Borrowers, Agent, such
Lender or such L/C Issuer at any reasonable time and from time to time upon
reasonable prior notice. No Lender or L/C Issuer shall, in such capacity, have
access to or be otherwise permitted to review any information in the Register
other than information with respect to such Lender or L/C Issuer unless
otherwise agreed by Agent.
          (e) Notes. Upon any Lender’s request, each Borrower shall promptly
execute and deliver Notes to such Lender evidencing the Loans of such Lender in
a Facility and, with respect to Revolving Loans, substantially in the form of
Exhibit 1.12(e)-1 (each a “Revolving Note” and, collectively, the “Revolving
Notes”), and, with respect to Term Loans, substantially in the form of
Exhibit 1.12(e)-2 (each a “Term Note” and, collectively, the “Term Notes”);
provided, however, that only one Revolving Note and one Term Note, as
applicable, shall be issued to each Lender, except (i) to an existing Lender
exchanging existing Notes to reflect changes in the Register relating to such
Lender, in which case the new Notes delivered to such Lender shall be dated the
date of the original Notes and (ii) in the case of loss, destruction or
mutilation of existing Notes and similar circumstances. Each Note, if issued,
shall only be issued as means to evidence the right, title or interest of a
Lender or a registered assignee in and to the related Loan, as set forth in the
Register, and in no event shall any Note be considered a bearer instrument or
obligation.
     1.13. Indemnity.
          (a) Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and hold harmless each of Agent, Lenders and their
respective Affiliates, and each such Person’s respective officers, directors,
employees, attorneys, agents and representatives (each, an “Indemnified
Person”), from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses (including reasonable attorneys’ fees
and disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted against or incurred
by any such Indemnified Person as the result of credit having been extended,
suspended or terminated under this Agreement and the other Loan Documents and
the administration of such credit, and in connection with or arising out of the

-13-



--------------------------------------------------------------------------------



 



transactions contemplated hereunder and thereunder and any actions or failures
to act in connection therewith, including any and all Environmental Liabilities
and legal costs and expenses arising out of or incurred in connection with
disputes between or among any parties to any of the Loan Documents
(collectively, “Indemnified Liabilities”); provided, that no such Credit Party
shall be liable for any indemnification to an Indemnified Person to the extent
that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s bad faith, gross negligence or
willful misconduct. NO INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY
OTHER PARTY TO ANY LOAN DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES
WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR
TERMINATED UNDER ANY LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.
          (b) To induce Lenders to provide the LIBOR Rate option on the terms
provided herein, if (i) any LIBOR Loans are repaid in whole or in part prior to
the last day of any applicable LIBOR Period (whether that repayment is made
pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, by operation of law or otherwise); (ii) any
Borrower shall default in payment when due of the principal amount of or
interest on any LIBOR Loan; (iii) any Borrower shall refuse to accept any
borrowing of, or shall request a termination of, any borrowing of, conversion
into or continuation of, LIBOR Loans after Borrowers have given notice
requesting the same in accordance herewith; or (iv) any Borrower shall fail to
make any prepayment of a LIBOR Loan after Borrowers have given a notice thereof
in accordance herewith, then Borrowers shall jointly and severally indemnify and
hold harmless each Lender from and against all losses, costs and expenses
resulting from or arising from any of the foregoing. Such indemnification shall
include any loss (including loss of margin) or expense arising from the
reemployment of funds obtained by it or from fees payable to terminate deposits
from which such funds were obtained. For the purpose of calculating amounts
payable to a Lender under this subsection, each Lender shall be deemed to have
actually funded its relevant LIBOR Loan through the purchase of a deposit
bearing interest at the LIBOR Rate in an amount equal to the amount of that
LIBOR Loan and having a maturity comparable to the relevant LIBOR Period;
provided, that each Lender may fund each of its LIBOR Loans in any manner it
sees fit, and the foregoing assumption shall be utilized only for the
calculation of amounts payable under this subsection. This covenant shall
survive the termination of this Agreement and the payment of the Notes and all
other amounts payable hereunder. As promptly as practicable under the
circumstances, each Lender shall provide Borrowers with its written calculation
of all amounts payable pursuant to this Section 1.13(b), and such calculation
shall be binding (absent manifest error) on the parties hereto unless Borrowers
shall object in writing within 10 Business Days of receipt thereof, specifying
the basis for such objection in reasonable detail.

-14-



--------------------------------------------------------------------------------



 



     1.14. Access.
          Except to the extent prohibited by applicable law and by
confidentiality agreements, each Credit Party that is a party hereto shall,
during normal business hours, from time to time upon 3 Business Days’ prior
notice as frequently as Agent reasonably determines to be appropriate, but,
unless an Event of Default has occurred and is continuing, no more than twice in
any Fiscal Year: (a) provide Agent and any of its officers, employees and agents
access to its properties, facilities, advisors and employees (including
officers) of each Credit Party and to the Collateral, (b) permit Agent, and any
of its officers, employees and agents, to inspect, audit and make extracts from
any Credit Party’s books and records, and (c) permit Agent, and its officers,
employees and agents, to inspect, review, evaluate and make test verifications
and counts of the Accounts, Inventory and other Collateral of any Credit Party;
provided, that if no Event of Default has occurred and is continuing, Borrowers
shall not be responsible for the costs of any such visits, inspections or
verifications in any Fiscal Year. If a Default or Event of Default has occurred
and is continuing or if access is necessary to preserve or protect the
Collateral as determined by Agent, each such Credit Party shall provide such
access to Agent and to each Lender at all times and without advance notice. Each
Credit Party shall, so long as any Event of Default has occurred and is
continuing, make available to Agent and its counsel, as quickly as is possible
under the circumstances, originals or copies of all books and records that Agent
may reasonably request. Each Credit Party shall deliver any document or
instrument necessary for Agent, as it may from time to time reasonably request,
to obtain records from any service bureau or other Person that maintains records
for such Credit Party, and shall maintain duplicate records or supporting
documentation on media, including computer tapes and discs owned by such Credit
Party. Representatives of other Lenders may accompany Agent’s representatives on
regularly scheduled audits at no charge to Borrowers.
     1.15. Taxes.
          (a) Any and all payments by each Borrower hereunder (including any
payments made pursuant to Section 12) or under the Notes shall be made, in
accordance with this Section 1.15, free and clear of and without deduction for
any and all present or future Taxes. If any Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder (including any
sum payable pursuant to Section 12) or under the Notes, (i) the sum payable
shall be increased as much as shall be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 1.15) Agent or Lenders, as applicable, receive an amount
equal to the sum they would have received had no such deductions been made,
(ii) such Borrower shall make such deductions, and (iii) such Borrower shall pay
the full amount deducted to the relevant taxing or other authority in accordance
with applicable law. Within 45 days after the date of any payment of Taxes,
Borrowers shall furnish to Agent the original or a certified copy of a receipt
evidencing payment thereof, or other evidence of such payment reasonably
satisfactory to Agent. Agent and Lenders shall not be obligated to return or
refund any amounts received pursuant to this Section.
          (b) Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and, within 10 days of written demand therefor, pay Agent
and each Lender for the full amount of Taxes (including any Taxes imposed by any
jurisdiction on amounts payable

-15-



--------------------------------------------------------------------------------



 



under this Section 1.15) paid by Agent or such Lender, as appropriate, and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally asserted.
          (c) Each Lender organized under the laws of a jurisdiction outside the
United States (a “Foreign Lender”) as to which payments to be made under this
Agreement or under the Notes are exempt from United States withholding tax under
an applicable statute or tax treaty shall provide to Borrowers and Agent a
properly completed and executed IRS Form W-8ECI or Form W-8BEN or other
applicable form, certificate or document prescribed by the IRS or the United
States certifying as to such Foreign Lender’s entitlement to such exemption (a
“Certificate of Exemption”). Any foreign Person that seeks to become a Lender
under this Agreement shall provide a Certificate of Exemption to Borrowers and
Agent prior to becoming a Lender hereunder. No foreign Person may become a
Lender hereunder if such Person fails to deliver a Certificate of Exemption in
advance of becoming a Lender.
     1.16. Capital Adequacy; Increased Costs; Illegality.
          (a) If any Lender shall have determined that any law, treaty,
governmental (or quasi-governmental) rule, regulation, guideline or order
regarding capital adequacy, reserve requirements or similar requirements or
compliance by any Lender with any request or directive regarding capital
adequacy, reserve requirements or similar requirements (whether or not having
the force of law), in each case, adopted after the Closing Date, from any
central bank or other Governmental Authority increases or would have the effect
of increasing the amount of capital, reserves or other funds required to be
maintained by such Lender and thereby reducing the rate of return on such
Lender’s capital as a consequence of its obligations hereunder, then Borrowers
shall from time to time within 5 Business Days of written demand by such Lender
(with a copy of such demand to Agent) pay to Agent, for the account of such
Lender, additional amounts sufficient to compensate such Lender for such
reduction. A certificate as to the amount of that reduction and showing the
basis of the computation thereof in reasonable detail submitted by such Lender
to Borrowers and to Agent shall, absent manifest error, be final, conclusive and
binding for all purposes.
          (b) If, due to either (i) the introduction of or any change in any law
or regulation (or any change in the interpretation thereof) or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
adopted after the Closing Date, there shall be any increase in the cost to any
Lender of agreeing to make or making, funding or maintaining any Loan, then
Borrowers shall from time to time, within 5 Business Days of written demand by
such Lender (with a copy of such demand to Agent), pay to Agent for the account
of such Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost in
reasonable detail, submitted to Borrowers and to Agent by such Lender, shall be
conclusive and binding on Borrowers for all purposes, absent manifest error.
Each Lender agrees that, as promptly as practicable after it becomes aware of
any circumstances referred to above which would result in any such increased
cost, the affected Lender shall, to the extent not inconsistent with such
Lender’s internal policies of general application, use reasonable

-16-



--------------------------------------------------------------------------------



 



commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrowers pursuant to this Section 1.16(b).
          (c) Notwithstanding anything to the contrary contained herein, if,
after the Closing Date, the introduction of or any change in any law or
regulation (or any change in the interpretation thereof) shall make it unlawful,
or any central bank or other Governmental Authority shall assert that it is
unlawful, for any Lender to agree to make or to make or to continue to fund or
maintain any LIBOR Loan, then, unless that Lender is able to make or to continue
to fund or to maintain such LIBOR Loan at another branch or office of that
Lender without, in that Lender’s opinion, adversely affecting it or its Loans or
the income obtained therefrom, on written notice thereof and demand therefor by
such Lender to Borrowers through Agent, (i) the obligation of such Lender to
agree to make or to make or to continue to fund or maintain LIBOR Loans shall
terminate and (ii) Borrowers shall forthwith prepay in full all outstanding
LIBOR Loans owing by Borrowers to such Lender, together with interest accrued
thereon, unless Borrowers, within 5 Business Days after the delivery of such
notice and demand, convert all LIBOR Loans into Index Rate Loans.
          (d) Within 15 days after receipt by Borrowers of written notice and
demand from any Lender (an “Affected Lender”) for payment of additional amounts
or increased costs as provided in Sections 1.15(a), 1.16(a) or 1.16(b),
Borrowers may, at their option, notify Agent and such Affected Lender of its
intention to replace the Affected Lender. So long as no Default or Event of
Default has occurred and is continuing, Borrowers, with the consent of Agent,
may obtain, at Borrowers’ expense, a replacement Lender (“Replacement Lender”)
for the Affected Lender, which Replacement Lender must be reasonably
satisfactory to Agent. If Borrowers obtain a Replacement Lender within 90 days
following notice of their intention to do so, the Affected Lender must sell and
assign its Loans and Commitments to such Replacement Lender for an amount equal
to the principal balance of all Loans held by the Affected Lender and all
accrued interest and Fees with respect thereto through the date of such sale;
provided, that Borrowers shall have reimbursed such Affected Lender for the
additional amounts or increased costs that it is entitled to receive under this
Agreement through the date of such sale and assignment. Notwithstanding the
foregoing, Borrowers shall not have the right to obtain a Replacement Lender if
the Affected Lender rescinds its demand for increased costs or additional
amounts within 15 days following its receipt of Borrowers’ notice of intention
to replace such Affected Lender. Furthermore, if Borrowers give a notice of
intention to replace and do not so replace such Affected Lender within 90 days
thereafter, Borrowers’ rights under this Section 1.16(d) shall terminate with
respect to such replacement attempt and Borrowers shall promptly pay all
increased costs or additional amounts demanded by such Affected Lender pursuant
to Sections 1.15(a), 1.16(a) and 1.16(b).
     1.17. Single Loan; Joint and Several Obligations.
          All Loans to each Borrower and all of the other Obligations of each
Borrower arising under this Agreement and the other Loan Documents shall
constitute one general joint and several obligation of Borrowers secured, until
the Termination Date, by all of the Collateral.

-17-



--------------------------------------------------------------------------------



 



2. CONDITIONS PRECEDENT
     2.1. Conditions to the Initial Loans.
          No Lender shall be obligated to make any Loan or incur any Letter of
Credit Obligations on the Closing Date or on the Delayed Draw Funding Date, as
applicable, or to take, fulfill, or perform any other action hereunder, until
the following conditions have been satisfied or provided for in a manner
reasonably satisfactory to Agent, or waived in writing by Agent and Lenders;
provided, that only the conditions set forth in clauses (b), (f) and (g) of this
Section 2.1 shall be applicable for the Delayed Draw Funding Date to the extent
the Delayed Draw Funding Date is not the Closing Date:
          (a) Credit Agreement; Loan Documents. This Agreement or counterparts
hereof shall have been duly executed by, and delivered to, Borrowers, each other
Credit Party that is a party hereto, Agent and Lenders; and Agent shall have
received such documents, instruments, agreements and legal opinions as Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents, including all those listed in the
Closing Checklist attached hereto as Annex D, each in form and substance
reasonably satisfactory to Agent.
          (b) Approvals; Absence of Litigation. Agent shall have received
(i) reasonably satisfactory evidence that the Credit Parties have obtained all
required consents and approvals of all Persons including all requisite
Governmental Authorities, to the execution, delivery and performance of this
Agreement and the other Loan Documents and the consummation of the Related
Transactions (other than the Merger in case the Closing Date occurs on a date
that is prior to the Merger Funding Date) or (ii) an officer’s certificate in
form and substance reasonably satisfactory to Agent affirming that no such
consents or approvals are required. There shall not exist any action, suit,
investigation, litigation or proceeding pending or threatened in any court or
before any arbitrator or Governmental Authority that has or would reasonably be
expected to have a Material Adverse Effect or a material adverse effect on any
of the Related Transactions.
          (c) Payment of Fees. Borrowers shall have paid the Fees required to be
paid on the Closing Date in the respective amounts specified in Section 1.9
(including the Fees specified in the GE Capital Fee Letter), and shall have
reimbursed Agent for all fees, costs and expenses of closing incurred (to the
extent Borrowers have been notified of such costs and expenses) as of or prior
to the Closing Date.
          (d) Capital Structure; Other Indebtedness. The capital structure of
each Credit Party and the terms and conditions of all Indebtedness of each
Credit Party shall be acceptable to Agent in its reasonable discretion.
          (e) Searches. Agent shall have completed its legal due diligence
review of UCC, tax lien, judgment, litigation, Intellectual Property and other
appropriate searches, with results reasonably satisfactory to Agent.

-18-



--------------------------------------------------------------------------------



 



          (f) Related Transaction Documents. Agent shall have received fully
executed copies of the Acquisition Agreement and final and complete copies of
each of the other Related Transaction Documents, each of which shall be in full
force and effect in form and substance reasonably satisfactory to Agent.
          (g) Acquisition. The Acquisition Agreement (including all schedules
and annexes thereto) shall not have been altered, amended or otherwise changed
or supplemented since its date of execution and delivery by the parties thereto
unless in form and substance reasonably satisfactory to the Agent and the
Requisite Lenders. No condition in the Acquisition Agreement shall have been
waived without the prior written consent of the Agent and the Requisite Lenders.
The Acceptance Date (as defined in the Acquisition Agreement) shall have
occurred (or shall occur substantially concurrently with the initial Loans made
on the Closing Date) in accordance with the Acquisition Agreement. If the
Closing Date is also the Merger Funding Date, or in case of the Delayed Draw
Funding Date, the Effective Time (as defined in the Acquisition Agreement) shall
have occurred (or shall occur substantially concurrently with the Loans made on
such date) pursuant to the Acquisition Agreement and in compliance in all
material respects with the applicable provisions of Delaware law.
          (h) Indebtedness, Payoff Debt. After giving effect to the Related
Transactions occurring on the Closing Date, Holdings and its Subsidiaries shall
have no outstanding Indebtedness or preferred stock other than Indebtedness
permitted under Section 6.3. All Payoff Debt will have been repaid, redeemed or
otherwise satisfied in full and all Liens securing the Payoff Debt shall be
terminated and released as evidenced by a payoff letter or other documentation
reasonably satisfactory to the Agent duly executed and delivered by the holders
of the applicable Payoff Debt or an agent or trustee thereof or otherwise
reasonably satisfactory to the Agent. Agent and the Lenders shall be satisfied
in their reasonable judgment that (i) Holdings’ and its Subsidiaries’
Indebtedness and Liens do not exceed $2,500,000 (exclusive of Permitted L/Cs)
and (ii) there shall not exist as a result of, and after giving effect to, the
consummation of the Related Transactions that occur on the Closing Date, a
default (or any event which with the giving of notice or lapse of time or both
will be a default) under any of Holdings’ or any of its Subsidiaries’ debt
instruments or other material agreements.
          (i) EBITDA. (1) EBITDA of Holdings and its Subsidiaries, including the
Target and its Subsidiaries, for the four Fiscal Quarter period most recently
ended prior to the Closing Date shall be no less than $44,900,000; provided that
with respect to the Target and its Subsidiaries, (a) for the twelve-month period
ended September 30, 2007, EBITDA shall be the total adjusted reported EBITDA per
the KPMG Report plus the total potential synergy capture per the KPMG Report in
an amount not to exceed $20,000,000 for such period, and (b) for the
twelve-month period ended December 31, 2007, EBITDA shall include adjustments
identified in the KPMG Report plus the total potential synergy capture per the
KPMG Report in an amount not to exceed $20,000,000 for such period; and
(2) EBITDA of Holdings and its Subsidiaries, excluding the Target and its
Subsidiaries, for the four Fiscal Quarter period most recently ended prior to
the Closing Date shall be no less than $32,000,000 including the add back of
one-time severance expenses to the extent included in the calculation of
consolidated net income of Holdings and its Subsidiaries for such period in
accordance with GAAP.

-19-



--------------------------------------------------------------------------------



 



          (j) Leverage Ratio. Holdings and its Subsidiaries on a consolidated
basis shall have on the Closing Date after giving effect to the Term Loan made
on the Closing Date and the other transactions described herein a Leverage Ratio
for the four Fiscal Quarters most recently ended of not more than 2.90 to 1.00
(for purposes of this clause (j), the Leverage Ratio shall not take into account
accrued Medicare Cap Liabilities or cash or Cash Equivalents on hand).
          (k) Pro Forma Financial Statements; Minimum Cash. Agent and the
Lenders shall have received and be reasonably satisfied with a pro forma
estimated balance sheet of Holdings and its Subsidiaries at the Closing Date
after giving effect to the Related Transactions to occur on the Closing Date,
and such balance sheet shall demonstrate that Holdings and its Subsidiaries,
including the Target, have a minimum of $5,000,000 of unencumbered (other than
the Liens in favor of Agent for the benefit of the Lenders) cash and Cash
Equivalents on hand (net of accrued Medicare Cap Liabilities) on and as of the
Closing Date.
          (l) Revolving Credit Advances. On the Closing Date, there will be no
Revolving Credit Advance in excess of $15,000,000 and no request for any Letter
of Credit under the terms hereof.
          (m) Solvency. Agent and Lenders shall be satisfied, based on financial
statements (actual and pro forma), projections and other evidence provided by
Borrowers, or reasonably requested by Agent, including, without limitation, a
certificate of the chief financial officer of Holdings, in form and substance
reasonably satisfactory to Agent, that each of the Borrowers and each of the
Guarantors, after incurring the Indebtedness contemplated by this Agreement,
will be solvent, able to satisfy its obligations as they mature and adequately
capitalized.
          (n) Representations and Warranties; Default. Both before and after
giving effect to the Loans made on the Closing Date, (i) the representations and
warranties set forth in any Loan Document shall be true and correct on and as of
the Closing Date or, to the extent such representations and warranties expressly
relate to an earlier date, on and as of such earlier date, and (ii) no Default
or Event of Default shall be continuing.
     2.2. Further Conditions to Each Loan.
          Except as otherwise expressly provided herein, no Lender shall be
obligated to fund any Advance, make the Delayed Draw Term Loan after the Closing
Date, convert or continue any Loan as a LIBOR Loan or incur any Letter of Credit
Obligation, if, as of the date thereof:
          (a) any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect in any material
respect as of such date, except to the extent that such representation or
warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by this Agreement and Agent or, as
applicable, Requisite Revolving Lenders or Requisite Term Lenders have
determined not to make such Advance or the Delayed Draw Term Loan, convert or
continue any Loan as a LIBOR

-20-



--------------------------------------------------------------------------------



 



Loan or incur such Letter of Credit Obligation as a result of the fact that such
warranty or representation is untrue or incorrect in any material respect;
          (b) any event or circumstance having a Material Adverse Effect has
occurred since the date hereof as reasonably determined by the Requisite
Revolving Lenders or Requisite Term Lenders, as applicable, and Agent or
Requisite Revolving Lenders or Requisite Term Lenders, as applicable, have
determined not to make such Advance or the Delayed Draw Term Loan, convert or
continue any Loan as a LIBOR Loan or incur such Letter of Credit Obligation as a
result of the fact that such event or circumstance has occurred;
          (c) any Default or Event of Default has occurred and is continuing or
would result after giving effect to any Advance (or the incurrence of any Letter
of Credit Obligation) or the making of the Delayed Draw Term Loan, and Agent or,
as applicable, Requisite Revolving Lenders or Requisite Term Lenders shall have
determined not to make any Advance or the Delayed Draw Term Loan, convert or
continue any Loan as a LIBOR Loan or incur any Letter of Credit Obligation as a
result of that Default or Event of Default; or
          (d) after giving effect to any Advance (or the incurrence of any
Letter of Credit Obligations), the outstanding principal amount of the aggregate
Revolving Loans would exceed the Maximum Amount.
The request and acceptance by any Borrower of the proceeds of any Advance, the
making of the Delayed Draw Term Loan after the Closing Date or the incurrence of
any Letter of Credit Obligations shall be deemed to constitute, as of the date
thereof, (i) a representation and warranty by Borrowers that the conditions in
this Section 2.2 have been satisfied and (ii) a reaffirmation by Borrowers of
the cross-guaranty provisions set forth in Section 12 and of the granting and
continuance of Agent’s Liens, on behalf of itself and Lenders, pursuant to the
Collateral Documents.
3. REPRESENTATIONS AND WARRANTIES
          To induce Lenders to make the Loans and to incur Letter of Credit
Obligations, the Credit Parties executing this Agreement, jointly and severally,
make the following representations and warranties to Agent and each Lender with
respect to all Credit Parties, each and all of which shall survive the execution
and delivery of this Agreement.
     3.1. Existence; Compliance with Law.
          Each Credit Party (a) is a corporation, limited liability company or
limited partnership duly organized, validly existing and in good standing under
the laws of its respective jurisdiction of incorporation or organization set
forth in Disclosure Schedule 3.1; (b) is duly qualified to conduct business and
is in good standing in each other jurisdiction where its ownership or lease of
property or the conduct of its business requires such qualification, except
where the failure to be so qualified would not result in exposure to losses,
damages or liabilities in excess of $2,000,000; (c) has the requisite power and
authority and the legal right to own, pledge, mortgage or otherwise encumber and
operate its properties, to lease the property it operates under lease and to
conduct its business as now, heretofore and proposed to be

-21-



--------------------------------------------------------------------------------



 



conducted; (d) subject to specific representations regarding Environmental Laws,
has all material licenses, permits, consents or approvals from or by, and has
made all material filings with, and has given all material notices to, all
Governmental Authorities having jurisdiction, to the extent required for such
ownership, operation and conduct; (e) is in compliance with its charter and
bylaws or partnership or operating agreement, as applicable; and (f) subject to
specific representations set forth herein regarding ERISA, Environmental Laws,
tax and other laws, is in compliance with all applicable provisions of law,
except where the failure to comply, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
     3.2. Executive Offices, Collateral Locations, FEIN.
          As of the Closing Date, each Credit Party’s name as it appears in
official filings in its state of incorporation or organization, state of
incorporation or organization, organization type, organization number, if any,
issued by its state of incorporation or organization, and the current location
of each Credit Party’s chief executive office and business premises are set
forth in Disclosure Schedule 3.2, and, except as set forth on Disclosure
Schedule 3.2 none of such locations has changed to another state within twelve
months preceding the Closing Date and each Credit Party has only one state of
incorporation or organization. In addition, Disclosure Schedule 3.2 lists the
federal employer identification number of each Credit Party as of the Closing
Date.
     3.3. Power, Authorization, Enforceable Obligations.
          The execution, delivery and performance by each Credit Party of the
Loan Documents to which it is a party and the creation of all Liens provided for
therein: (a) are within such Credit Party’s power; (b) have been duly authorized
by all necessary corporate, limited liability company or limited partnership
action; (c) do not contravene any provision of such Credit Party’s charter,
bylaws or partnership or operating agreement as applicable; (d) do not violate
any law or regulation, or any order or decree of any court or Governmental
Authority; (e) do not conflict with or result in the breach or termination of,
constitute a default under or accelerate or permit the acceleration of any
performance required by, any indenture, mortgage, deed of trust, lease,
agreement or other instrument to which such Person is a party or by which such
Person or any of its property is bound; (f) do not result in the creation or
imposition of any Lien upon any of the property of such Person other than those
in favor of Agent, on behalf of itself and Lenders, pursuant to the Loan
Documents; and (g) do not require the consent or approval of any Governmental
Authority or any other Person, except those that have been obtained or are
otherwise referred to in Section 2.1(b), all of which will have been duly
obtained, made or complied with prior to the Closing Date. Each of the Loan
Documents shall be duly executed and delivered by each Credit Party that is a
party thereto and each such Loan Document shall constitute a legal, valid and
binding obligation of such Credit Party enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity regardless of whether considered in a proceeding in
law or equity.

-22-



--------------------------------------------------------------------------------



 



     3.4. Financial Statements and Projections.
          Except for the Projections, all Financial Statements concerning
Holdings and its Subsidiaries that are referred to below have been prepared in
accordance with GAAP consistently applied throughout the periods covered (except
as disclosed therein and except, with respect to unaudited Financial Statements,
for the absence of footnotes and normal year-end audit adjustments) and present
fairly in all material respects the financial position of the Persons covered
thereby as at the dates thereof and the results of their operations and cash
flows for the periods then ended.
          (a) Financial Statements. The following Financial Statements attached
hereto as Disclosure Schedule 3.4(a) have been delivered on or prior to the date
hereof:
               (i) The audited consolidated balance sheet at December 31, 2006
and the related consolidated statements of income and cash flows of Holdings and
its Subsidiaries for the Fiscal Year then ended, certified by Ernst & Young LLP.
               (ii) The unaudited consolidated balance sheet at December 31,
2007 and the related consolidated statements of income and cash flows of
Holdings and its Subsidiaries for the Fiscal Quarter then ended.
          (b) Projections. The Projections delivered on the date hereof and
attached hereto as Disclosure Schedule 3.4(b) have been prepared by Borrowers in
light of the past operations of their businesses and based on the assumed
consummation of the Acquisition, and reflect projections for the five year
period beginning on January 1, 2008 on an annual basis. The Projections are
based upon the same accounting principles as those used in the preparation of
the financial statements described above and the estimates and assumptions
stated therein, all of which Borrowers believe to be reasonable and fair in
light of current conditions and current facts known to Borrowers and, as of the
Closing Date, reflect Borrowers’ good faith and reasonable estimates of the
future financial performance of Borrowers and of the other information projected
therein for the period set forth therein (it being understood that all such
Projections will be subject to uncertainties and contingencies and that no
representation is given that any particular projection will be realized).
     3.5. Material Adverse Effect.
          Between December 31, 2006 and the Closing Date: (a) no Credit Party
has incurred any obligations, contingent or noncontingent liabilities,
liabilities for Charges, long-term leases or unusual forward or long-term
commitments that, alone or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, (b) no contract, lease or other agreement or
instrument has been entered into by any Credit Party or has become binding upon
any Credit Party’s assets and no law or regulation applicable to any Credit
Party has been adopted that has had or could reasonably be expected to have a
Material Adverse Effect, and (c) no Credit Party is in default and to the best
of Borrowers’ knowledge no third party is in default under any material
contract, lease or other agreement or instrument, that alone or in the aggregate
could reasonably be expected to have a Material Adverse Effect. Between December

-23-



--------------------------------------------------------------------------------



 



31, 2006 and the Closing Date, no event has occurred, that alone or together
with other events, could reasonably be expected to have a Material Adverse
Effect.
     3.6. Ownership of Property; Liens.
          As of the Closing Date, the real estate (“Real Estate”) listed in
Disclosure Schedule 3.6 constitutes all of the real property owned, leased, or
subleased by any Credit Party. Each Credit Party owns good and indefeasible fee
simple title to all of its owned Real Estate, and valid and marketable leasehold
interests in all of its leased Real Estate, all as described on Disclosure
Schedule 3.6, and a summary of terms of all such leases reasonably satisfactory
to Agent has been delivered to Agent. Disclosure Schedule 3.6 further describes
any Real Estate with respect to which any Credit Party is a lessor, sublessor or
assignor as of the Closing Date. Each Credit Party also has good and marketable
title to, or valid leasehold interests in, all of its personal property and
assets material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties or assets for their intended purposes. As of the Closing
Date, none of the properties and assets of any Credit Party are subject to any
Liens other than Permitted Encumbrances, and there are no facts, circumstances
or conditions known to any Borrower or Guarantor that could reasonably be
expected to result in any Liens (including Liens arising under Environmental
Laws) other than Permitted Encumbrances. Disclosure Schedule 3.6 also describes,
as of the Closing Date, any purchase options, rights of first refusal or other
similar contractual rights pertaining to any Real Estate owned by a Credit Party
or granted by, or in favor of, any Credit Party pertaining to any other Real
Estate. As of the Closing Date, no portion of any Credit Party’s Real Estate has
suffered any material damage by fire or other casualty loss that has not
heretofore been repaired and restored in all material respects to its original
condition (normal wear and tear excepted) or otherwise remedied. As of the
Closing Date, all material permits required to have been issued or appropriate
to enable the Real Estate to be lawfully occupied and used for all of the
purposes for which it is currently occupied and used have been lawfully issued
and are in full force and effect.
     3.7. Labor Matters.
          As of the Closing Date (a) no strikes or other material labor disputes
against any Credit Party are pending or, to any Borrower’s or Guarantor’s
knowledge, threatened; (b) hours worked by and payment made to employees of each
Credit Party comply in all material respects with the Fair Labor Standards Act
and each other federal, state, local or foreign law applicable to such matters;
(c) all payments due from any Credit Party for employee health and welfare
insurance have been paid or accrued as a liability on the books of such Credit
Party; (d) except as set forth in Disclosure Schedule 3.7, no Credit Party is a
party to or bound by any collective bargaining agreement, management agreement,
employment agreement, bonus, restricted stock, stock option, or stock
appreciation plan or agreement or any similar plan, agreement or arrangement
(and true and complete copies of any collective bargaining agreements,
management agreements and employment agreements described on Disclosure
Schedule 3.7 have been delivered to Agent); (e) there is no organizing activity
involving any Credit Party pending or, to any Borrower’s or Guarantor’s
knowledge, threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Borrower’s or

-24-



--------------------------------------------------------------------------------



 



Guarantor’s knowledge, threatened with the National Labor Relations Board, and
no labor organization or group of employees of any Credit Party has made a
pending demand for recognition; and (g) except as set forth in Disclosure
Schedule 3.7, there are no material complaints or charges against any Credit
Party pending or, to the knowledge of any Borrower or Guarantor, threatened to
be filed with any Governmental Authority or arbitrator based on, arising out of,
in connection with, or otherwise relating to the employment or termination of
employment by any Credit Party of any individual.
     3.8. Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness.
          Except as set forth in Disclosure Schedule 3.8, as of the Closing
Date, no Credit Party has any Subsidiaries, is engaged in any joint venture or
partnership with any other Person, or is an Affiliate of any other Person. All
of the issued and outstanding Stock of each Credit Party (excluding Holdings and
Target) is owned by each of the Stockholders and in the amounts set forth in
Disclosure Schedule 3.8. Except as set forth in Disclosure Schedule 3.8 or the
Acquisition Agreement, there are no outstanding rights to purchase, options,
warrants or similar rights or agreements pursuant to which any Credit Party may
be required to issue, sell, repurchase or redeem any of its Stock or other
equity securities or any Stock or other equity securities of its Subsidiaries.
All outstanding Indebtedness and Guaranteed Indebtedness of each Credit Party as
of the Closing Date (except for the Obligations) is described in Section 6.3
(including Disclosure Schedule 6.3).
     3.9. Government Regulation.
          No Credit Party is an “investment company” or an “affiliated person”
of, or “promoter” or “principal underwriter” for, an “investment company,” as
such terms are defined in the Investment Company Act of 1940. No Credit Party is
subject to regulation under the Federal Power Act, or any other federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Loans by Lenders to Borrowers, the
incurrence of the Letter of Credit Obligations on behalf of Borrowers, the
application of the proceeds thereof and repayment thereof will not violate any
provision of any such statute or any rule, regulation or order issued by the
Securities and Exchange Commission.
     3.10. Margin Regulations.
          No Credit Party is engaged, nor will it engage, principally or as one
of its important activities, in the business of extending credit for the purpose
of “purchasing” or “carrying” any “margin stock” as such terms are defined in
Regulation U of the Federal Reserve Board as now and from time to time hereafter
in effect (such securities being referred to herein as “Margin Stock”). No
Credit Party owns any Margin Stock (other than Target Margin Stock which will no
longer be Margin Stock as of the Merger Funding Date), and none of the proceeds
of the Loans or other extensions of credit under this Agreement will be used,
directly or indirectly, for the purpose of purchasing or carrying any Margin
Stock (other than Target Margin Stock which will no longer be Margin Stock as of
the Merger Funding Date), for the purpose of reducing or retiring any
Indebtedness that was originally incurred to purchase or carry any Margin Stock
or for any other purpose that might cause any of the Loans or other extensions
of credit under this Agreement to be considered a “purpose credit” within the
meaning of

-25-



--------------------------------------------------------------------------------



 



Regulations T, U or X of the Federal Reserve Board. None of the transactions
contemplated by this Agreement will violate Regulations T, U or X of the Federal
Reserve Board. No Credit Party will take or permit to be taken any action that
might cause any Loan Document to violate any regulation of the Federal Reserve
Board.
     3.11. Taxes.
          All Federal and other material tax returns, reports and statements,
including information returns, required by any Governmental Authority to be
filed by any Credit Party have been filed with the appropriate Governmental
Authority and all Charges have been paid prior to the date on which any fine,
penalty, interest or late charge may be added thereto for nonpayment thereof (or
any such fine, penalty, interest, late charge or loss has been paid), excluding
Charges or other amounts less than $1,000,000 in aggregate or being contested in
accordance with Section 5.2(b). Proper and accurate amounts have been withheld
by each Credit Party from its respective employees for all periods in compliance
in all material respects with all applicable federal, state, local and foreign
laws and such withholdings have been timely paid to the respective Governmental
Authorities. Disclosure Schedule 3.11 sets forth as of the Closing Date those
taxable years for which any Credit Party’s tax returns are currently being
audited by the IRS or any other applicable Governmental Authority, and any
assessments or threatened assessments in connection with such audit, or
otherwise currently outstanding. Except as described in Disclosure
Schedule 3.11, as of the Closing Date, no Credit Party has executed or filed
with the IRS or any other Governmental Authority any agreement or other document
extending, or having the effect of extending, the period for assessment or
collection of any Charges. None of the Credit Parties and their respective
predecessors are liable for any Charges in an aggregate amount greater than
$1,000,000: (a) under any agreement (including any tax sharing agreements) or
(b) to each Borrower’s and Guarantor’s knowledge, as a transferee. As of the
Closing Date, no Credit Party has agreed or been requested to make any
adjustment under IRC Section 481(a), by reason of a change in accounting method
or otherwise, which could reasonably be expected to have a Material Adverse
Effect.
     3.12. ERISA.
          (a) Disclosure Schedule 3.12 lists as of the Closing Date (i) all
ERISA Affiliates and (ii) all Plans and separately identifies all Pension Plans,
including Title IV Plans, Multiemployer Plans, ESOPs and Welfare Plans,
including all Retiree Welfare Plans. Copies of all such listed Plans, together
with a copy of the latest IRS/DOL 5500-series form for each such Plan as of the
Closing Date, have been delivered to Agent. Except with respect to Multiemployer
Plans, each Qualified Plan has been determined by the IRS to qualify under
Section 401 of the IRC, the trusts created thereunder have been determined to be
exempt from tax under the provisions of Section 501 of the IRC, and, to the
knowledge of any Borrower or Guarantor, nothing has occurred that could
reasonably be expected to result in the loss of such qualification or tax-exempt
status. Each Plan is in compliance in all material respects with the applicable
provisions of ERISA and the IRC, including the timely filing of all reports
required under the IRC or ERISA. Neither any Credit Party nor ERISA Affiliate
has failed to make any material contribution or pay any amount due as required
by either Section 412 of the IRC or Section 302 of ERISA or the terms of any
such Plan. Neither any Credit Party nor ERISA

-26-



--------------------------------------------------------------------------------



 



Affiliate has engaged in a “prohibited transaction,” as defined in Section 406
of ERISA and Section 4975 of the IRC, in connection with any Plan, that could
reasonably be expected to subject any Credit Party to a material tax on
prohibited transactions imposed by Section 502(i) of ERISA or Section 4975 of
the IRC.
          (b) Except as set forth in Disclosure Schedule 3.12: (i) no Title IV
Plan has any Unfunded Pension Liability; (ii) no ERISA Event or event described
in Section 4062(e) of ERISA with respect to any Title IV Plan has occurred or is
reasonably expected to occur; (iii) there are no pending, or to the knowledge of
any Borrower or Guarantor, threatened claims (other than claims for benefits in
the normal course), sanctions, actions or lawsuits, asserted or instituted
against any Plan or any Person as fiduciary or sponsor of any Plan; (iv) no
Credit Party or ERISA Affiliate has incurred or reasonably expects to incur any
material liability as a result of a complete or partial withdrawal from a
Multiemployer Plan; (v) within the last five years no Title IV Plan of any
Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 4041(b)(1) of ERISA, nor
has any Title IV Plan of any Credit Party or any ERISA Affiliate (determined at
any time within the last five years) with Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of
Section 4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate (determined
at such time); (vi) except in the case of any ESOP, Stock of all Credit Parties
and their ERISA Affiliates makes up, in the aggregate, no more than ten percent
(10%) of fair market value of the assets of any Plan measured on the basis of
fair market value as of the latest valuation date of any Plan; and (vii) no
liability under any Title IV Plan has been satisfied with the purchase of a
contract from an insurance company that is not rated AAA by the Standard &
Poor’s Corporation or an equivalent rating by another nationally recognized
rating agency.
     3.13. No Litigation.
          No action, claim, lawsuit, demand, investigation or proceeding is now
pending or, to the knowledge of any Borrower or Guarantor, threatened against
any Credit Party, before any Governmental Authority or before any arbitrator or
panel of arbitrators (collectively, “Litigation”), (a) that challenges any
Credit Party’s right or power to enter into or perform any of its obligations
under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, could reasonably be expected to have a Material Adverse
Effect. Except as set forth on Disclosure Schedule 3.13, as of the Closing Date
there is no Litigation pending or, to any Borrower’s or Guarantor’s knowledge,
threatened, that seeks damages in excess of $1,000,000 not otherwise covered by
or in excess of any applicable insurance policy of a Credit Party, or injunctive
relief against, or alleges criminal misconduct of, any Credit Party.
     3.14. Brokers.
          No broker or finder brought about the obtaining, making or closing of
the Loans, and no Credit Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.

-27-



--------------------------------------------------------------------------------



 



     3.15. Intellectual Property.
          As of the Closing Date, each Credit Party owns or has rights to use
all Intellectual Property necessary to continue to conduct its business as now
conducted by it, and each Patent, Trademark, Copyright and License is listed,
together with application or registration numbers, as applicable, in Disclosure
Schedule 3.15. Each Credit Party conducts its business and affairs without
infringement of or interference with any Intellectual Property of any other
Person in any material respect. Except as set forth in Disclosure Schedule 3.15,
none of the Borrowers or Guarantors is aware of any infringement claim by any
other Person with respect to any Intellectual Property.
     3.16. Full Disclosure.
          No information contained in this Agreement, any of the other Loan
Documents, any Projections or Financial Statements or other written reports from
time to time delivered hereunder or any written statement furnished by or on
behalf of any Credit Party to Agent or any Lender pursuant to the terms of this
Agreement contains or will contain any untrue statement of a material fact or
omits or will omit to state a material fact necessary to make the statements
contained herein or therein not misleading in light of the circumstances under
which they were made (it being understood that all Projections will be subject
to uncertainties and contingencies and that no representation is given that any
particular projection will be realized). Borrowers will take no action, or omit
to take any action, that would cause the Liens granted to Agent, on behalf of
itself and Lenders, pursuant to the Collateral Documents to not be at any time
fully perfected first priority Liens in and to the Collateral described therein
(to the extent the Collateral Documents and applicable law allow for such
perfection), subject, as to priority, only to Permitted Encumbrances.
     3.17. Environmental Matters.
          (a) Except as set forth in Disclosure Schedule 3.17, as of the Closing
Date: (i) the Real Estate is free of contamination from any Hazardous Material
except for such contamination that would not adversely impact the value or
marketability of such Real Estate and that would not result in Environmental
Liabilities that could reasonably be expected to exceed $1,000,000; (ii) no
Credit Party has caused or suffered to occur any Release of Hazardous Materials
on, at, in, under, above, to, from or about any of its Real Estate; (iii) the
Credit Parties are and have been in compliance with all Environmental Laws,
except for such noncompliance that would not result in Environmental Liabilities
which could reasonably be expected to exceed $1,000,000; (iv) the Credit Parties
have obtained, and are in compliance with, all Environmental Permits required by
Environmental Laws for the operations of their respective businesses as
presently conducted, except where the failure to so obtain or comply with such
Environmental Permits would not result in Environmental Liabilities that could
reasonably be expected to exceed $1,000,000, and all such Environmental Permits
are valid, uncontested and in good standing; (v) no Credit Party is involved in
operations or knows of any facts, circumstances or conditions, including any
Releases of Hazardous Materials, that are likely to result in any Environmental
Liabilities of such Credit Party which could reasonably be expected to exceed
$1,000,000, and no Credit Party has permitted any current or former tenant or
occupant of the

-28-



--------------------------------------------------------------------------------



 



Real Estate to engage in any such operations; (vi) there is no Litigation
arising under or related to any Environmental Laws, Environmental Permits or
Hazardous Material that seeks damages, penalties, fines, costs or expenses in
excess of $1,000,000 or injunctive relief against, or that alleges criminal
misconduct by, any Credit Party; (vii) no written notice has been received by
any Credit Party identifying it as a “potentially responsible party” or
requesting information under CERCLA or analogous state statutes, and to the
knowledge of the Borrowers and the Guarantors, there are no facts, circumstances
or conditions that may result in any Credit Party being identified as a
“potentially responsible party” under CERCLA or analogous state statutes; and
(viii) the Credit Parties have provided to Agent copies of all existing
environmental reports, reviews and audits and all written information pertaining
to actual or potential Environmental Liabilities, in each case relating to any
Credit Party.
          (b) Each Credit Party hereby acknowledges and agrees that Agent (i) is
not now, and has not ever been, in control of any of the Real Estate or any
Credit Party’s affairs, and (ii) does not have the capacity through the
provisions of the Loan Documents or otherwise to influence any Credit Party’s
conduct with respect to the ownership, operation or management of any of its
Real Estate or compliance with Environmental Laws or Environmental Permits.
     3.18. Insurance.
          Disclosure Schedule 3.18 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, as well as a summary of the terms of each such policy.
     3.19. Deposit and Disbursement Accounts.
          Disclosure Schedule 3.19 lists all banks and other financial
institutions at which any Credit Party maintains deposit or other accounts as of
the Closing Date, and such Schedule correctly identifies the name, address and
telephone number of each depository, the name in which the account is held, a
description of the purpose of the account, and the complete account number
therefor.
     3.20. [Intentionally Omitted]
     3.21. [Intentionally Omitted]
     3.22. Agreements and Other Documents.
          As of the Closing Date, Borrowers have provided or made available to
Agent or its counsel, on behalf of Lenders, accurate and complete copies (or
summaries) of all of the following agreements or documents to which any Credit
Party is subject and each of which is listed in Disclosure Schedule 3.22: supply
agreements and purchase agreements not terminable by such Credit Party within
90 days following written notice issued by such Credit Party and involving
transactions in excess of $1,000,000 per annum; leases of Equipment having a
remaining term of one year or longer and requiring aggregate rental and other
payments in excess of $1,000,000 per annum; licenses and permits held by the
Credit Parties, the absence of which could be reasonably likely to have a
Material Adverse Effect; and instruments and

-29-



--------------------------------------------------------------------------------



 



documents evidencing any Indebtedness or Guaranteed Indebtedness of such Credit
Party in an amount in excess of $1,000,000 and any Lien granted by such Credit
Party with respect thereto.
     3.23. Solvency.
          Both before and after giving effect to (a) the Loans and Letter of
Credit Obligations to be made or incurred on the Closing Date or such other date
as Loans and Letter of Credit Obligations requested hereunder are made or
incurred, (b) the disbursement of the proceeds of such Loans pursuant to the
instructions of Borrowers; and (c) the payment and accrual of all transaction
costs in connection with the foregoing, each Credit Party is and will be
Solvent.
     3.24. Compliance With Health Care Laws.
          Without limiting the generality of Sections 3.1 or 5.5 or any other
representation or warranty made herein, Credit Parties and each of the
facilities operated by Credit Parties and, to Borrowers’ and Guarantors’
knowledge, each of Credit Parties’ licensed employees and contractors (other
than contracted agencies) in the exercise of their respective duties on behalf
of any Credit Party or any such facilities, are in compliance with all
applicable statutes, laws, ordinances, rules and regulations of any federal,
state or local governmental authority with respect to regulatory matters
primarily relating to patient healthcare (including without limitation Title
XVIII of the Social Security Act, as amended, governing Medicare and regulations
pertaining thereto; all federal laws and regulations affecting the medical
assistance program established by Titles V, XIX, XX, and XXI of the Social
Security Act, and all state laws, regulations and plans for medical assistance
enacted in connection with the federal laws and regulations; Section 1128B(b) of
the Social Security Act, as amended, 42 U.S.C. Section 1320a-7(b) (Criminal
Penalties Involving Medicare or State Health Care Programs) and regulations
pertaining thereto, commonly referred to as the “Federal Anti-Kickback Statute;”
Section 1877 of the Social Security Act, as amended, 42 U.S.C Section 1395nn
(Ethics in Patient Referrals Act) and regulations pertaining thereto, commonly
referred to as the “Stark Statute;” 31 U.S.C. §3729 et seq. commonly known as
the “False Claims Act” and regulations pertaining thereto; federal laws and
regulations regarding the submission of false claims, false billing, false
coding, and similar state laws and regulations; federal and state laws and
regulations applicable to reimbursement and reassignment; federal and state
licensing laws and regulations; laws and regulations administered by the federal
Food and Drug Administration; laws and regulations administered by the federal
Drug Enforcement Administration and analogous state agencies; and state
certificate of need laws (collectively, “Healthcare Laws”)), except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Credit Party has maintained in all material respects all records
required to be maintained by the Food and Drug Administration, Drug Enforcement
Agency and State Boards of Pharmacy and the federal and state Medicare and
Medicaid programs as required by the Healthcare Laws and, to the knowledge of
Borrowers and Guarantors, there are no presently existing circumstances which
could reasonably be expected to result in violations of the Healthcare Laws that
could reasonably be expected to have a Material Adverse Effect. Each Credit
Party and each of its Affiliates is acting in compliance with the Corporate
Integrity Agreement and its corporate compliance plan in all material respects.
Each Credit Party and its Affiliates have such permits, licenses,

-30-



--------------------------------------------------------------------------------



 



franchises, certificates and other approvals or authorizations of governmental
or regulatory authorities as are necessary under applicable law to own their
respective properties and to conduct their respective business (including
without limitation such permits as are required under such federal, state and
other health care laws, and under such HMO or similar licensure laws and such
insurance laws and regulations, as are applicable thereto), and with respect to
those facilities and other businesses that participate in Medicare and/or
Medicaid, to receive reimbursement under Medicare and Medicaid, except where the
failure to have such licenses, permits, franchises, certificates or other
government approvals or authorizations could not reasonably be expected to have
a Material Adverse Effect. Except as listed in Disclosure Schedule 3.24, to
Borrowers’ and Guarantors’ knowledge, no restrictions, deficiencies, required
plans of correction actions or other such remedial measures exist with respect
to federal and state Medicare and Medicaid certifications or licensure that
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
     3.25. HIPAA Compliance.
          (a) To the extent that and for so long as (i) any Credit Party is a
“covered entity” as defined in 45 C.F.R. § 160.103, (ii) any Credit Party and/or
its business and operations are subject to or covered by the HIPAA
administrative requirements codified at 45 C.F.R. Parts 160 and 162 (the
“Transactions Rule”) and/or the HIPAA security and privacy requirements codified
at 45 C.F.R. Parts 160 and 164 (the “Privacy and Security Rules”), and/or
(iii) any Credit Party sponsors any “group health plans” as defined in 45 C.F.R.
§ 160.103, such Credit Party has, except to the extent that the failure to do
any of the following could not reasonably be expected to have a Material Adverse
Effect: (x) completed surveys, audits, inventories, reviews, analyses and/or
assessments, including risk assessments, (collectively “Assessments”) of all
areas of its business and operations subject to HIPAA and/or that could be
adversely affected by the failure of such Credit Party to be HIPAA Compliant (as
defined below) to the extent these Assessments are appropriate or required for
such Credit Party to be HIPAA Compliant; (y) established a plan for each Credit
Party to be and remain HIPAA Compliant (a “HIPAA Compliance Plan”); and
(z) implemented its HIPAA Compliance Plan to ensure that such Credit Party is
HIPAA Compliant. For purposes of this Agreement, “HIPAA Compliant” shall mean
that a Credit Party (1) is in compliance in all material respects with the
applicable requirements of HIPAA, including all requirements of the Transactions
Rule and the Privacy and Security Rules and (2) is not subject to, and could not
reasonably be expected to become subject to, any civil or criminal penalty or
any investigation, claim or process that could reasonably be expected to have a
Material Adverse Effect.
          (b) Each Credit Party and/or certain other affiliates of such Credit
Party have elected to be treated as a single covered entity in accordance with
the Privacy and Security Rules (45 C.F.R. § 164.105(b)) (the “Affiliated Covered
Entities”), have documented such affiliation in accordance with 45 C.F.R.
§164.105(b), and are in compliance with the requirements of 45 C.F.R.
§164.105(b). As such, each Credit Party has the legal right, power and authority
to execute the Business Associate Agreement on behalf of the Affiliated Covered
Entity, in accordance with the Privacy and Security Rules, and that the
provisions of the Business Associate Agreement shall be binding upon such Credit
Party and all of such Credit Party’s affiliates that are participating as
Affiliated Covered Entities, in accordance with the Privacy and

-31-



--------------------------------------------------------------------------------



 



Security Rules, as if each and every such affiliate were a party to such
Business Associate Agreement directly. For purposes of this Section 3.25(b),
prior to the consummation of the Merger, the term “Credit Party” shall not
include the Target and its Subsidiaries.
     3.26. Non-Guarantor Subsidiaries.
          Except as set forth on Disclosure Schedule 3.26, none of the
Non-Guarantor Subsidiaries (other than the JV Subsidiaries) has any assets,
conducts any business activities or has any liabilities.
4. FINANCIAL STATEMENTS AND INFORMATION
     4.1. Reports and Notices.
          Each Credit Party executing this Agreement hereby agrees that from and
after the Closing Date and until the Termination Date, it shall deliver to Agent
or to Agent and Lenders, as required, the Financial Statements, notices,
Projections and other information at the times, to the Persons and in the manner
set forth in Annex E.
     4.2. Communication with Accountants.
          Each Credit Party executing this Agreement authorizes (a) Agent and
(b) so long as an Event of Default has occurred and is continuing, each Lender,
to communicate directly with its independent certified public accountants,
including Ernst & Young LLP, and authorizes and, at Agent’s request, shall
instruct those accountants and advisors to disclose and make available to Agent
and each Lender any and all Financial Statements and other supporting financial
documents, schedules and information relating to any Credit Party (including
copies of any issued management letters) with respect to the business, financial
condition and other affairs of any Credit Party; provided, however, that such
accountants’ failure to disclose or make materials available to Agent and
Lenders as a result of such accountants’ confidentiality policies shall not
constitute a breach of this Section 4.2.
5. AFFIRMATIVE COVENANTS
          Each Credit Party executing this Agreement jointly and severally
agrees as to all Credit Parties that, and agrees to cause its Subsidiaries to
comply with the following, from and after the date hereof and until the
Termination Date:
     5.1. Maintenance of Existence and Conduct of Business.
          Except as otherwise expressly permitted in this Agreement, each Credit
Party shall: (a) do or cause to be done all things necessary to preserve and
keep in full force and effect its corporate existence and its rights and
franchises; (b) continue to conduct its business substantially as now conducted
or as otherwise permitted hereunder; and (c) at all times maintain, preserve and
protect all of its material assets and properties used or useful in the conduct
of its business, and keep the same in good repair, working order and condition
in all material respects (taking into consideration ordinary wear and tear) and
from time to time make,

-32-



--------------------------------------------------------------------------------



 



or cause to be made, all necessary or appropriate repairs, replacements and
improvements thereto consistent with industry practices.
     5.2. Payment of Charges.
          (a) Subject to Section 5.2(b), each Credit Party shall pay and
discharge or cause to be paid and discharged promptly all Charges due and
payable by it, including (i) Charges imposed upon it, its income and profits, or
any of its property (real, personal or mixed) and all Charges with respect to
tax, social security and unemployment withholding with respect to its employees,
(ii) lawful claims for labor, materials, supplies and services or otherwise, and
(iii) all storage or rental charges payable to warehousemen or bailees, in each
case, before any thereof shall become past due.
          (b) Each Credit Party may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges, Taxes or claims; provided,
that (i) adequate reserves with respect to such contest are maintained on the
books of such Credit Party, in accordance with GAAP; (ii) no Lien shall be
imposed to secure payment of such Charges, Taxes or claims (other than payments
to warehousemen and/or bailees) that is superior to any of the Liens securing
the Obligations and such contest is maintained and prosecuted continuously and
with diligence and operates to suspend collection or enforcement of such
Charges, Taxes or claims; (iii) none of the Collateral becomes subject to
forfeiture or loss as a result of such contest; (iv) such Credit Party shall
promptly pay or discharge such contested Charges, Taxes or claims and all
additional charges, interest, penalties and expenses, if any, and shall deliver
to Agent evidence reasonably acceptable to Agent of such compliance, payment or
discharge, if such contest is terminated or discontinued adversely to such
Credit Party or the conditions set forth in this Section 5.2(b) are no longer
met; and (v) Agent has not advised Borrowers in writing that Agent reasonably
believes that nonpayment or nondischarge thereof could have or result in a
Material Adverse Effect.
     5.3. Books and Records.
          Each Credit Party shall keep adequate books and records with respect
to its business activities in which proper entries, reflecting all financial
transactions, are made in accordance with GAAP and on a basis consistent with
the Financial Statements attached as Disclosure Schedule 3.4(a).
     5.4. Insurance; Damage to or Destruction of Collateral.
          (a) The Credit Parties shall, at their sole cost and expense, maintain
the policies of insurance described on Disclosure Schedule 3.18 as in effect on
the date hereof or otherwise in form and amounts and with insurers reasonably
acceptable to Agent; provided that the Credit Parties shall have at least thirty
(30) days to effect any changes in their policies of insurance described on
Disclosure Schedule 3.18 reasonably requested by Agent. Such policies of
insurance (or the loss payable and additional insured endorsements delivered to
Agent) shall contain provisions pursuant to which the insurer agrees to provide
30 days’ prior written notice to Agent in the event of any non-renewal,
cancellation or amendment of any such insurance policy. If any Credit Party at
any time or times hereafter shall fail to obtain or maintain any of the

-33-



--------------------------------------------------------------------------------



 



policies of insurance required above, or to pay all premiums relating thereto,
Agent may at any time or times thereafter obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
that Agent deems advisable. Agent shall have no obligation to obtain insurance
for any Credit Party or pay any premiums therefor. By doing so, Agent shall not
be deemed to have waived any Default or Event of Default arising from any Credit
Party’s failure to maintain such insurance or pay any premiums therefor. All
sums so disbursed, including reasonable attorneys’ fees, court costs and other
charges related thereto, shall be payable on demand by Borrowers to Agent and
shall be additional Obligations hereunder secured by the Collateral.
          (b) Agent reserves the right at any time upon any change in any Credit
Party’s risk profile (including any change in the product mix maintained by any
Credit Party or any laws affecting the potential liability of such Credit Party)
to, after prior written notice to Borrowers, require additional forms and limits
of insurance to, in Agent’s reasonable opinion, adequately protect both Agent’s
and Lenders’ interests in all or any portion of the Collateral and to ensure
that each Credit Party is protected by insurance in amounts and with coverage
customary for its industry. If reasonably requested by Agent in writing, each
Credit Party shall deliver to Agent from time to time a report of a reputable
insurance broker, reasonably satisfactory to Agent, with respect to its
insurance policies.
          (c) Each Credit Party shall deliver to Agent, in form and substance
reasonably satisfactory to Agent, endorsements to (i) all “All Risk” insurance
naming Agent, on behalf of itself and Lenders, as loss payee, and (ii) all
general liability and other liability policies naming Agent, on behalf of itself
and Lenders, as additional insured. Each Credit Party irrevocably makes,
constitutes and appoints Agent (and all officers, employees or agents designated
by Agent), so long as any Event of Default has occurred and is continuing or the
anticipated insurance proceeds exceed $1,000,000, as such Credit Party’s true
and lawful agent and attorney-in-fact for the purpose of making, settling and
adjusting claims under such “All Risk” policies of insurance, endorsing the name
of such Credit Party on any check or other item of payment for the proceeds of
such “All Risk” policies of insurance and for making all determinations and
decisions with respect to such “All Risk” policies of insurance. Agent shall
have no duty to exercise any rights or powers granted to it pursuant to the
foregoing power-of-attorney, but, while exercising any rights and powers
hereunder, agrees to act in good faith. Borrowers shall promptly notify Agent of
any loss, damage, or destruction to the Collateral in the amount of $1,000,000
or more, whether or not covered by insurance. After deducting from such proceeds
the expenses, if any, incurred by Agent in the collection or handling thereof,
Agent may, at its option, apply such proceeds to the reduction of the
Obligations in accordance with Section 1.3(c), or permit or require the
applicable Credit Party to use such money, or any part thereof, to replace,
repair, restore or rebuild the Collateral in a diligent and expeditious manner
with materials and workmanship of substantially the same quality as existed
before the loss, damage or destruction. Notwithstanding the foregoing, if the
casualty giving rise to such insurance proceeds could not reasonably be expected
to have a Material Adverse Effect, such insurance proceeds do not exceed
$3,000,000 in the aggregate for such casualty and no Event of Default has
occurred and is continuing, Agent shall make available to the applicable Credit
Party such proceeds and permit such Credit Party to replace, restore, repair or
rebuild the property; provided, that if such Credit Party shall not have
completed or entered into binding agreements

-34-



--------------------------------------------------------------------------------



 



to complete such replacement, restoration, repair or rebuilding within 180 days
of such casualty, such Credit Party shall pay such proceeds to Agent and Agent
may apply such insurance proceeds to the Obligations in accordance with
Section 1.3(c). To the extent not used to replace, repair, restore or rebuild
the Collateral, such insurance proceeds shall be applied in accordance with
Section 1.3(c).
     5.5. Compliance with Laws and Corporate Integrity Agreement.
          Each Credit Party shall comply with all federal, state, local and
foreign laws and regulations applicable to it, including all Healthcare Laws and
those laws and regulations relating to ERISA and labor matters and Environmental
Laws and Environmental Permits, except, in each case, to the extent that the
failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. Each Credit Party shall, and shall
cause each of its Subsidiaries to, comply with the terms and conditions of the
Corporate Integrity Agreement in all material respects, subject to any
transition period agreed to in writing by the Office of the United States
Inspector General of the Department of Health and Human Services with respect to
the Target and the Target’s Subsidiaries.
     5.6. Supplemental Disclosure.
          From time to time as may be reasonably requested by Agent (which
request will not be made more frequently than once each year absent the
occurrence and continuance of an Event of Default), the Credit Parties shall
supplement each Disclosure Schedule hereto, or any representation herein or in
any other Loan Document, with respect to any matter hereafter arising that, if
existing or occurring at the date of this Agreement, would have been required to
be set forth or described in such Disclosure Schedule or as an exception to such
representation or that is necessary to correct any information in such
Disclosure Schedule or representation which has been rendered inaccurate thereby
(and, in the case of any supplements to any Disclosure Schedule, such Disclosure
Schedule shall be appropriately marked to show the changes made therein);
provided, that (a) no such supplement to any such Disclosure Schedule or
representation shall amend, supplement or otherwise modify any Disclosure
Schedule or representation, or be or be deemed a waiver of any Default or Event
of Default resulting from the matters disclosed therein, except as consented to
by Agent and Requisite Lenders in writing, and (b) no supplement shall be
required or permitted as to representations and warranties that relate solely to
any preceding specific date.
     5.7. Intellectual Property.
          Each Credit Party will (i) conduct its business and affairs without
infringement of or interference with any Intellectual Property of any other
Person in any material respect and (ii) within ten (10) Business Days of the
filing thereof, provide Agent with written notice of the registration of any
Intellectual Property with any Governmental Authority.
     5.8. Environmental Matters.
          Each Credit Party shall and shall cause each Person within its control
to: (a) conduct its operations and keep and maintain its Real Estate in
compliance with all

-35-



--------------------------------------------------------------------------------



 



Environmental Laws and Environmental Permits other than noncompliance that could
not reasonably be expected to have a Material Adverse Effect; (b) implement any
and all investigation, remediation, removal and response actions that are
appropriate or necessary to comply with Environmental Laws and Environmental
Permits pertaining to the presence, generation, treatment, storage, use,
disposal, transportation or Release of any Hazardous Material on, at, in, under,
above, to, from or about any of its Real Estate except where noncompliance could
be reasonably likely to result in Environmental Liabilities in excess of
$1,000,000; (c) notify Agent promptly after such Credit Party becomes aware of
any violation of Environmental Laws or Environmental Permits or any Release on,
at, in, under, above, to, from or about any Real Estate that is reasonably
likely to result in Environmental Liabilities in excess of $1,000,000; and
(d) promptly forward to Agent a copy of any order, notice, request for
information or any communication or report received by such Credit Party in
connection with any such violation or Release or any other matter relating to
any Environmental Laws or Environmental Permits that could reasonably be
expected to result in Environmental Liabilities in excess of $1,000,000, in each
case whether or not the Environmental Protection Agency or any Governmental
Authority has taken or threatened any action in connection with any such
violation, Release or other matter. If Agent at any time has a reasonable basis
to believe that there may be a violation of any Environmental Laws or
Environmental Permits by any Credit Party or any Environmental Liability arising
thereunder, or a Release of Hazardous Materials on, at, in, under, above, to,
from or about any of its Real Estate, that, in each case, could reasonably be
expected to have a Material Adverse Effect, then each Credit Party shall, upon
Agent’s written request (i) cause the performance of such environmental audits
including subsurface sampling of soil and groundwater, and preparation of such
environmental reports, at Borrowers’ expense, as Agent may from time to time
reasonably request, which shall be conducted by reputable environmental
consulting firms reasonably acceptable to Agent and shall be in form and
substance reasonably acceptable to Agent, and (ii) permit Agent or its
representatives to have access to all Real Estate for the purpose of conducting
such environmental audits and testing as Agent deems appropriate, including
subsurface sampling of soil and groundwater. Borrowers shall reimburse Agent for
the reasonable costs of such audits and tests and the same will constitute a
part of the Obligations secured hereunder.
     5.9. Landlords’ Agreements, Mortgagee Agreements, Bailee Letters, Lease
Performance and Real Estate Purchases.
          (a) Each Credit Party shall use commercially reasonable efforts to
obtain a landlord’s agreement, mortgagee agreement or bailee letter, as
applicable, from the lessor of each leased property, mortgagee of owned property
or bailee with respect to any location where data, systems or information
critical to the business of any Credit Party are located (excluding the current
corporate headquarters of Target so long as the material data, systems and
information located at the corporate headquarters of Target are transferred to
the Dallas, Texas corporate headquarters of the Credit Parties within nine
(9) months following the Closing Date), which agreement or letter shall contain
a waiver or subordination of all Liens or claims that the landlord, mortgagee or
bailee may assert against the Collateral at that location, and shall otherwise
be reasonably satisfactory in form and substance to Agent. Each Credit Party
shall timely and fully pay and perform its obligations under all leases and
other agreements with respect to each leased location or public warehouse where
any Collateral is or may be located.

-36-



--------------------------------------------------------------------------------



 



          (b) In the event that the aggregate value of the real property owned
by the Credit Parties is greater than $10,000,000, to the extent not previously
delivered to the Agent, each Credit Party shall promptly deliver to Agent a
Mortgage on any real property owned or thereafter acquired by such Credit Party,
together with all Mortgage Supporting Documents relating thereto (or, if such
real property is located in a jurisdiction outside the United States, similar
documents deemed appropriate by Agent to obtain the equivalent in such
jurisdiction of a first-priority mortgage on such real property) and all legal
opinions relating to the matters described in this Section 5.9(b), which
opinions shall be as reasonably required by, and in form and substance and from
counsel reasonably satisfactory to, Agent. For the avoidance of doubt, the
Credit Parties shall continue to be obligated to deliver such Mortgages,
Mortgage Supporting Documents and legal opinions described in the preceding
sentence notwithstanding the fact that the aggregate value of such owned real
property declines below $10,000,000. Notwithstanding the foregoing, unless
Borrowers and the Agent otherwise agree, prior to the Merger Funding Date, in no
event shall AcquisitionCo, the Target or any of the Target’s Subsidiaries be
required to grant a security interest in any of their respective real property
or personal property as security for any Obligation.
     5.10. Further Assurances.
          Each Credit Party executing this Agreement agrees that it shall and
shall cause each other Credit Party to, at such Credit Party’s expense and upon
request of Agent or the Requisite Lenders, duly execute and deliver, or cause to
be duly executed and delivered, to Agent such further instruments and do and
cause to be done such further acts as may be necessary or proper in the
reasonable opinion of Agent to carry out more effectively the provisions and
purposes of this Agreement or any other Loan Document. Except with respect to
the Non-Guarantor Subsidiaries and, prior to the Merger Funding Date, the Target
and the Target’s Subsidiaries, each Credit Party shall (i) cause each Person,
upon it becoming a Subsidiary of such Credit Party (provided that this shall not
be construed to constitute consent by any of the Lenders to any transaction not
expressly permitted by the terms of this Agreement), promptly to guaranty the
Obligations and to grant to Agent, for the benefit of Agent and Lenders, a first
priority perfected security interest in and Lien (subject to Permitted
Encumbrances) on the personal property and fee-owned real property of such
Subsidiary to secure the Obligations, (ii) pledge and deliver, or cause to be
pledged and delivered, to Agent, for the benefit of Agent and Lenders, all of
the Stock (and all documents representing all certificated Stock) of such
Subsidiary to secure the Obligations together with undated powers or
endorsements duly executed in blank and (iii) execute such documents and take
such actions (including the delivery of legal opinions, organizational
documents, good standing certificates, resolutions and incumbency certificates)
as may be reasonably required by Agent in connection therewith. The
documentation for such guaranty, security and pledge shall be substantially
similar to the Loan Documents executed concurrently herewith with such
modifications as are reasonably requested by Agent.
     5.11. Non-Guarantor Subsidiaries.
          With respect to any Non-Guarantor Subsidiary, promptly following the
date the Agent requires a Mortgage pursuant to Section 5.9(b) upon any real
property owned by such

-37-



--------------------------------------------------------------------------------



 



Non-Guarantor Subsidiary or promptly (but in no event more than five
(5) Business Days) following the date such Non-Guarantor Subsidiary (other than
any JV Subsidiary) engages in any business, operations or activities, or holds
any property not permitted under Section 6.5(c) hereof, or upon Agent’s or the
Requisite Lenders’ request at any time after the occurrence and during the
continuance of an Event of Default, such Non-Guarantor Subsidiary (other than
any JV Subsidiary) shall cease to be a Non-Guarantor Subsidiary for all purposes
under this Agreement and any other Loan Document and shall execute a Guaranty,
in form and substance reasonably satisfactory to Agent and, subject to
Section 5.9(b), shall cause a first priority perfected Lien (subject to
Permitted Encumbrances) to be granted in favor of Agent in all personal property
and fee-owned real property and Stock of such Non-Guarantor Subsidiary, and
Credit Parties and such Non-Guarantor Subsidiary shall execute such documents
and take such actions (including the delivery of legal opinions, organizational
documents, good standing certificates, resolutions and incumbency certificates)
as may be reasonably required by Agent in connection therewith.
     5.12. Merger.
          Each Credit Party shall use its reasonable best efforts to consummate
the Merger in accordance with the terms of the Acquisition Agreement as soon as
reasonably practicable on or after the Closing Date in compliance with all
applicable laws and legal requirements and in any event no later than 180 days
after the Closing Date. If, at any time on or after the Closing Date, the Target
Shares beneficially owned by AcquisitionCo, together with any Target Shares
beneficially owned by Holdings and its other Affiliates, shall collectively
represent at least 90% of the outstanding Target Shares, then the Credit Parties
shall take all actions necessary and appropriate to cause the Merger to become
effective as soon as reasonably practicable without a meeting of the Target’s
stockholders in accordance with Section 253 of the Delaware General Corporation
Law. On the Merger Funding Date (or thereafter as agreed by the Agent) the
Borrowers shall deliver or cause to be delivered to the Agent, unless otherwise
agreed by the Agent, in form and substance reasonably satisfactory to the Agent:
          (a) (i) originals of a joinder to the Guaranty and a joinder to the
Business Associate Agreement, in each case, duly executed by each Target
Subsidiary Guarantor, (ii) originals of a joinder to the Security Agreement duly
executed by Target and each Target Subsidiary Guarantor, and (iii) originals of
Trademark Security Agreements, Copyright Security Agreements and Patent Security
Agreements and signed by each of the Target and each Target Subsidiary Guarantor
which owns Trademarks, Copyrights and/or Patents, as applicable, together with
(A) copies of UCC, Intellectual Property and other appropriate search reports
and of all effective prior filings listed therein, together with evidence of the
termination of such prior filings and other documents with respect to the
priority of the security interest of the Agent in the Collateral, in each case
as may be reasonably requested by the Agent, (B) all documents representing all
securities, chattel paper and instruments being pledged pursuant to such
agreements and related undated powers or endorsements duly executed in blank and
other instruments, documents and agreements executed pursuant thereto, and
(C) all Control Letters that, in the reasonable judgment of the Agent, are
required for the Target and each Target Subsidiary Guarantor to comply with the
Loan Documents as of the Merger Funding Date, each duly executed by the parties
thereto;

-38-



--------------------------------------------------------------------------------



 



          (b) duly executed favorable opinions of counsel to the Credit Parties
in Delaware and, to the extent requested by Agent, in each other jurisdiction in
which the Target or any Target Subsidiary Guarantor is organized, reasonably
satisfactory to the Agent, each addressed to the Agent and the Lenders and
addressing such matters with respect to the Loan Documents executed by the
Target and the Target Subsidiary Guarantors as the Agent may reasonably request;
          (c) a copy of the charter and bylaws (or analogous governing
agreement) and amendments thereto (the “Constituent Documents”) of Target and
each Target Subsidiary Guarantor, such charter to be certified as of a recent
date by the Governmental Authority in its jurisdiction of formation, together
with, if applicable, certificates attesting to the good standing of such Credit
Party in such jurisdiction;
          (d) a certificate of the secretary, assistant secretary or other
officer of Target and each such Target Subsidiary Guarantor in charge of
maintaining books and records of Target and or each such Target Subsidiary
Guarantor certifying as to (i) the names and signatures of each officer of
Target and or each such Target Subsidiary Guarantor authorized to execute and
deliver any Loan Document and who will execute any such Loan Document, (ii) the
Constituent Documents of Target and or each such Target Subsidiary Guarantor
attached to such certificate are complete and correct copies of such Constituent
Documents as in effect on the date of such certification (or, for any such
Constituent Document delivered pursuant to clause (c) above, that there have
been no changes from such Constituent Document so delivered) and (iii) the
resolutions of Target and or each such Target Subsidiary Guarantor’s board of
directors or other appropriate governing body approving and authorizing the
execution, delivery and performance of each Loan Document to which Target and
each such Target Subsidiary Guarantor is a party; and
          (e) a certificate of a Senior Officer of Holdings to the effect that
the Merger has been consummated together with a copy of the filed certificate of
merger.
     5.13. Permitted L/Cs.
          Each Credit Party shall cause each Permitted L/C to be terminated (and
not automatically extended) on or prior to its next expiry date following the
Closing Date and, to the extent required by the beneficiary thereof, replaced
with a Letter of Credit issued hereunder.
     5.14. Post-Closing Matters.
          Each Credit Party hereby agrees to deliver, or cause to be delivered,
to Agent as soon as practicable but in any event no later than 30 days after the
Closing Date, duly executed Control Letters covering the securities account
identified on Disclosure Schedule 3.19 as number 279587 at Bank of America, N.A.
and number 249-00401-1-6 EMT at Banc of America Securities LLC, which Control
Letters shall be in form and substance reasonably satisfactory to Agent.

-39-



--------------------------------------------------------------------------------



 



6. NEGATIVE COVENANTS
          Each Credit Party executing this Agreement jointly and severally
agrees as to all Credit Parties that, and agrees to cause its Subsidiaries to
comply with the following, from and after the date hereof until the Termination
Date:
     6.1. Mergers, Subsidiaries, Etc.
          No Credit Party shall directly or indirectly, by operation of law or
otherwise, (a) form any Subsidiary other than any of the Non-Guarantor
Subsidiaries or acquire any Subsidiary, or (b) merge with, consolidate with,
acquire all or substantially all of the assets or Stock of, or otherwise combine
with or acquire, any Person (or business unit thereof). Notwithstanding the
foregoing, (i) any Credit Party may merge into any other Credit Party that is
not a Non-Guarantor Subsidiary; provided, that a Borrower shall be the survivor
of any such merger to which a Borrower is a party, (ii) any Credit Party that is
not a Non-Guarantor Subsidiary may acquire all or substantially all of the Stock
of any other Credit Party, (iii) any Credit Party that is not a Borrower or a
Non-Guarantor Subsidiary may acquire all or substantially all of the assets of
any other Credit Party that is also not a Borrower or a Non-Guarantor
Subsidiary, (iv) any Borrower may acquire all or substantially all of the assets
or Stock of any other Credit Party, (v) any Credit Party that is not a
Non-Guarantor Subsidiary may acquire all or substantially all of the assets or
Stock of any Person (the “Target Company”) and, (vi) any Credit Party that is
not a Non-Guarantor Subsidiary may form a Subsidiary in order to acquire all or
substantially all of the stock or assets of a Target Company (in each case of
(i) through (vi), herein referred to as, a “Permitted Acquisition”) subject to
the satisfaction of each of the following conditions, each to the reasonable
satisfaction of Agent:
          (A) (1) Agent shall receive prompt written notice after the completion
of any Permitted Acquisition with total consideration and other amounts payable
of less than $5,000,000 (a “Threshold Acquisition”), and (2) with respect to any
proposed Permitted Acquisition with total consideration and other amounts
payable of $5,000,000 or more, Agent shall receive at least fifteen
(15) Business Days’ prior written notice of such proposed Permitted Acquisition,
which notice shall, in each case, include a reasonably detailed description of
such proposed Permitted Acquisition;
          (B) At the time of such Permitted Acquisition and after giving effect
thereto, (1) no Default or Event of Default has occurred and is continuing;
(2) the sum of all consideration and other amounts payable (including all
transaction costs, non-competition payments or similar payments and all
Indebtedness and Guaranteed Indebtedness incurred or assumed in connection
therewith or Indebtedness, liabilities and contingent obligations otherwise
reflected in a consolidated balance sheet of the Credit Parties after giving
effect to such Permitted Acquisition) in connection with all Permitted
Acquisitions completed subsequent to the Closing Date shall not exceed
$50,000,000 in the aggregate or $15,000,000 for the period commencing on the
Closing Date and ending on August 28, 2009 and (3) such Permitted Acquisition
shall only involve assets located in the United States and comprising a
business, or those assets of a business, that primarily involve the provision of
hospice or home health services such that the

-40-



--------------------------------------------------------------------------------



 



consummation of such Permitted Acquisition would not subject Agent or any Lender
to regulatory or third party approvals in connection with the exercise of its
rights and remedies under this Agreement or any other Loan Documents other than
the approvals applicable to a hospice or home health service provider;
          (C) the consideration and other amounts payable in connection with
such Permitted Acquisition shall be payable in cash on the date of consummation
of such Permitted Acquisition, other than (1) unsecured Indebtedness in an
amount not to exceed 20% of the aggregate consideration and other amounts
payable in connection with such Permitted Acquisition and (2) amounts due and
payable after the date of the consummation of such Permitted Acquisition under
customary non-competition agreements in an amount not to exceed $1,000,000 per
agreement;
          (D) such Permitted Acquisition shall be consensual and shall have been
approved by the Target Company’s board of directors or other governing body and,
if applicable, the Target Company’s Stockholders;
          (E) no Indebtedness or Guaranteed Indebtedness shall be incurred,
assumed or otherwise be reflected on a consolidated balance sheet of Borrowers
and Target Company after giving effect to such Permitted Acquisition, except
(1) Loans made hereunder and (2) Indebtedness and/or Guaranteed Indebtedness
permitted under Section 6.3 or Section 6.6, as applicable;
          (F) the Target Company shall have Pro Forma Acquisition EBITDA of not
less than $0 for the trailing twelve month period preceding the date of the
consummation of the Permitted Acquisition, as determined based upon the Target
Company’s financial statements for its most recently completed fiscal year and
its most recent interim financial period completed within 60 days prior to the
date of consummation of such Permitted Acquisition;
          (G) the business and assets acquired in such Permitted Acquisition
shall be free and clear of all Liens (other than Permitted Encumbrances);
          (H) at or prior to the closing of any Permitted Acquisition, subject
to Section 5.9(b), Agent will be granted a first priority perfected Lien
(subject to Permitted Encumbrances) in all assets acquired pursuant thereto or,
as applicable, in the assets and Stock of the Target Company, and the applicable
Credit Party and the Target Company shall have executed such documents and taken
such actions as may be reasonably required by Agent in connection therewith;
          (I) concurrently with delivery of the notice referred to in clause (A)
above, Borrowers shall have delivered to Agent, in form and substance
satisfactory to Agent in its reasonable credit judgment:

  (1)   a pro forma consolidated balance sheet, income statement and cash flow
statement of Holdings and its Subsidiaries (the “Acquisition Pro Forma”), based
on recent financial statements, which shall

-41-



--------------------------------------------------------------------------------



 



      fairly present in all material respects the assets, liabilities, financial
condition and results of operations of Holdings and its Subsidiaries in
accordance with GAAP consistently applied, but taking into account such
Permitted Acquisition and the funding of all Loans in connection therewith, and
such Acquisition Pro Forma shall (x) reflect that, on a pro forma basis,
Holdings and its Subsidiaries would have had a Leverage Ratio not in excess of
the ratio permitted by Annex F hereto for the four quarter period reflected in
the Compliance Certificate most recently delivered to Agent pursuant to
Section 4.1 prior to the consummation of such Permitted Acquisition (after
giving effect to such Permitted Acquisition and all Loans funded in connection
therewith as if made on the first day of such period), and (y) reflect that, on
a pro forma basis, no Event of Default has occurred and is continuing or would
result after giving effect to such Permitted Acquisition; and

  (2)   a certificate of the chief financial officer of Holdings to the effect
that: (x) the Credit Parties will be Solvent upon the consummation of the
Permitted Acquisition; (y) the Acquisition Pro Forma fairly presents the
financial condition of Holdings and its Subsidiaries (on a consolidated basis)
as of the date thereof after giving effect to the Permitted Acquisition; and
(z) Holdings and its Subsidiaries have completed their due diligence
investigation with respect to the Target Company and such Permitted Acquisition,
which investigation was conducted in a commercially reasonable manner,
consistent with past practices;

          (J) on or prior to the date of such Permitted Acquisition (or promptly
thereafter for any Threshold Acquisition), Agent shall have received (1) a copy
of the acquisition agreement and (2) copies of all other related agreements,
instruments, opinions, certificates, lien search results and other documents
reasonably requested by Agent.
Notwithstanding anything to the contrary in this Section 6.1, Borrowers shall
not be required to satisfy the conditions set forth in subsections (C), (F) and
(I) above for any Threshold Acquisition.
     6.2. Investments; Loans and Advances.
          Except as otherwise expressly permitted by this Section 6, no Credit
Party shall make or permit to exist any investment in, or make, accrue or permit
to exist loans or advances of money to, any Person, through the direct or
indirect lending of money, holding of securities or otherwise, except that:
(a) Borrowers may hold investments comprised of notes payable, or stock or other
securities issued by Account Debtors to any Borrower pursuant to negotiated
agreements with respect to settlement of such Account Debtor’s Accounts in the
ordinary course of business, so long as the aggregate amount of such Accounts so
settled by Borrowers does not

-42-



--------------------------------------------------------------------------------



 



exceed $1,000,000; (b) each Credit Party may make and maintain investments in
any other Credit Party; provided, that, (i) the aggregate amount of investments
made by Credit Parties (other than any Non-Guarantor Subsidiary) in Odyssey Fort
Worth and Odyssey Detroit shall not exceed $8,000,000, (ii) the aggregate amount
of investments made by Credit Parties (other than any Non-Guarantor Subsidiary)
in all Non-Guarantor Subsidiaries listed on Disclosure Schedule 3.8 as of the
Closing Date (excluding Odyssey Fort Worth and Odyssey Detroit) shall not exceed
$20,000,000, and (iii) the aggregate amount of investments made by Credit
Parties (other than any Non-Guarantor Subsidiary) in all Non-Guarantor
Subsidiaries formed in accordance with the terms of this Agreement after the
Closing Date shall not exceed $6,000,000; (c) Credit Parties may make
investments, subject, in the case of Borrowers and Guarantors and excluding
investments that secure Permitted L/Cs, to Control Letters in favor of Agent for
the benefit of the Lenders or otherwise subject to a perfected security interest
in favor of Agent for the benefit of the Lenders, in (the investments described
in clauses (i) – (v) below and the investments permitted in clause (d) below are
collectively referred to as “Cash Equivalents”): (i) marketable direct
obligations issued or unconditionally guaranteed by the United States of America
or any agency thereof maturing within one year from the date of acquisition
thereof, (ii) commercial paper maturing no more than one year from the date of
creation thereof and currently having the highest rating obtainable from either
Standard & Poor’s Ratings Group or Moody’s Investors Service, Inc.,
(iii) certificates of deposit maturing no more than one year from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States of America, each having combined capital, surplus and undivided
profits of not less than $300,000,000 and having a senior unsecured rating of
“A” or better by a nationally recognized rating agency (an “A Rated Bank”),
(iv) time deposits maturing no more than 30 days from the date of creation
thereof with A Rated Banks and (v) mutual funds that invest solely in one or
more of the investments described in clauses (i) through (iv) above; provided
that investments of Borrower and Guarantors permitted by this clause (c) in an
aggregate amount of less than $2,500,000 outstanding at any time (excluding
investments that secure Permitted L/Cs) shall not be required to be subject to
such Control Letters, (d) at any time during the period ending 270 days
following the Closing Date, the Credit Parties may hold investments comprised of
auction rate securities disclosed to Agent in writing to the extent such
investments were made prior to, and exist as of, the Closing Date, and (e) other
investments not exceeding $5,000,000 in the aggregate at any time outstanding.
Notwithstanding the foregoing, no Credit Party shall make or permit to exist any
investment in, or make, accrue or permit to exist loans or advances of money to,
AcquisitionCo prior to the Merger Funding Date, through the direct or indirect
lending of money, holding of securities or otherwise, except to the extent
necessary to allow AcquisitionCo to satisfy its obligations under the
Acquisition Agreement.
     6.3. Indebtedness.
          No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication) (i) Indebtedness secured by purchase
money security interests and Capital Leases permitted in Section 6.7(c),
(ii) the Loans and the other Obligations, (iii) unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law, (iv) existing Indebtedness
described in Disclosure Schedule 6.3 and refinancings thereof or amendments or
modifications thereto that do not have the effect of increasing the principal
amount thereof or changing the

-43-



--------------------------------------------------------------------------------



 



amortization thereof (other than to extend the same) and that are otherwise on
terms and conditions no less favorable to any Credit Party than the terms of the
Indebtedness being refinanced, amended or modified, (v) (i) unsecured
Indebtedness consisting of intercompany loans and advances made by any Credit
Party (other than the Non-Guarantor Subsidiaries) to any other Credit Party so
long as the obligations under such intercompany loans and advances shall be
subordinated to the Obligations in a manner reasonably satisfactory to the
Agent; provided, that, Credit Parties shall not make intercompany loans or
advances to the Non-Guarantor Subsidiaries in excess of the respective amounts
permitted under Section 6.2(b) less the amount of any other investments made
under Section 6.2(b) and (ii) Subordinated Debt consisting of intercompany loans
and advances made by any Non-Guarantor Subsidiary to any other Credit Party,
(vi) Indebtedness arising upon the draw of one or more Permitted L/Cs, and
(vii) unsecured Indebtedness incurred (x) in connection with Permitted
Acquisitions not exceeding $20,000,000 in the aggregate at any time outstanding
and (y) in connection with any single Permitted Acquisition not exceeding
$5,000,000 in the aggregate.
     6.4. Employee Loans and Affiliate Transactions.
          (a) No Credit Party shall enter into or be a party to any transaction
with any Affiliate (other than another Credit Party that is not a Non-Guarantor
Subsidiary) thereof except in the ordinary course of and pursuant to the
reasonable requirements of such Credit Party’s business and upon fair and
reasonable terms that are no less favorable to such Credit Party than would be
obtained in a comparable arm’s length transaction with a Person not an Affiliate
of such Credit Party. In addition, if any such transaction or series of related
transactions involves payments in excess of $1,000,000 in the aggregate, the
terms of these transactions must be disclosed in advance, in writing, to Agent
and Lenders. All such transactions existing as of the date hereof are described
in Disclosure Schedule 6.4(a).
          (b) No Credit Party shall enter into any lending or borrowing
transaction with any employees of any Credit Party, except loans to its
respective employees in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes and stock option financing up to a maximum of $100,000 to any employee
and up to a maximum of $500,000 in the aggregate at any one time outstanding.
     6.5. Capital Structure and Business.
          (a) No Credit Party shall (i) issue or sell any shares of preferred
Stock to the extent the terms of such preferred Stock provide for, or permit the
holders of such preferred Stock to require, a mandatory redemption or any other
cash payment prior to February 28, 2014 unless such redemption or other cash
payment is subject to the terms of this Agreement and the other Loan Documents,
(ii) make any change in its capital structure as described in Disclosure
Schedule 3.8, including the issuance or sale of any shares of Stock, warrants or
other securities convertible into Stock or any revision of the terms of its
outstanding Stock; provided, that Holdings may issue or sell shares of its Stock
for cash so long as no Change of Control occurs after giving effect thereto, or
(iii) amend its charter or bylaws in a manner that would adversely affect Agent
or Lenders or such Credit Party’s duty or ability to repay the Obligations. No
Credit

-44-



--------------------------------------------------------------------------------



 



Party shall engage in any business other than the businesses currently engaged
in by it or businesses reasonably related thereto (including home health).
          (b) Prior to the Merger Funding Date, AcquisitionCo shall not engage
in any business, operations or activity, or hold any property, other than the
following, in each case to the extent permitted by AcquisitionCo’s Constituent
Documents, (i) holding Stock of the Target, (ii) issuing, selling and redeeming
its own Stock, (iii) paying taxes and dividends permitted hereunder, (iv)
holding directors’ and shareholders’ meetings, preparing corporate and similar
records and other activities required to maintain its separate corporate or
other legal structure, (v) preparing reports to, and preparing and making
notices to and filings with, Governmental Authorities and to its holders of
Stock, (vi) as necessary to consummate the transactions contemplated by the Loan
Documents or any Related Transaction and (vii) such other business, operations
and activities consented to by the Agent.
          (c) Unless such Non-Guarantor Subsidiary has complied with
Section 5.11 to the reasonable satisfaction of Agent, no Non-Guarantor
Subsidiary (other than the JV Subsidiaries) shall engage in any business,
operations or activities, or hold any property in an aggregate value of greater
than $10,000 with respect to such Non-Guarantor Subsidiary at any time
(excluding intangible assets relating to certificates of need), other than
(i) in the case of Odyssey Fort Worth and Odyssey Detroit, ownership in fee of
such parcels of real property on the Closing Date as described on Disclosure
Schedule 6.5(c) and (ii) taking such actions necessary to maintain its existence
and good standing or to comply with the terms of the Loan Documents.
     6.6. Guaranteed Indebtedness.
          No Credit Party shall create, incur, assume or permit to exist any
Guaranteed Indebtedness in an aggregate amount greater than $1,000,000 except
(a) by endorsement of instruments or items of payment for deposit to the general
account of any Credit Party (other than a Non-Guarantor Subsidiary), (b) for
Guaranteed Indebtedness incurred for the benefit of any other Credit Party
(other than a Non-Guarantor Subsidiary) if the primary obligation is expressly
permitted by this Agreement and (c) reimbursement obligations in respect of
Permitted L/Cs.
     6.7. Liens.
          No Credit Party shall create, incur, assume or permit to exist any
Lien on or with respect to its Accounts or any of its other properties or assets
(other than Target Margin Stock), whether now owned or hereafter acquired
(including any fee ownership interests in Real Estate which have not been
required to be encumbered as Collateral pursuant to Section 5.9(b) hereof),
except for (a) Permitted Encumbrances; (b) Liens in existence on the date hereof
and summarized on Disclosure Schedule 6.7 securing the Indebtedness described on
Disclosure Schedule 6.3 and permitted refinancings, extensions and renewals
thereof, including extensions or renewals of any such Liens; provided, that the
principal amount of the Indebtedness so secured is not increased and the Lien
does not attach to any other property; and (c) Liens created after the date
hereof by conditional sale or other title retention agreements (including
Capital Leases) or in connection with purchase money Indebtedness with respect
to assets acquired by

-45-



--------------------------------------------------------------------------------



 



any Credit Party in the ordinary course of business, involving the incurrence of
an aggregate amount of purchase money Indebtedness and Capital Lease Obligations
of not more than $10,000,000 outstanding at any one time for all such Liens
(provided that such Liens attach only to the assets subject to such purchase
money debt and such Indebtedness is or was incurred within 20 days following
such purchase and does not exceed one hundred percent (100%) of the purchase
price of the subject assets). In addition, no Credit Party shall become a party
to any agreement, note, indenture or instrument, or take any other action, that
would prohibit the creation of a Lien on any of its properties or other assets
in favor of Agent, on behalf of itself and Lenders, as additional collateral for
the Obligations, except operating leases, Capital Leases or Licenses which
prohibit Liens upon the assets that are subject thereto.
     6.8. Sale of Stock and Assets.
          Except as otherwise expressly permitted by Section 6.1 or Section 6.2
of this Agreement, no Credit Party shall sell, transfer, convey, assign or
otherwise dispose of any of its properties or other assets, including the Stock
of any of its Subsidiaries (whether in a public or a private offering or
otherwise) or any of its Accounts, other than (a) the sale of Inventory in the
ordinary course of business, (b) the sale, transfer, conveyance or other
disposition by a Credit Party of assets (other than the sale of Inventory in the
ordinary course of business) having a net book value not exceeding $1,000,000 in
any single transaction or $5,000,000 in the aggregate in any Fiscal Year, and
(c) the sale of Target Margin Stock for fair market value. With respect to any
disposition of assets or other properties permitted pursuant to clause (b)
above, subject to Section 1.3(b), Agent agrees on reasonable prior written
notice to release its Lien on such assets or other properties in order to permit
the applicable Credit Party to effect such disposition and shall execute and
deliver to Borrowers, at Borrowers’ expense, appropriate UCC-3 termination
statements and other releases as reasonably requested by Borrowers.
     6.9. ERISA.
          No Credit Party shall, or shall cause or permit any ERISA Affiliate
to, cause or permit to occur an event that could result in the imposition of a
Lien under Section 412 of the IRC or Section 302 or 4068 of ERISA or cause or
permit to occur an ERISA Event to the extent such ERISA Event could reasonably
be expected to have a Material Adverse Effect.
     6.10. Financial Covenants.
          Borrowers shall not breach or fail to comply with any of the Financial
Covenants.
     6.11. Hazardous Materials.
          No Credit Party shall cause or permit a Release of any Hazardous
Material on, at, in, under, above, to, from or about any of the Real Estate
where such Release would (a) violate in any respect, or form the basis for any
Environmental Liabilities under, any Environmental Laws or Environmental Permits
or (b) otherwise adversely impact the value of any of the Real Estate or any of
the Collateral, other than such violations or Environmental Liabilities that
could not reasonably be expected to have a Material Adverse Effect.

-46-



--------------------------------------------------------------------------------



 



     6.12. Sale-Leasebacks.
          No Credit Party shall engage in any sale-leaseback, synthetic lease or
similar transaction involving any of its assets.
     6.13. Cancellation of Indebtedness.
          No Credit Party shall cancel any claim or debt owing to it in excess
of $500,000, except for reasonable consideration negotiated on an arm’s length
basis and in the ordinary course of its business consistent with past practices.
     6.14. Restricted Payments.
          No Credit Party shall make any Restricted Payment, except (a) payments
with respect to intercompany loans and advances between Credit Parties to the
extent permitted by Section 6.3, (b) dividends and distributions by Subsidiaries
of any Credit Party paid to such Credit Party (other than Non-Guarantor
Subsidiaries), (c) employee loans permitted under Section 6.4(b), (d) management
fees paid by any Credit Party to any other Credit Party (other than
Non-Guarantor Subsidiaries), (e) payments to Target or stockholders or
optionholders of Target required by the Acquisition Agreement, including
payments arising from AcquisitionCo’s exercise of its rights under Section 1.3
of the Acquisition Agreement, and (f) payments by Holdings to purchase or redeem
its Stock (or warrants, options or other rights to acquire such Stock) (i) in an
aggregate amount not to exceed $1,000,000 in any Fiscal Year, to the extent such
Stock is purchased or redeemed from officers, directors and employees, or
(ii) in an aggregate amount not to exceed $30,000,000 in any Fiscal Year so long
as with respect to clause (f)(ii) only, as of the date of such purchase or
redemption (A) Holdings shall have a Leverage Ratio of not greater than
1.00:1.00, (B) Holdings, the Borrowers and the Guarantors shall have available
unencumbered (other than the Liens in favor of Agent for the benefit of the
Lenders) cash and Cash Equivalents on hand (less accrued Medicare Cap
Liabilities) of not less than $5,000,000, (C) there shall be no outstanding
principal balance on any Revolving Loan, in each case before and after giving
effect to such Restricted Payment, and (D) such purchase or redemption is not
made prior to the first anniversary of the Closing Date. Notwithstanding the
foregoing, prior to the Merger Funding Date none of Target, Target’s
Subsidiaries and AcquisitionCo shall be permitted to make any Restricted
Payments, other than to officers, directors and employees thereof not to exceed
$250,000 in the aggregate for all such Restricted Payments.
     6.15. Change of Corporate Name or Location; Change of Fiscal Year.
          No Borrower or Guarantor shall (a) change its name as it appears in
official filings in the state of its incorporation or other organization,
(b) change its chief executive office, principal place of business, or the
location of its records concerning the Collateral, in each case other than to
the location of another Borrower or Guarantor, or (c) change its organization
identification number, if any, issued by its state of incorporation or other
organization, in each case without at least 30 days prior written notice to
Agent and, in the case of a change in any Borrower’s or Guarantor’s chief
executive office (other than the closing of the current corporate headquarters
of the Target), a landlord agreement that is reasonably satisfactory to Agent
shall have been obtained with respect to such location, and provided that any
such new location shall

-47-



--------------------------------------------------------------------------------



 



be in the continental United States. No Credit Party shall change its Fiscal
Year other than Target and the Target’s Subsidiaries to conform with Holdings’
Fiscal Year. No Borrower or Guarantor shall (a) change the type of entity that
it is, or (b) change its state of incorporation or organization, in each case
without at least 30 days prior written notice to Agent and after Agent’s written
acknowledgment that any reasonable action requested by Agent in connection
therewith, including to continue the perfection of any Liens in favor of Agent,
on behalf of Lenders, in any Collateral, has been completed or taken.
     6.16. No Impairment of Intercompany Transfers.
          No Credit Party shall directly or indirectly enter into or become
bound by any agreement, instrument, indenture or other obligation (other than
this Agreement and the other Loan Documents) that could directly or indirectly
restrict, prohibit or require the consent of any Person with respect to the
payment of dividends or distributions or the making or repayment of intercompany
loans by a Subsidiary of any Borrower to any Borrower or between Borrowers.
     6.17. No Speculative Transactions.
          No Credit Party shall engage in any transaction involving commodity
options, futures contracts or similar transactions, except solely to hedge
against fluctuations in the prices of commodities owned or purchased by it and
the values of foreign currencies receivable or payable by it and interest swaps,
caps or collars.
     6.18. Leases; Real Estate Purchases.
          Except as permitted under Section 6.1 in connection with a Permitted
Acquisition, no Credit Party shall purchase a fee simple ownership interest in
any single parcel of Real Estate with a purchase price in excess of $5,000,000.
     6.19. Business Associate Agreement.
          No Credit Party shall terminate the Business Associate Agreement.
7. TERM
     7.1. Termination.
          The financing arrangements contemplated hereby shall be in effect
until the Commitment Termination Date, and the Loans and all other Obligations
shall be automatically due and payable in full on such date.
     7.2. Survival of Obligations Upon Termination of Financing Arrangements.
          Except as otherwise expressly provided for in the Loan Documents, no
termination or cancellation (regardless of cause or procedure) of any financing
arrangement under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of the Credit Parties or the rights of Agent
and Lenders relating to any unpaid portion of the Loans

-48-



--------------------------------------------------------------------------------



 



or any other Obligations, due or not due, liquidated, contingent or
unliquidated, or any transaction or event occurring prior to such termination,
or any transaction or event, the performance of which is required after the
Commitment Termination Date. Except as otherwise expressly provided herein or in
any other Loan Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Sections 1.15 and 1.16,
and the indemnities contained in the Loan Documents shall survive the
Termination Date.
8. EVENTS OF DEFAULT; RIGHTS AND REMEDIES
     8.1. Events of Default.
          The occurrence of any one or more of the following events (regardless
of the reason therefor) shall constitute an “Event of Default” hereunder:
          (a) Any Borrower (i) fails to make any payment of principal of the
Loans when due and payable, (ii) fails to make any payment of interest on, or
Fees owing in respect of, the Loans or any of the other Obligations within 3
Business Days following the date such interest, Fees or other Obligations are
due and payable, or (iii) fails to pay or reimburse Agent or Lenders for any
expense reimbursable hereunder or under any other Loan Document within 10 days
following Agent’s demand for such reimbursement or payment of expenses.
          (b) Any Credit Party fails or neglects to perform, keep or observe any
of the provisions of Sections 1.4, 5.4(a) or 6, or any of the provisions set
forth in Annex F, respectively.
          (c) Any Borrower fails or neglects to perform, keep or observe any of
the provisions of Section 1.8, 4, 5.12 or 5.14 or any provisions set forth in
Annexes C or E, respectively, and the same shall remain unremedied for the
earlier of 3 Business Days after (i) any Senior Officer’s knowledge of such
breach or (ii) receipt by Borrowers of written notice from Agent of such breach.
          (d) Any Credit Party fails or neglects to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this
Section 8.1) and the same shall remain unremedied for the earlier of 15 days
after (i) any Senior Officer’s knowledge of such breach or (ii) receipt by
Borrowers of written notice from Agent of such breach; provided, however, that
if such breach is not susceptible to cure within such 15-day period and
Borrowers are diligently pursuing such cure at the expiration of such 15-day
period, such 15-day period shall be extended an additional 15 days.
     (e) A default or breach occurs under any other agreement, document or
instrument to which any Credit Party is a party that is not cured within any
applicable grace period therefor, and such default or breach (i) involves the
failure to make any payment when

-49-



--------------------------------------------------------------------------------



 



due in respect of any Indebtedness or Guaranteed Indebtedness (other than the
Obligations) of any Credit Party in excess of $1,000,000 in the aggregate
(including (x) undrawn committed or available amounts and (y) amounts owing to
all creditors under any combined or syndicated credit arrangements), or
(ii) causes, or permits any holder of such Indebtedness or Guaranteed
Indebtedness or a trustee to cause, Indebtedness or Guaranteed Indebtedness or a
portion thereof in excess of $1,000,000 in the aggregate to become due prior to
its stated maturity or prior to its regularly scheduled dates of payment, or
cash collateral in respect thereof to be demanded, in each case, regardless of
whether such default is waived, or such right is exercised, by such holder or
trustee.
          (f) Any representation or warranty herein or in any Loan Document or
in any written statement, report, financial statement or certificate made or
delivered to Agent or any Lender by any Credit Party is untrue or incorrect in
any material respect as of the date when made or deemed made.
          (g) Assets of any Credit Party with a fair market value of $500,000 or
more are attached, seized, levied upon or subjected to a writ or distress
warrant, or come within the possession of any receiver, trustee, custodian or
assignee for the benefit of creditors of any Credit Party and such condition
continues for 30 days or more.
          (h) A case or proceeding is commenced against any Credit Party seeking
a decree or order in respect of such Credit Party (i) under the Bankruptcy Code,
or any other applicable federal, state or foreign bankruptcy or other similar
law, (ii) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Credit Party or for any substantial
part of any such Credit Party’s assets, or (iii) ordering the winding-up or
liquidation of the affairs of such Credit Party, and such case or proceeding
shall remain undismissed or unstayed for 60 days or more or a decree or order
granting the relief sought in such case or proceeding shall be entered by a
court of competent jurisdiction.
          (i) Any Credit Party (i) files a petition seeking relief under the
Bankruptcy Code, or any other applicable federal, state or foreign bankruptcy or
other similar law, (ii) consents to or fails to contest in a timely and
appropriate manner the institution of proceedings thereunder or the filing of
any such petition or the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee or sequestrator (or similar official)
for such Credit Party or for any substantial part of any such Credit Party’s
assets, (iii) makes an assignment for the benefit of creditors, (iv) takes any
action in furtherance of any of the foregoing, or (v) admits in writing its
inability to, or is generally unable to, pay its debts as such debts become due.
          (j) A final judgment or judgments for the payment of money in excess
of $1,000,000 in the aggregate at any time are outstanding against one or more
of the Credit Parties and the same are not, within 30 days after the entry
thereof, discharged or execution thereof stayed or bonded pending appeal, or
such judgments are not discharged prior to the expiration of any such stay.
          (k) Any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Credit
Party shall challenge

-50-



--------------------------------------------------------------------------------



 



the enforceability of any Loan Document or shall assert in writing, or engage in
any action or inaction based on any such assertion, that any provision of any of
the Loan Documents has ceased to be or otherwise is not valid, binding and
enforceable in accordance with its terms), or any Lien created under any Loan
Document ceases to be a valid and perfected first priority Lien (except as
otherwise permitted herein or therein) in any of the Collateral purported to be
covered thereby due to any action or omission by any Credit Party.
          (l) Any Change of Control occurs.
          (m) the Merger Funding Date and the Effective Time (as defined in the
Acquisition Agreement in effect on the Closing Date) shall not have occurred on
or before August 28, 2008.
     8.2. Remedies.
          (a) If any Default or Event of Default has occurred and is continuing,
Agent may (and at the written request of the Requisite Revolving Lenders with
respect to additional Advances and/or the incurrence of additional Letter of
Credit Obligations, and at the written request of the Requisite Term Lenders
with respect to the Delayed Draw Term Loan facility, shall), without notice,
suspend the Revolving Loan facility with respect to additional Advances and/or
the incurrence of additional Letter of Credit Obligations or suspend the Delayed
Draw Term Loan facility with respect to the making of the Delayed Draw Term
Loan, whereupon any additional Advances and additional Letter of Credit
Obligations or the Delayed Draw Term Loan, as applicable, shall be made or
incurred in Agent’s sole discretion (or in the sole discretion of the Requisite
Revolving Lenders or Requisite Term Lenders, as applicable, if such suspension
occurred at their direction) so long as such Default or Event of Default is
continuing. If any Event of Default has occurred and is continuing, Agent may
(and at the written request of Requisite Lenders shall), without notice except
as otherwise expressly provided herein, increase the rate of interest applicable
to the outstanding principal balance of the Loans and the Letter of Credit Fees
to the Default Rate.
          (b) If any Event of Default has occurred and is continuing, Agent may
(and at the written request of the Requisite Lenders shall), without notice:
(i) terminate the Revolving Loan facility with respect to further Advances or
the incurrence of further Letter of Credit Obligations; (ii) terminate the
Delayed Draw Term Loan facility with respect to the making of the Delayed Draw
Term Loan (iii) declare all or any portion of the Obligations, including all or
any portion of any Loan to be forthwith due and payable, and require that the
Letter of Credit Obligations be cash collateralized as provided in Annex B, all
without presentment, demand, protest or further notice of any kind, all of which
are expressly waived by Borrowers and each other Credit Party; (iv) conduct, at
Borrowers’ expense, such appraisals of Borrowers’ assets as may be desired by
Agent or Lenders or (v) exercise any rights and remedies provided to Agent under
the Loan Documents or at law or equity, including all remedies provided under
the Code; provided, that upon the occurrence of an Event of Default specified in
Sections 8.1(h) or (i), each of the Revolving Loan facility and the Delayed Draw
Term Loan facility shall be immediately terminated and all of the Obligations,
including the aggregate Revolving Loan, shall become immediately due and payable
without declaration, notice or demand by any Person.

-51-



--------------------------------------------------------------------------------



 



     8.3. Waivers by Credit Parties.
          Except as otherwise provided for in this Agreement or by applicable
law, each Credit Party waives (including for purposes of Section 12):
(a) presentment, demand and protest and notice of presentment, dishonor, notice
of intent to accelerate, notice of acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
commercial paper, accounts, contract rights, documents, instruments, chattel
paper and guaranties at any time held by Agent on which any Credit Party may in
any way be liable, and hereby ratifies and confirms whatever Agent may do in
this regard, (b) all rights to notice and a hearing prior to Agent’s taking
possession or control of, or to Agent’s replevy, attachment or levy upon, the
Collateral or any bond or security that might be required by any court prior to
allowing Agent to exercise any of its remedies, and (c) the benefit of all
valuation, appraisal, marshaling and exemption laws.
9. ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
     9.1. Assignment and Participations.
          (a) Right to Assign. Each Lender may sell, transfer, negotiate or
assign all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letter of Credit Obligations) to (i) any existing Lender, (ii) any
Affiliate or Approved Fund of any existing Lender or (iii) any Eligible Assignee
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
Agent and, as long as no Event of Default is continuing, the Borrowers;
provided, however, that (x) such sales, transfers or assignments do not have to
be ratable between the Facilities but must be ratable among the obligations
owing to and owed by such Lender with respect to a Facility and (y) for each
Facility, the aggregate outstanding principal amount (determined as of the
effective date of the applicable Assignment Agreement) of the Loans, Commitments
and Letter of Credit Obligations subject to any such sale, transfer or
assignment shall be in a minimum amount of $1,000,000, unless such sale,
transfer or assignment is made to an existing Lender or an Affiliate or Approved
Fund of any existing Lender, is of the assignor’s (together with its Affiliates
and Approved Funds) entire interest in such Facility or is made with the prior
consent of the Borrowers and Agent.
          (b) Procedure. The parties to each sale, transfer or assignment made
in reliance on clause (a) above (other than those described in clause (d) or (e)
below) shall execute and deliver to Agent an Assignment Agreement via an
electronic settlement system designated by Agent (or if previously agreed with
Agent, via a manual execution and delivery of the assignment) evidencing such
sale, transfer or assignment together with any existing Note subject to such
sale, transfer or assignment (or any affidavit of loss therefor acceptable to
Agent), any tax forms required to be delivered pursuant to Section 2.15(c) and
payment of an assignment fee in the amount of $3,500, provided that (1) if a
sale, transfer or assignment by a Lender is made to an Affiliate or an Approved
Fund of such assigning Lender, then no assignment fee shall be due in connection
with such sale, transfer or assignment, and (2) if a sale, transfer or
assignment by a Lender is made to an assignee that is not an Affiliate or
Approved Fund of such assignor Lender, and concurrently to one or more
Affiliates or Approved Funds of such assignee, then only one

-52-



--------------------------------------------------------------------------------



 



assignment fee of $3,500 shall be due in connection with such sale, transfer or
assignment. Upon receipt of all the foregoing, and conditioned upon such receipt
and, if such assignment is made in accordance with Section 9.1(a)(iii), upon
Agent (and the Borrowers, if applicable) consenting to such assignment, from and
after the effective date specified in such Assignment Agreement, Agent shall
record or cause to be recorded in the Register the information contained in such
Assignment Agreement.
          (c) Effectiveness. Subject to the recording of an Assignment Agreement
by Agent in the Register pursuant to Section 1.12(b), (i) the assignee
thereunder shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment Agreement, shall have the rights and obligations of
a Lender, (ii) any applicable Note, if any, shall be transferred to such
assignee through such entry and (iii) the assignor thereunder shall, to the
extent that rights and obligations under this Agreement have been assigned by it
pursuant to such Assignment Agreement, relinquish its rights (except for those
surviving the termination of the Commitments and the payment in full of the
Obligations) and be released from its obligations under the Loan Documents,
other than those relating to events or circumstances occurring prior to such
assignment (and, in the case of an assignment covering all or the remaining
portion of an assigning Lender’s rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto except that each Lender
agrees to remain bound by Sections 9.2 through 9.9).
          (d) Grant of Security Interests. In addition to the other rights
provided in this Section 9.1, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (A) any federal reserve bank (pursuant to
Regulation A of the Federal Reserve Board), without notice to Agent or (B) any
holder of, or trustee for the benefit of the holders of, such Lender’s
securities by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(a) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.
          (e) Participants and SPVs. In addition to the other rights provided in
this Section 9.1, each Lender may, (x) with notice to Agent, grant to an SPV the
option to make all or any part of any Loan that such Lender would otherwise be
required to make hereunder (and the exercise of such option by such SPV and the
making of Loans pursuant thereto shall satisfy the obligation of such Lender to
make such Loans hereunder) and such SPV may assign to such Lender the right to
receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrowers, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Term Loans,
Revolving Loans and Letter of Credit Obligations); provided, however, that,
whether as a result of any term of any Loan Document or of such grant or
participation, (i) no such SPV or participant shall have a commitment, or be
deemed to have made an offer to commit, to make Loans hereunder, and, except as
provided in the applicable option agreement, none shall be liable for any
obligation of such Lender hereunder, (ii) such Lender’s rights and obligations,
and the rights and obligations of the Credit Parties towards such

-53-



--------------------------------------------------------------------------------



 



Lender, under any Loan Document shall remain unchanged and each other party
hereto shall continue to deal solely with such Lender, which shall remain the
holder of the Obligations in the Register, except that (A) each such participant
and SPV shall be entitled to the benefit of Sections 1.13, 1.15 and 1.16, but
only to the extent such participant or SPV delivers the tax forms such Lender is
required to collect pursuant to Section 1.15(c) and then only to the extent of
any amount to which such Lender would be entitled in the absence of any such
grant or participation and (B) each such SPV may receive other payments that
would otherwise be made to such Lender with respect to Loans funded by such SPV
to the extent provided in the applicable option agreement and set forth in a
notice provided to Agent by such SPV and such Lender, provided, however, that in
no case (including pursuant to clause (A) or (B) above) shall an SPV or
participant have the right to enforce any of the terms of any Loan Document, and
(iii) the consent of such SPV or participant shall not be required (either
directly, as a restraint on such Lender’s ability to consent hereunder or
otherwise) for any amendments, waivers or consents with respect to any Loan
Document or to exercise or refrain from exercising any powers or rights such
Lender may have under or in respect of the Loan Documents (including the right
to enforce or direct enforcement of the Obligations), except for those described
in clauses (ii) and (iii) of Section 11.2(c) with respect to amounts, or dates
fixed for payment of amounts, to which such participant or SPV would otherwise
be entitled and, in the case of participants, except for those described in
Section 11.2(c)(v). No party hereto shall institute (and each of the Borrowers
and each Credit Party signatory hereto shall cause each other Credit Party not
to institute) against any SPV grantee of an option pursuant to this clause (e)
any bankruptcy, reorganization, insolvency, liquidation or similar proceeding,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnified Person
against any Indemnified Liability that may be incurred by, or asserted against,
such Indemnified Person as a result of failing to institute such proceeding
(including a failure to get reimbursed by such SPV for any such Indemnified
Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.
     9.2. Appointment of Agent.
          GE Capital is hereby appointed to act on behalf of all Lenders as
Agent under this Agreement and the other Loan Documents. The provisions of this
Section 9.2 are solely for the benefit of Agent and Lenders and no Credit Party
nor any other Person shall have any rights as a third party beneficiary of any
of the provisions hereof. In performing its functions and duties under this
Agreement and the other Loan Documents, Agent shall act solely as an agent of
Lenders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for any Credit
Party or any other Person. Agent shall have no duties or responsibilities except
for those expressly set forth in this Agreement and the other Loan Documents.
The duties of Agent shall be mechanical and administrative in nature and Agent
shall not have, or be deemed to have, by reason of this Agreement, any other
Loan Document or otherwise a fiduciary relationship in respect of any Lender.
Except as expressly set forth in this Agreement and the other Loan Documents,
Agent shall not have any duty to disclose, and shall not be liable for failure
to disclose, any information relating to any Credit Party or any of their
respective Subsidiaries or any Account Debtor that is communicated to or
obtained by GE Capital or any of its Affiliates in any capacity. Neither Agent
nor any of its

-54-



--------------------------------------------------------------------------------



 



Affiliates nor any of their respective officers, directors, employees, agents or
representatives shall be liable to any Lender for any action taken or omitted to
be taken by it hereunder or under any other Loan Document, or in connection
herewith or therewith, except for damages caused by its or their own bad faith,
gross negligence or willful misconduct, as determined by a final court of
competent jurisdiction.
          If Agent shall request instructions from Requisite Lenders, Requisite
Term Lenders, Requisite Revolving Lenders or all affected Lenders with respect
to any act or action (including failure to act) in connection with this
Agreement or any other Loan Document, then Agent shall be entitled to refrain
from such act or taking such action unless and until Agent shall have received
instructions from Requisite Lenders, Requisite Term Lenders, Requisite Revolving
Lenders or all affected Lenders, as the case may be, and Agent shall not incur
liability to any Person by reason of so refraining. Agent shall be fully
justified in failing or refusing to take any action hereunder or under any other
Loan Document (a) if such action would, in the opinion of Agent, be contrary to
law or the terms of this Agreement or any other Loan Document, (b) if such
action would, in the opinion of Agent, expose Agent to Environmental Liabilities
or (c) if Agent shall not first be indemnified to its satisfaction against any
and all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. Without limiting the foregoing, no Lender
shall have any right of action whatsoever against Agent as a result of Agent
acting or refraining from acting hereunder or under any other Loan Document in
accordance with the instructions of Requisite Lenders, Requisite Term Lenders,
Requisite Revolving Lenders or all affected Lenders, as applicable.
     9.3. Agent’s Reliance, Etc.
          Neither Agent nor any of its Affiliates nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement or
the other Loan Documents, except for damages caused by its or their own bad
faith, gross negligence or willful misconduct, as determined by a final court of
competent jurisdiction. Without limiting the generality of the foregoing, Agent:
(a) may treat the payee of any Note as the holder thereof until Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form reasonably satisfactory to Agent; (b) may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts; (c) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Credit Party or to inspect the Collateral
(including the books and records) of any Credit Party; (e) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (f) shall incur no liability under or in respect of this Agreement
or the other Loan Documents by acting upon any notice, consent, certificate or
other instrument or writing (which

-55-



--------------------------------------------------------------------------------



 



may be by telecopy, telegram, cable or telex) believed by it to be genuine and
signed or sent by the proper party or parties.
     9.4. GE Capital and Affiliates.
          With respect to its Commitments hereunder, GE Capital shall have the
same rights and powers under this Agreement and the other Loan Documents as any
other Lender and may exercise the same as though it were not Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include GE
Capital in its individual capacity. GE Capital and its Affiliates may lend money
to, invest in, and generally engage in any kind of business with, any Credit
Party, any of their Affiliates and any Person who may do business with or own
securities of any Credit Party or any such Affiliate, all as if GE Capital were
not Agent and without any duty to account therefor to Lenders. GE Capital and
its Affiliates may accept fees and other consideration from any Credit Party for
services in connection with this Agreement or otherwise without having to
account for the same to Lenders.
     9.5. Lender Credit Decision.
          Each Lender acknowledges that it has, independently and without
reliance upon Agent or any other Lender and based on the Financial Statements
referred to in Section 3.4(a) and such other documents and information as it has
deemed appropriate, made its own credit and financial analysis of the Credit
Parties and its own decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Each Lender acknowledges the potential
conflict of interest of each other Lender as a result of Lenders holding
disproportionate interests in the Loans, and expressly consents to, and waives
any claim based upon, such conflict of interest.
     9.6. Indemnification.
          Lenders agree to indemnify Agent (to the extent not reimbursed by
Credit Parties and without limiting the obligations of Borrowers hereunder),
ratably according to their respective Pro Rata Shares, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against Agent in any way relating to
or arising out of this Agreement or any other Loan Document or any action taken
or omitted to be taken by Agent in connection therewith; provided, that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agent’s gross negligence or willful misconduct. Without limiting
the foregoing, each Lender agrees to reimburse Agent promptly upon demand for
its ratable share of any out-of-pocket expenses (including reasonable counsel
fees) incurred by Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and each other Loan Document,
to the extent that Agent is not reimbursed for such expenses by Credit Parties.

-56-



--------------------------------------------------------------------------------



 



     9.7. Successor Agent.
          Agent may resign at any time by giving not less than 30 days’ prior
written notice thereof to Lenders and Borrowers. Upon any such resignation, the
Requisite Lenders shall have the right to appoint a successor Agent. If no
successor Agent shall have been so appointed by the Requisite Lenders and shall
have accepted such appointment within 30 days after the resigning Agent’s giving
notice of resignation, then the resigning Agent may, on behalf of Lenders,
appoint a successor Agent, which shall be a Lender, if a Lender is willing to
accept such appointment, or otherwise shall be a commercial bank or financial
institution or a subsidiary of a commercial bank or financial institution if
such commercial bank or financial institution is organized under the laws of the
United States of America or of any State thereof and has a combined capital and
surplus of at least $300,000,000. If no successor Agent has been appointed
pursuant to the foregoing, within 30 days after the date such notice of
resignation was given by the resigning Agent, such resignation shall become
effective and the Requisite Lenders shall thereafter perform all the duties of
Agent hereunder until such time, if any, as the Requisite Lenders appoint a
successor Agent as provided above. Any successor Agent appointed by Agent or
Requisite Lenders hereunder shall be subject to the prior approval of Borrowers,
such approval not to be unreasonably withheld or delayed; provided, that such
approval shall not be required if an Event of Default has occurred and is
continuing. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Agent. Upon the
earlier of the acceptance of any appointment as Agent hereunder by a successor
Agent or the effective date of the resigning Agent’s resignation, the resigning
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents, except that any indemnity rights or other rights
in favor of such resigning Agent shall continue. After any resigning Agent’s
resignation hereunder, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was acting
as Agent under this Agreement and the other Loan Documents.
     9.8. Setoff and Sharing of Payments.
          In addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, upon the occurrence and
during the continuance of any Event of Default and subject to Section 9.9(f),
each Lender is hereby authorized at any time or from time to time, without
notice to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to offset and to appropriate and to apply any and all balances
held by it at any of its offices for the account of any Borrower or Guarantor
(regardless of whether such balances are then due to such Borrower or Guarantor)
and any other properties or assets at any time held or owing by that Lender or
that holder to or for the credit or for the account of any Borrower or Guarantor
against and on account of any of the Obligations that are not paid when due. Any
Lender exercising a right of setoff or otherwise receiving any payment on
account of the Obligations in excess of its Pro Rata Share thereof shall
purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares (other than offset rights exercised by any
Lender with respect to

-57-



--------------------------------------------------------------------------------



 



Sections 1.13, 1.15 or 1.16). Each Credit Party that, during the existence and
continuance of an Event of Default, is a Borrower or Guarantor agrees, to the
fullest extent permitted by law, that (a) any Lender may exercise its right to
offset with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such amounts so offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the
Loans made or other Obligations held by other Lenders or holders may exercise
all rights of offset, bankers’ lien, counterclaim or similar rights with respect
to such participation as fully as if such Lender or holder were a direct holder
of the Loans and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest.
     9.9. Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert.
          (a) Advances; Payments.
               (i) Agent shall notify Lenders, promptly after receipt of a
Notice of Revolving Credit Advance and in any event prior to 1:00 p.m. (New York
time) on the date such Notice of Revolving Advance is received, by telecopy,
telephone or other similar form of transmission. Each Revolving Lender shall
make the amount of such Lender’s Pro Rata Share of such Revolving Credit Advance
available to Agent in same day funds by wire transfer to Agent’s account as set
forth in Annex G not later than 3:00 p.m. (New York time) on the requested
funding date, in the case of an Index Rate Loan, and not later than 11:00 a.m.
(New York time) on the requested funding date, in the case of a LIBOR Loan.
After receipt of such wire transfers (or, in the Agent’s sole discretion, before
receipt of such wire transfers), subject to the terms hereof, Agent shall make
the requested Revolving Credit Advance to Borrowers. All payments by each
Revolving Lender shall be made without setoff, counterclaim or deduction of any
kind.
               (ii) Once each calendar week or more frequently at Agent’s
election (each, a “Settlement Date”), Agent shall advise each Lender by
telephone, or telecopy of the amount of such Lender’s Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan. Provided that each Lender has funded all payments or
Advances required to be made by it and has purchased all participations required
to be purchased by it under this Agreement and the other Loan Documents as of
such Settlement Date, Agent shall pay to each Lender such Lender’s Pro Rata
Share of principal, interest and Fees paid by Borrowers since the previous
Settlement Date for the benefit of such Lender on the Loans held by it. To the
extent that any Lender (a “Non-Funding Lender”) has failed to fund all such
payments and Advances, failed to fund the purchase of all such participations or
failed to fund all or any portion of its Pro Rata Share of the Delayed Draw Term
Loan in accordance with Section 1.1(b)(i), Agent shall be entitled to set off
the funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrowers. Such payments shall be made by wire transfer
to such Lender’s account (as specified by such Lender in Annex G or the
applicable Assignment Agreement) not later than 2:00 p.m. (New York time) on the
next Business Day following each Settlement Date.

-58-



--------------------------------------------------------------------------------



 



          (b) Availability of Lender’s Pro Rata Share. Agent may assume that
each Revolving Lender and Term Lender will make its Pro Rata Share of each
Revolving Credit Advance and the Delayed Draw Term Loan, as applicable,
available to Agent on each funding date. If such Pro Rata Share is not, in fact,
paid to Agent by such Revolving Lender or Term Lender, as applicable, when due,
Agent will be entitled to recover such amount on demand from such Revolving
Lender or Term Lender, as applicable, without setoff, counterclaim or deduction
of any kind. If any Revolving Lender or Term Lender, as applicable, fails to pay
the amount of its Pro Rata Share forthwith upon Agent’s demand, Agent shall
promptly notify Borrowers and Borrowers shall immediately repay such amount to
Agent. Nothing in this Section 9.9(b) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Agent to advance funds on behalf
of any Revolving Lender or Term Lender or to relieve any Revolving Lender or
Term Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that Borrowers may have against any Revolving Lender or
Term Lender as a result of any default by such Revolving Lender or Term Lender
hereunder. To the extent that Agent advances funds to any Borrower on behalf of
any Revolving Lender or Term Lender and is not reimbursed therefor on the same
Business Day as such Advance or Delayed Draw Term Loan is made, Agent shall be
entitled to retain for its account all interest accrued on such Advance or
Delayed Draw Term Loan until reimbursed by the applicable Revolving Lender or
Term Lender.
          (c) Return of Payments.
               (i) If Agent pays an amount to a Lender under this Agreement in
the belief or expectation that a related payment has been or will be received by
Agent from Borrowers and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.
               (ii) If Agent determines at any time that any amount received by
Agent under this Agreement must be returned to any Borrower or paid to any other
Person pursuant to any insolvency law or otherwise, then, notwithstanding any
other term or condition of this Agreement or any other Loan Document, Agent will
not be required to distribute any portion thereof to any Lender. In addition,
each Lender will repay to Agent on demand any portion of such amount that Agent
has distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to any Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.
          (d) Non-Funding Lenders. The failure of any Non-Funding Lender to make
any Revolving Credit Advance or Pro Rata Share of the Delayed Draw Term Loan or
any payment required by it hereunder on the date specified therefor shall not
relieve any other Revolving Lender or Term Lender (each such other Revolving
Lender or Term Lender, an “Other Lender”) of its obligations to make such
Advance or purchase such participation on such date, but neither any Other
Lender nor Agent shall be responsible for the failure of any Non-Funding Lender
to make an Advance or fund the Delayed Draw Term Loan, purchase a participation
or make any other payment required hereunder. Notwithstanding anything set forth
herein to the contrary, a Non-Funding Lender shall not have any voting or
consent rights under or with respect to any Loan Document or constitute a
“Lender,” a “Requisite Revolving Lender”

-59-



--------------------------------------------------------------------------------



 



or a “Requisite Term Lender” (or be included in the calculation of “Requisite
Lenders,” “Requisite Revolving Lenders” or “Requisite Term Lenders” hereunder)
for any voting or consent rights under or with respect to any Loan Document. At
Borrowers’ request, Agent or a Person reasonably acceptable to Agent shall have
the right with Agent’s consent and in Agent’s sole discretion (but shall have no
obligation) to purchase from any Non-Funding Lender, and each Non-Funding Lender
agrees that it shall, at Agent’s request, sell and assign to Agent or such
Person, all of the Commitments of that Non-Funding Lender for an amount equal to
the principal balance of all Loans held by such Non-Funding Lender and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement.
          (e) Dissemination of Information. Agent shall use reasonable efforts
to provide Lenders with any notice of Default or Event of Default received by
Agent from, or delivered by Agent to, any Credit Party, with notice of any Event
of Default of which Agent has actually become aware and with notice of any
action taken by Agent following any Event of Default; provided, that Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent’s gross negligence or willful misconduct,
as determined by a final court of competent jurisdiction. Lenders acknowledge
that Borrowers are required to provide Financial Statements to Lenders in
accordance with Annex E hereto and agree that Agent shall have no duty to
provide the same to Lenders.
          (f) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or the Notes (including exercising any rights of
setoff) without first obtaining the prior written consent of Agent and Requisite
Lenders, it being the intent of Lenders that any such action to protect or
enforce rights under this Agreement and the Notes shall be taken in concert and
at the direction or with the consent of Agent or Requisite Lenders; provided,
that nothing in this Section 9.9(f) shall prohibit any Lender from (i) defending
any action, suit or proceeding brought against such Lender by a Credit Party,
(ii) filing suit regarding the collection of Obligations owed to it to the
limited extent necessary to avoid the running of the applicable statute of
limitations period, and (iii) filing a proof of claim in any bankruptcy or
similar proceeding.
     9.10. Titles.
          Notwithstanding anything else to the contrary in this Agreement or any
other Loan Document, no party hereto designated as a documentation agent, a
syndication agent, an arranger or a bookrunner shall have any duties or
responsibilities under this Agreement or any other Loan Document nor any
fiduciary duty to any Lender or L/C Issuer, and no implied covenants, functions,
responsibilities, duties obligations or liabilities shall be read into this
Agreement or otherwise exist against any such documentation agent, syndication
agent, arranger or bookrunner, in such capacity.

-60-



--------------------------------------------------------------------------------



 



10. SUCCESSORS AND ASSIGNS
     10.1. Successors and Assigns.
          This Agreement and the other Loan Documents shall be binding on and
shall inure to the benefit of each Credit Party, Agent, Lenders and their
respective successors and assigns (including, in the case of any Credit Party, a
debtor-in-possession on behalf of such Credit Party), except as otherwise
provided herein or therein. No Credit Party may assign, transfer, hypothecate or
otherwise convey its rights, benefits, obligations or duties hereunder or under
any of the other Loan Documents without the prior express written consent of
Agent and Lenders. Any such purported assignment, transfer, hypothecation or
other conveyance by any Credit Party without the prior express written consent
of Agent and Lenders shall be void. The terms and provisions of this Agreement
are for the purpose of defining the relative rights and obligations of each
Credit Party, Agent and Lenders with respect to the transactions contemplated
hereby and no Person shall be a third party beneficiary of any of the terms and
provisions of this Agreement or any of the other Loan Documents.
11. MISCELLANEOUS
     11.1. Complete Agreement; Modification of Agreement.
          The Loan Documents constitute the complete agreement between the
parties with respect to the subject matter thereof and may not be modified,
altered or amended except as set forth in Section 11.2. Any letter of interest,
commitment letter or fee letter between any Credit Party and Agent or any Lender
or any of their respective Affiliates, predating this Agreement and relating to
a financing of substantially similar form, purpose or effect shall be superseded
by this Agreement. Notwithstanding the foregoing, it is agreed and acknowledged
by each of the parties hereto that the GE Capital Fee Letter shall survive the
execution and delivery of this Agreement.
     11.2. Amendments and Waivers.
          (a) Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Agent, Borrowers, and by Requisite Lenders, Requisite
Revolving Lenders, Requisite Term Lenders or all affected Lenders, as
applicable. Except as set forth in clause (c) below, all such amendments,
modifications, terminations or waivers requiring the consent of any Lenders
shall require the written consent of Requisite Lenders.
          (b) No amendment, modification, termination or waiver of or consent
with respect to any provision of this Agreement that waives compliance with the
conditions precedent set forth in Section 2.1 and Section 2.2 to the making of
the Delayed Draw Term Loan or set forth in Section 2.2 to the making of any Loan
or the incurrence of any Letter of Credit Obligation shall be effective unless
the same shall be in writing and signed by Agent, Borrowers and, as applicable,
Requisite Term Loan Lenders or Requisite Revolving Lenders.

-61-



--------------------------------------------------------------------------------



 



Notwithstanding anything contained in this Agreement to the contrary, no waiver
or consent with respect to any Default or any Event of Default shall be
effective for purposes of the conditions precedent to the making of the Delayed
Draw Term Loan set forth in Section 2.1 or Section 2.2 or to the making of Loans
or the incurrence of Letter of Credit Obligations set forth in Section 2.2
unless the same shall be in writing and signed by Agent, Borrowers, and, as
applicable, Requisite Term Lenders or Requisite Revolving Lenders.
          (c) No amendment, modification, termination or waiver shall, unless in
writing and signed by Agent and each Lender directly affected thereby:
(i) increase the principal amount of any Lender’s Commitment (which action shall
be deemed to directly affect all Lenders; (ii) reduce the principal of, rate of
interest on (other than a reduction from the Default Rate to the interest rate
that would have been applicable to such Obligations in the event the Agent or
Requisite Lenders had not elected to impose the Default Rate) or Fees payable
with respect to any Loan or Letter of Credit Obligations of any affected Lender;
(iii) extend any scheduled payment date (other than payment dates of mandatory
prepayments under Section 1.3(b)(ii)-(iii)) or final maturity date of the
principal amount of any Loan of any affected Lender; (iv) waive, forgive, defer,
extend or postpone any payment of interest or Fees as to any affected Lender;
(v) except as otherwise permitted herein or in the other Loan Documents, release
any Guaranty or release all or substantially all of the Collateral or consent to
the assignment or transfer by any Credit Party of its rights, benefits,
obligations or other duties hereunder or under any of the other Loan Documents
(which action shall be deemed to directly affect all Lenders); (vi) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans that shall be required for Lenders or any of them to take any action
hereunder; and (vii) amend or waive this Section 11.2 or the definition of the
terms “Pro Rata Share”, “Requisite Lenders”, “Requisite Revolving Lenders” or
“Requisite Term Lenders”, insofar as such definitions affect the substance of
this Section 11.2. Furthermore, no amendment, modification, termination or
waiver affecting the rights or duties of Agent or L/C Issuer under this
Agreement or any other Loan Document shall be effective unless in writing and
signed by Agent or L/C Issuer, as the case may be, in addition to Lenders
required hereinabove to take such action. No amendment, modification or waiver
of this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Secured Rate Contracts resulting in such Obligations
being junior in right of payment to principal on the Loans or resulting in
Obligations owing to any Secured Swap Provider becoming unsecured (other than
release of Liens in accordance with the terms hereof), in each case in a manner
adverse to any Secured Swap Provider, shall be effective without the written
consent of such Secured Swap Provider, or, in the case of any Secured Rate
Contract arranged by Agent or any Affiliate of Agent, the written consent of
Agent. Each amendment, modification, termination or waiver shall be effective
only in the specific instance and for the specific purpose for which it was
given. No amendment, modification, termination or waiver shall be required for
Agent to take additional Collateral pursuant to any Loan Document. No amendment,
modification, termination or waiver of any provision of any Note shall be
effective without the written concurrence of the holder of that Note. No notice
to or demand on any Credit Party in any case shall entitle such Credit Party or
any other Credit Party to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 11.2 shall be binding upon each holder
of the Notes at the time outstanding and each future holder of the Notes.

-62-



--------------------------------------------------------------------------------



 



          (d) If, in connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”):
               (i) requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this clause (i) and in clauses (ii), (iii) and (iv) below being
referred to as a “Non-Consenting Lender”);
               (ii) requiring the consent of Requisite Term Lenders, the consent
of Term Lenders holding fifty-one percent (51%) or more of the aggregate Term
Loan Commitments and Term Loan is obtained, but the consent of Requisite Term
Lenders is not obtained;
               (iii) requiring the consent of Requisite Revolving Lenders, the
consent of Revolving Lenders holding fifty-one percent (51%) or more of the
aggregate Revolving Loan Commitments is obtained, but the consent of Requisite
Revolving Lenders is not obtained; or
               (iv) requiring the consent of Requisite Lenders, the consent of
Lenders holding fifty-one percent (51%) or more of the aggregate Commitments and
Loans is obtained, but the consent of Requisite Lenders is not obtained,
then, so long as Agent is not a Non-Consenting Lender, at Borrowers’ request,
Agent or a Person reasonably acceptable to Agent shall have the right with
Agent’s consent and in Agent’s sole discretion (but shall have no obligation) to
purchase from such Non-Consenting Lenders, and such Non-Consenting Lenders agree
that they shall, upon Agent’s request, sell and assign to Agent or such Person,
all of the Commitments of such Non-Consenting Lenders for an amount equal to the
principal balance of all Loans held by the Non-Consenting Lenders and all
accrued but unpaid interest and Fees with respect thereto through the date of
sale, such purchase and sale to be consummated pursuant to an executed
Assignment Agreement.
          (e) Upon payment in full in cash and performance of all of the
Obligations (other than unasserted indemnification Obligations), termination of
the Commitments and a release of all claims against Agent and Lenders, and so
long as no suits, actions, proceedings or claims are pending or threatened
against any Indemnified Person asserting any damages, losses or liabilities that
are Indemnified Liabilities, Agent shall promptly deliver to Borrowers
termination statements, mortgage releases and other documents necessary or
appropriate to evidence the termination of the Liens securing payment of the
Obligations.
     11.3. Fees and Expenses.
          Borrowers shall reimburse Agent (and, with respect to clauses (c), (d)
and (e) below, all Lenders) for all fees, costs and expenses, including the
reasonable fees, costs and expenses of counsel, consultants, auditors or other
advisors (including environmental and management consultants and appraisers),
incurred in connection with the negotiation and preparation of the Loan
Documents, closing of the transactions contemplated hereunder and those the
perfection of Liens on Collateral and incurred in connection with:

-63-



--------------------------------------------------------------------------------



 



          (a) the forwarding to Borrowers or any other Person on behalf of
Borrowers by Agent of the proceeds of any Loan (including a wire transfer fee of
$25 per wire transfer);
          (b) any amendment, modification or waiver of, consent with respect to,
or termination of, any of the Loan Documents or Related Transaction Documents or
advice in connection with the syndication and administration of the Loans made
pursuant hereto or its rights hereunder or thereunder;
          (c) any litigation, contest, dispute, suit, proceeding or action
(whether instituted by Agent, any Lender, any Borrower or any other Person and
whether as a party, witness or otherwise), other than any such litigation,
contest, dispute, suit, proceeding or action instituted by Agent or any Lender
against one or more other Lenders or the Agent only, in any way relating to the
Collateral, any of the Loan Documents or any other agreement to be executed or
delivered in connection herewith or therewith, including any litigation,
contest, dispute, suit, case, proceeding or action, and any appeal or review
thereof, in connection with a case commenced by or against any or all of the
Borrowers or any other Person that may be obligated to Agent by virtue of the
Loan Documents; including any such litigation, contest, dispute, suit,
proceeding or action arising in connection with any work-out or restructuring of
the Loans during the pendency of one or more Events of Default; provided, that
in the case of reimbursement of counsel for Lenders other than Agent, such
reimbursement shall be limited to one counsel for all such Lenders; provided,
further, that no Person shall be entitled to reimbursement under this clause (c)
in respect of any litigation, contest, dispute, suit, proceeding or action to
the extent any of the foregoing results from such Person’s bad faith, gross
negligence or willful misconduct, as determined by a final court of competent
jurisdiction;
          (d) any attempt to enforce any remedies of Agent against any or all of
the Credit Parties or any other Person that may be obligated to Agent or any
Lender by virtue of any of the Loan Documents, including any such attempt to
enforce any such remedies in the course of any work-out or restructuring of the
Loans during the pendency of one or more Events of Default; provided, that in
the case of reimbursement of counsel for Lenders other than Agent, such
reimbursement shall be limited to one counsel for all such Lenders;
          (e) any workout or restructuring of the Loans during the pendency of
one or more Events of Default; and
          (f) efforts to verify, protect, evaluate, assess, appraise, collect,
sell, liquidate or otherwise dispose of any of the Collateral;
including, as to each of clauses (a) through (f) above, all reasonable
attorneys’ and other professional and service providers’ fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrowers to Agent. Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
reasonable fees, costs and expenses of accountants, environmental advisors,
appraisers, investment bankers, management and other consultants and paralegals;
court costs and expenses; photocopying and duplication expenses;

-64-



--------------------------------------------------------------------------------



 



court reporter fees, costs and expenses; long distance telephone charges; air
express charges; telegram or telecopy charges; secretarial overtime charges; and
reasonable expenses for travel, lodging and food paid or incurred in connection
with the performance of such legal or other advisory services.
     11.4. No Waiver.
          Agent’s or any Lender’s failure, at any time or times, to require
strict performance by the Credit Parties of any provision of this Agreement or
any other Loan Document shall not waive, affect or diminish any right of Agent
or such Lender thereafter to demand strict compliance and performance herewith
or therewith. Any suspension or waiver of an Event of Default shall not suspend,
waive or affect any other Event of Default whether the same is prior or
subsequent thereto and whether the same or of a different type. Subject to the
provisions of Section 11.2, none of the undertakings, agreements, warranties,
covenants and representations of any Credit Party contained in this Agreement or
any of the other Loan Documents and no Default or Event of Default by any Credit
Party shall be deemed to have been suspended or waived by Agent or any Lender,
unless such waiver or suspension is by an instrument in writing signed by an
officer of or other authorized employee of Agent and the applicable required
Lenders, and directed to Borrowers specifying such suspension or waiver.
     11.5. Remedies.
          Agent’s and Lenders’ rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies that Agent or any
Lender may have under any other agreement, including the other Loan Documents,
by operation of law or otherwise. Recourse to the Collateral shall not be
required.
     11.6. Severability.
          Wherever possible, each provision of this Agreement and the other Loan
Documents shall be interpreted in such a manner as to be effective and valid
under applicable law, but if any provision of this Agreement or any other Loan
Document shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Agreement or such other Loan Document.
     11.7. Conflict of Terms.
          Except as otherwise provided in this Agreement or any of the other
Loan Documents by specific reference to the applicable provisions of this
Agreement, if any provision contained in this Agreement conflicts with any
provision in any of the other Loan Documents, the provision contained in this
Agreement shall govern and control.
     11.8. Confidentiality.
          Agent and each Lender agree to use commercially reasonable efforts
(equivalent to the efforts Agent or such Lender applies to maintaining the
confidentiality of its own

-65-



--------------------------------------------------------------------------------



 



confidential information) to maintain as confidential all confidential
information provided to them by the Credit Parties and designated as
confidential for a period of two years following receipt thereof, except that
Agent and any Lender may disclose such information (a) to Persons employed or
engaged by Agent or such Lender; (b) to any bona fide assignee or participant or
potential assignee or participant that has agreed to comply with the covenants
contained in this Section 9.1(d) and Section 11.8 (and any such bona fide
assignee or participant or potential assignee or participant may disclose such
information to Persons employed or engaged by them as described in clause (a)
above); (c) as required or requested by any Governmental Authority or reasonably
believed by Agent or such Lender to be compelled by any court decree, subpoena
or legal or administrative order or process; (d) as, on the advice of Agent’s or
such Lender’s counsel, is required by law; (e) in connection with the exercise
of any right or remedy under the Loan Documents or in connection with any
Litigation to which Agent or such Lender is a party; or (f) that ceases to be
confidential through no fault of Agent or any Lender.
     11.9. GOVERNING LAW.
          EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS,
IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. EACH CREDIT PARTY HEREBY CONSENTS AND
AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW
YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY
CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS PERTAINING TO
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY;
PROVIDED FURTHER, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE
OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT.
EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH CREDIT PARTY HEREBY
WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS,
COMPLAINT AND OTHER

-66-



--------------------------------------------------------------------------------



 



PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET FORTH IN ANNEX H OF THIS
AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF
SUCH CREDIT PARTY’S ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER DEPOSIT IN THE UNITED
STATES MAILS, PROPER POSTAGE PREPAID.
     11.10. Notices.
          (a) Addresses. All notices, demands, requests, directions and other
communications required or expressly authorized to be made by this Agreement
shall, whether or not specified to be in writing but unless otherwise expressly
specified to be given by any other means, be given in writing and (i) addressed
to (A) the party to be notified and sent to the address or facsimile number
indicated in Annex H, or (B) otherwise to the party to be notified at its
address specified on the signature page of any applicable Assignment Agreement,
(ii) posted to Intralinks® (to the extent such system is available and set up by
or at the direction of the Agent prior to posting) in an appropriate location by
uploading such notice, demand, request, direction or other communication to
www.intralinks.com, faxing it to 866-545-6600 with an appropriate bar-coded fax
coversheet or using such other means of posting to Intralinks® as may be
available and reasonably acceptable to the Agent prior to such posting,
(iii) posted to any other E-System set up by or at the direction of Agent in an
appropriate location or (iv) addressed to such other address as shall be
notified in writing (A) in the case of Borrowers and Agent, to the other parties
hereto and (B) in the case of all other parties, to Borrowers and Agent.
Transmission by electronic mail (including E-Fax, even if transmitted to the fax
numbers set forth in clause (i) above) shall not be sufficient or effective to
transmit any such notice under this clause (a) unless such transmission is an
available means to post to any E-System.
          (b) Effectiveness. All communications described in clause (a) above
and all other notices, demands, requests and other communications made in
connection with this Agreement shall be effective and be deemed to have been
received (i) if delivered by hand, upon personal delivery, (ii) if delivered by
overnight courier service, one Business Day after delivery to such courier
service, (iii) if delivered by mail, when deposited in the mails, (iv) if
delivered by facsimile (other than to post to an E-System pursuant to clause
(a)(ii) or (a)(iii) above), upon sender’s receipt of confirmation of proper
transmission, and (v) if delivered by posting to any E-System, on the later of
the date of such posting in an appropriate location and the date access to such
posting is given to the recipient thereof in accordance with the standard
procedures applicable to such E-System. Failure or delay in delivering copies of
any notice, demand, request, consent, approval, declaration or other
communication to any Person (other than Borrowers or Agent) designated in Annex
H to receive copies shall in no way adversely affect the effectiveness of such
notice, demand, request, consent, approval, declaration or other communication.
The giving of any notice required hereunder may be waived in writing by the
party entitled to receive such notice.

-67-



--------------------------------------------------------------------------------



 



     11.11. Section Titles.
          The Section titles and Table of Contents contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto.
     11.12. Counterparts.
          This Agreement may be executed in any number of separate counterparts,
each of which shall collectively and separately constitute one agreement.
     11.13. WAIVER OF JURY TRIAL.
          BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL
TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AMONG AGENT, LENDERS AND ANY CREDIT PARTY ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.
     11.14. Press Releases and Related Matters.
          Each Credit Party executing this Agreement agrees that neither it nor
its Affiliates will in the future issue any press releases or other public
disclosure using the name of GE Capital or its affiliates or referring to this
Agreement or the other Loan Documents without at least 2 Business Days’ prior
notice to GE Capital and without the prior written consent of GE Capital unless
(and only to the extent that) such Credit Party or Affiliate is required to do
so under law and then, in any event, such Credit Party or Affiliate will consult
with GE Capital before issuing such press release or other public disclosure.
Each Credit Party consents to the publication by Agent or any Lender of a
tombstone or similar advertising material relating to the financing transactions
contemplated by this Agreement using the Credit Parties’ name, product
photographs, logo or trademark. Agent or such Lender shall provide a draft of
any such tombstone or similar advertising material to Borrowers for review and
comment prior to the publication thereof. Agent reserves the right to provide to
industry trade organizations information necessary and customary for inclusion
in league table measurements.

-68-



--------------------------------------------------------------------------------



 



     11.15. Reinstatement.
          This Agreement shall remain in full force and effect and continue to
be effective should any petition be filed by or against any Borrower for
liquidation or reorganization, should any Borrower become insolvent or make an
assignment for the benefit of any creditor or creditors or should a receiver or
trustee be appointed for all or any significant part of any Borrower’s assets,
and shall continue to be effective or to be reinstated, as the case may be, if
at any time payment and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
     11.16. Advice of Counsel.
          Each of the parties represents to each other party hereto that it has
discussed this Agreement and, specifically, the provisions of Sections 11.9 and
11.13, with its counsel.
     11.17. No Strict Construction.
          The parties hereto have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
     11.18. USA PATRIOT Act Notice.
          Each Lender that is subject to the Patriot Act (as hereinafter
defined) and Agent (for itself and not on behalf of any Lender) hereby notifies
each Borrower that pursuant to the requirements of the USA Patriot Act (Title
III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”),
it is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender or Agent, as applicable, to
identify such Borrower in accordance with the Patriot Act.
     11.19. Effect of Amendment and Restatement on Existing Credit Agreement.
          (a) On the Closing Date, the Existing Credit Agreement is amended and
restated in its entirety by this Agreement. The parties hereto acknowledge and
agree that (i) this Agreement, the Notes and the other Loan Documents executed
and delivered in connection herewith do not constitute a novation, payment and
reborrowing, or termination of the “Obligations” (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement as in effect prior to the
Closing Date; (ii) such “Obligations” are in all respects continuing (as amended
and restated hereby) with only the terms thereof being modified as

-69-



--------------------------------------------------------------------------------



 



provided in this Agreement; (iii) the Liens and security interests as granted
under the Loan Documents (whether delivered hereunder or in connection with the
Existing Credit Agreement) securing payment of such “Obligations” are in all
respects continuing and in full force and effect and secure the payment of the
Obligations (as defined in this Agreement); and (iv) upon the effectiveness of
this Agreement all loans outstanding under the Existing Credit Agreement
immediately before the effectiveness of this Agreement will be Loans hereunder
and all outstanding letters of credit under the Existing Credit Agreement will
be Letters of Credit hereunder, in each case on the terms and conditions set
forth in this Agreement.
          (b) Notwithstanding the modification effected by this Agreement of the
representations, warranties and covenants of the Borrowers contained in the
Existing Credit Agreement, the Borrowers acknowledge and agree that any choses
in action or other rights created in favor of the Agent, the “Agent” under the
Existing Credit Agreement, any lender under the Existing Credit Agreement, any
Lender and each of their respective successors and assigns arising out of the
representations, warranties and covenants of the Borrowers contained in or
delivered (including representations, warranties and covenants delivered in
connection with the making of Loans or other extensions of credit thereunder) in
connection with the Existing Credit Agreement, shall survive the execution and
delivery of this Agreement; provided that it is understood and agreed that the
Borrowers’ monetary obligations under the Existing Credit Agreement in respect
of the loans thereunder are evidenced by this Agreement.
          (c) All indemnification obligations of the Borrowers pursuant to the
Existing Credit Agreement shall survive the amendment and restatement of the
Existing Credit Agreement pursuant to this Agreement.
          (d) Except as expressly amended and restated hereby and by the Notes,
the Existing Credit Agreement and the other Loan Documents are and shall
continue in full force and effect. On and after the Closing Date, (a) each
reference in the Loan Documents to the “Credit Agreement,” “thereunder,”
“thereof” or similar words referring to the Credit Agreement shall mean and be a
reference to this Agreement (as further amended, restated, modified or otherwise
supplemented from time to time) and (b) each reference in the Loan Documents to
a “Note” or amendment or restatement thereof shall be a reference to a Note
hereunder, and (c) each reference to “Agent”, “L/C Issuer” or “Lender” in a Loan
Document shall be a reference to the Agent, L/C Issuer or Lender hereunder as
the case may be.
12. CROSS-GUARANTY
     12.1. Cross-Guaranty.
          Each Borrower hereby agrees that such Borrower is jointly and
severally liable for, and hereby absolutely and unconditionally guarantees to
Agent, Lenders and each Secured Swap Provider and their respective successors
and assigns, the full and prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of, all Obligations owed or hereafter
owing to Agent and Lenders by each other Borrower. Each Borrower agrees that its
guaranty obligation hereunder is a continuing guaranty of payment and
performance and not of collection, that its obligations under this Section 12
shall not be discharged until payment

-70-



--------------------------------------------------------------------------------



 



and performance, in full, of the Obligations has occurred, and that its
obligations under this Section 12 shall be absolute and unconditional,
irrespective of, and unaffected by,
          (a) the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Agreement, any other Loan Document or
any other agreement, document or instrument to which any Borrower is or may
become a party;
          (b) the absence of any action to enforce this Agreement (including
this Section 12) or any other Loan Document or the waiver or consent by Agent
and Lenders with respect to any of the provisions thereof;
          (c) the existence, value or condition of, or failure to perfect its
Lien against, any security for the Obligations or any action, or the absence of
any action, by Agent and Lenders in respect thereof (including the release of
any such security);
          (d) the insolvency of any Credit Party; or
          (e) any other action or circumstances that might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.
Each Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations guaranteed hereunder.
     12.2. Waivers by Borrowers.
          Each Borrower expressly waives all rights it may have now or in the
future under any statute, or at common law, or at law or in equity, or
otherwise, to compel Agent or Lenders to marshall assets or to proceed in
respect of the Obligations guaranteed hereunder against any other Credit Party,
any other party or against any security for the payment and performance of the
Obligations before proceeding against, or as a condition to proceeding against,
such Borrower. It is agreed among each Borrower, Agent and Lenders that the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section 12 and such waivers, Agent and Lenders would decline to enter into this
Agreement.
     12.3. Benefit of Guaranty.
          Each Borrower agrees that the provisions of this Section 12 are for
the benefit of Agent and Lenders and their respective successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between any
other Borrower and Agent or Lenders, the obligations of such other Borrower
under the Loan Documents.
     12.4. Subordination of Subrogation, Etc.
          Notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, and except as set forth in Section 12.7, each Borrower
hereby expressly and irrevocably subordinates to payment of the Obligations any
and all rights at law or in equity to

-71-



--------------------------------------------------------------------------------



 



subrogation, reimbursement, exoneration, contribution, indemnification or set
off and any and all defenses available to a surety, guarantor or accommodation
co-obligor until the Obligations are indefeasibly paid in full in cash. Each
Borrower acknowledges and agrees that this subordination is intended to benefit
Agent and Lenders and shall not limit or otherwise affect such Borrower’s
liability hereunder or the enforceability of this Section 12, and that Agent,
Lenders and their respective successors and assigns are intended third party
beneficiaries of the waivers and agreements set forth in this Section 12.4.
     12.5. Election of Remedies.
          If Agent or any Lender may, under applicable law, proceed to realize
its benefits under any of the Loan Documents giving Agent or such Lender a Lien
upon any Collateral, whether owned by any Borrower or by any other Person,
either by judicial foreclosure or by non-judicial sale or enforcement, Agent or
any Lender may, at its sole option, determine which of its remedies or rights it
may pursue without affecting any of its rights and remedies under this
Section 12. If, in the exercise of any of its rights and remedies, Agent or any
Lender shall forfeit any of its rights or remedies, including its right to enter
a deficiency judgment against any Borrower or any other Person, whether because
of any applicable laws pertaining to “election of remedies” or the like, each
Borrower hereby consents to such action by Agent or such Lender and waives any
claim based upon such action, even if such action by Agent or such Lender shall
result in a full or partial loss of any rights of subrogation that each Borrower
might otherwise have had but for such action by Agent or such Lender. Any
election of remedies that results in the denial or impairment of the right of
Agent or any Lender to seek a deficiency judgment against any Borrower shall not
impair any other Borrower’s obligation to pay the full amount of the
Obligations. In the event Agent or any Lender shall bid at any foreclosure or
trustee’s sale or at any private sale permitted by law or the Loan Documents,
Agent or such Lender may bid all or less than the amount of the Obligations and
the amount of such bid need not be paid by Agent or such Lender but shall be
credited against the Obligations. The amount of the successful bid at any such
sale, whether Agent, Lender or any other party is the successful bidder, shall
be conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 12, notwithstanding that any present or future law or court
decision or ruling may have the effect of reducing the amount of any deficiency
claim to which Agent or any Lender might otherwise be entitled but for such
bidding at any such sale.
     12.6. Limitation.
          Notwithstanding any provision herein contained to the contrary, each
Borrower’s liability under this Section 12 (which liability is in any event in
addition to amounts for which such Borrower is primarily liable under Section 1)
shall be limited to an amount not to exceed as of any date of determination the
greater of:
          (a) the net amount of all Loans advanced to Borrowers under this
Agreement and then re-loaned or otherwise transferred to, or for the benefit of,
Borrowers; and

-72-



--------------------------------------------------------------------------------



 



          (b) the amount that could be claimed by Agent and Lenders from such
Borrower under this Section 12 without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, such Borrower’s right of contribution and indemnification from each
other Borrower under Section 12.7.
     12.7. Contribution with Respect to Guaranty Obligations.
          (a) To the extent that any Borrower shall make a payment under this
Section 12 of all or any of the Obligations (other than Loans made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) that, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Borrower, exceeds the amount that such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Obligations and termination of the
Commitments, such Borrower shall be entitled to receive contribution and
indemnification payments from, and be reimbursed by, each other Borrower for the
amount of such excess, pro rata based upon their respective Allocable Amounts in
effect immediately prior to such Guarantor Payment.
          (b) As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim that could then be
recovered from such Borrower under this Section 12 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.
          (c) This Section 12.7 is intended only to define the relative rights
of Borrowers and nothing set forth in this Section 12.7 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this
Section 12.7 shall limit the liability of any Borrower to pay the Loans made
directly or indirectly to that Borrower and accrued interest, Fees and expenses
with respect thereto for which such Borrower shall be primarily liable.
          (d) The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of Borrower to which such
contribution and indemnification is owing.
          (e) The rights of the indemnifying Borrowers against other Credit
Parties under this Section 12.7 shall be exercisable upon the full and
indefeasible payment of the Obligations and the termination of the Commitments.

-73-



--------------------------------------------------------------------------------



 



     12.8. Liability Cumulative.
          The liability of Borrowers under this Section 12 is in addition to and
shall be cumulative with all liabilities of each Borrower to Agent and Lenders
under this Agreement and the other Loan Documents to which such Borrower is a
party or in respect of any Obligations or obligation of the other Borrower,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.
[Remainder of page intentionally left blank.]

-74-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Agreement has been duly executed as of the
date first written above.

                      BORROWERS:        
 
                    ODYSSEY HEALTHCARE OPERATING A, LP    
 
                    By:   Odyssey HealthCare GP, LLC         Its:   General
Partner    
 
               
 
      By:   /s/ R. Dirk Allison    
 
      Name:  
 
R. Dirk Allison    
 
      Title:   Senior Vice President and Chief Financial Officer    
 
                    ODYSSEY HEALTHCARE OPERATING B, LP    
 
                    By:   Odyssey HealthCare GP, LLC         Its:   General
Partner    
 
               
 
      By:   /s/ R. Dirk Allison    
 
      Name:  
 
R. Dirk Allison    
 
      Title:   Senior Vice President and Chief Financial Officer    
 
                    HOSPICE OF THE PALM COAST, INC.    
 
               
 
      By:   /s/ R. Dirk Allison    
 
      Name:  
 
R. Dirk Allison    
 
      Title:   Senior Vice President and Chief Financial Officer    
 
                    OHC INVESTMENT, INC.    
 
               
 
      By:   /s/ R. Dirk Allison    
 
      Name:  
 
R. Dirk Allison    
 
      Title:   Senior Vice President and Chief Financial Officer    

Odyssey Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  AGENT AND LENDERS:    
 
                GENERAL ELECTRIC CAPITAL         CORPORATION, as Agent and a
Lender    
 
           
 
  By:   /s/ John Dale    
 
     
 
     Duly Authorized Signatory    
 
                BANK OF TEXAS, NA, as a Lender    
 
           
 
  By:   /s/ Bianca A. Gulberti    
 
           
 
  Name:   Bianca A. Gulberti    
 
  Title:   Vice President    
 
                BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By:   /s/ Daniel H. Penkar    
 
           
 
  Name:   Daniel H. Penkar    
 
  Title:   Senior Vice President    
 
                COMPASS BANK, as a Lender    
 
           
 
  By:   /s/ Key Coker    
 
           
 
  Name:   Key Coker    
 
  Title:   Executive Vice President    
 
                FIFTH THIRD BANK, as a Lender    
 
           
 
  By:   /s/ Jeffrey A. Thieman    
 
           
 
  Name:   Jeffrey A. Thieman    
 
  Title:   Vice President    

Odyssey Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK, as a Lender    
 
           
 
  By:   /s/ Helen C. Hartz    
 
  Name:  
Helen C. Hartz
   
 
           
 
  Title:   Vice President    
 
           
 
                UNION BANK OF CALIFORNIA, N.A., as a Lender    
 
           
 
  By:   /s/ Michael Tschida    
 
           
 
  Name:   Michael Tschida    
 
           
 
  Title:   Vice President    
 
           
 
                WELLS FARGO FOOTHILL, LLC, as a Lender    
 
           
 
  By:   /s/ Elizabeth Downey    
 
           
 
  Name:   Elizabeth Downey    
 
           
 
  Title:   Vice President    
 
           

Odyssey Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



          The following Persons are signatories to this Agreement in their
capacity as Credit Parties and not as Borrowers.

                  ODYSSEY HEALTHCARE, INC.    
 
           
 
  By   /s/ R. Dirk Allison    
 
  Its:  
 
Senior Vice President and Chief Financial Officer    
 
                ODYSSEY HEALTHCARE HOLDING COMPANY    
 
           
 
  By   /s/ R. Dirk Allison    
 
           
 
  Its:   Senior Vice President and Chief Financial Officer    
 
                ODYSSEY HEALTHCARE GP, LLC    
 
           
 
  By   /s/ R. Dirk Allison    
 
           
 
  Its:   Senior Vice President and Chief Financial Officer    
 
                ODYSSEY HEALTHCARE LP, LLC    
 
           
 
  By   /s/ Jean M. Hunn    
 
           
 
  Its:   Manager    

                      ODYSSEY HEALTHCARE MANAGEMENT, LP    
 
                    By:   Odyssey HealthCare GP, LLC         Its:   General
Partner    
 
               
 
      By   /s/ R. Dirk Allison    
 
      Its:  
 
Senior Vice President and Chief Financial Officer    

Odyssey Credit Agreement — Signature Page

 



--------------------------------------------------------------------------------



 



ANNEX A (Recitals)
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
DEFINITIONS
          Capitalized terms used in the Loan Documents shall have (unless
otherwise provided elsewhere in the Loan Documents) the following respective
meanings, and all references to Sections, Exhibits, Schedules or Annexes in the
following definitions shall refer to Sections, Exhibits, Schedules or Annexes of
or to the Agreement:
          “Account Debtor” means any Person who may become obligated to any
Credit Party under, with respect to, or on account of, an Account, Chattel Paper
or General Intangibles (including a payment intangible).
          “Accounting Changes” has the meaning ascribed thereto in Annex F.
          “Accounts” means all “accounts,” as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments), (including
any such obligations that may be characterized as an account or contract right
under the Code), (b) all of each Credit Party’s rights in, to and under all
purchase orders or receipts for goods or services, (c) all of each Credit
Party’s rights to any goods represented by any of the foregoing (including
unpaid sellers’ rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all rights
to payment due to any Credit Party for property sold, leased, licensed, assigned
or otherwise disposed of, for a policy of insurance issued or to be issued, for
a secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Credit Party or in connection with any other
transaction (whether or not yet earned by performance on the part of such Credit
Party), (e) all health care insurance receivables and (f) all collateral
security and guaranties of any kind, given by any Account Debtor or any other
Person with respect to any of the foregoing.
          “Acquisition” means the purchase by AcquisitionCo of Target Shares
pursuant to the Tender Offer and the consummation of the Merger, in each case,
in accordance with the terms of the Acquisition Agreement.
          “Acquisition Agreement” means the Agreement and Plan of Merger dated
as of January 15, 2008 by and among Parent, AcquisitionCo and Target.
          “AcquisitionCo” has the meaning ascribed thereto in the preamble to
the Agreement.
Annex A — Page 1

 



--------------------------------------------------------------------------------



 



          “Advance” means any Revolving Credit Advance.
          “Affected Lender” has the meaning ascribed to it in Section 1.16(d).
          “Affiliate” means, with respect to any Person, (a) each Person that,
directly or indirectly, owns or controls, whether beneficially, or as a trustee,
guardian or other fiduciary, ten percent (10%) or more of the Stock having
ordinary voting power in the election of directors of such Person, (b) each
Person that controls, is controlled by or is under common control with such
Person, (c) each of such Person’s officers, directors, joint venturers and
partners and (d) in the case of Borrowers, the immediate family members, spouses
and lineal descendants of individuals who are Affiliates of any Borrower. For
the purposes of this definition, “control” of a Person shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of voting
securities, by contract or otherwise; provided, however, that the term
“Affiliate” shall specifically exclude Agent and each Lender.
          “Agent” means GE Capital in its capacity as Administrative Agent for
Lenders or its successor appointed pursuant to Section 9.7.
          “Agreement” means the Second Amended and Restated Credit Agreement
dated as of the date hereof by and among Borrowers, the other Credit Parties
party thereto, GE Capital, as Agent and Lender and the other Lenders from time
to time party thereto, as the same may be amended, supplemented, restated or
otherwise modified from time to time.
          “Appendices” has the meaning ascribed to it in the recitals to the
Agreement.
          “Applicable Margins” means collectively the Applicable Revolver Index
Margin, the Applicable Term Loan Index Margin, the Applicable Revolver LIBOR
Margin and the Applicable Term Loan LIBOR Margin.
          “Applicable Revolver Index Margin” means the per annum interest rate
margin from time to time in effect and payable in addition to the Index Rate
applicable to the Revolving Loan, as determined by reference to Section 1.5(a).
          “Applicable Revolver LIBOR Margin” means the per annum interest rate
from time to time in effect and payable in addition to the LIBOR Rate applicable
to the Revolving Loan, as determined by reference to Section 1.5(a).
          “Applicable Term Loan Index Margin” means the per annum interest rate
from time to time in effect and payable in addition to the Index Rate applicable
to the Term Loan, as determined by reference to Section 1.5(a).
          “Applicable Term Loan LIBOR Margin” means the per annum interest rate
from time to time in effect and payable in addition to the LIBOR Rate applicable
to the Term Loan, as determined by reference to Section 1.5(a).
Annex A — Page 2

 



--------------------------------------------------------------------------------



 



          “Approved Fund” means, with respect to any Lender, any Person (other
than a natural Person) that (a) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business and (b) is advised or managed by
(i) such Lender, (ii) any Affiliate of such Lender or (iii) any Person (other
than an individual) or any Affiliate of any Person (other than an individual)
that administers or manages such Lender.
          “Assignment Agreement” means an assignment agreement substantially in
the form attached hereto as Exhibit 9.1(a).
          “Bankruptcy Code” means the provisions of Title 11 of the United
States Code, 11 U.S.C. §§101 et seq.
          “Blocked Accounts” has the meaning ascribed to it in Annex C.
          “Borrowers” means (i) prior to the consummation of the Merger, OpCoA,
OpCoB, Palm Coast and AcquisitionCo, and (ii) upon and after consummation of the
Merger, OpCoA, OpCoB, Palm Coast and Target, and in each case each individually
as a “Borrower”.
          “Business Associate Agreement” means that certain Business Associate
Agreement effective May 14, 2004 duly executed by and among Holdings, each
Borrower (other than AcquisitionCo), each Guarantor and Agent, together with all
exhibits and schedules thereto, as the same may be amended, modified, restated
or supplemented from time to time in accordance with the terms thereof.
          “Business Day” means any day that is not a Saturday, a Sunday or a day
on which banks are required or permitted to be closed in the States of Illinois
and/or New York and in reference to LIBOR Loans shall mean any such day that is
also a LIBOR Business Day.
          “Capital Expenditures” means, with respect to any Person, all
expenditures (by the expenditure of cash or the incurrence of Indebtedness) by
such Person during any measuring period for any fixed assets or improvements or
for replacements, substitutions or additions thereto that have a useful life of
more than one year and that are required to be capitalized under GAAP, excluding
in each instance, any such expenditures made pursuant to a Permitted
Acquisition.
          “Capital Lease” means, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, would be required to be classified and accounted for as a
capital lease on a balance sheet of such Person.
          “Capital Lease Obligation” means, with respect to any Capital Lease of
any Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.
          “Cash Collateral Account” has the meaning ascribed to it Annex B.
Annex A — Page 3

 



--------------------------------------------------------------------------------



 



          “Cash Equivalents” has the meaning ascribed to it in Section 6.2(c).
          “Cash Management Systems” has the meaning ascribed to it in
Section 1.8.
          “Certificate of Exemption” has the meaning ascribed to it in
Section 1.15(c).
          “Change of Control” means any of the following: (a) any person or
group of persons (within the meaning of the Securities Exchange Act of 1934)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of thirty-five percent (35%) or more of the issued and
outstanding shares of capital Stock of Holdings having the right to vote for the
election of directors of Holdings under ordinary circumstances; (b) during any
period of twelve consecutive calendar months, individuals who at the beginning
of such period constituted the board of directors of Holdings (together with any
new directors whose election by the board of directors of Holdings or whose
nomination for election by the Stockholders of Holdings was approved by a vote
of at least two-thirds of the directors then still in office who either were
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason other than death or
disability to constitute a majority of the directors then in office; (c)
Holdings ceases to own and control all of the economic and voting rights
associated with all of the outstanding capital Stock of any of its direct
Subsidiaries; (d) Parent ceases to own and control all of the economic and
voting rights associated with all of the outstanding capital Stock of any of its
direct Subsidiaries; (e) Odyssey GP ceases to own and control all of the
economic and voting rights associated with all of the outstanding capital Stock
of any of its direct Subsidiaries; or (f) Odyssey LP ceases to own and control
all of the economic and voting rights associated with all of the outstanding
capital Stock of any of its direct Subsidiaries.
          “Charges” means all federal, state, county, city, municipal, local,
foreign or other governmental taxes (including taxes owed to the PBGC at the
time due and payable), levies, assessments, charges, liens, claims or
encumbrances upon or relating to (a) the Collateral, (b) the Obligations,
(c) the employees, payroll, income or gross receipts of any Credit Party,
(d) any Credit Party’s ownership or use of any properties or other assets, or
(e) any other aspect of any Credit Party’s business.
          “Chattel Paper” means any “chattel paper,” as such term is defined in
the Code, including electronic chattel paper, now owned or hereafter acquired by
any Credit Party.
          “Closing Checklist” means the schedule, including all appendices,
exhibits or schedules thereto, listing certain documents and information to be
delivered in connection with the Agreement, the other Loan Documents and the
transactions contemplated thereunder, substantially in the form attached hereto
as Annex D.
          “Closing Date” means the date on which the Initial Term Loan is made,
which shall be the same date as AcquisitionCo acquires any Target Shares
pursuant to the Tender Offer.
Annex A — Page 4

 



--------------------------------------------------------------------------------



 



          “Code” means the Uniform Commercial Code as the same may, from time to
time, be enacted and in effect in the State of New York; provided, that to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, Agent’s or any Lender’s Lien on any Collateral is
governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of New York, the term “Code” shall mean the
Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority or remedies and for purposes of definitions related to such
provisions.
          “Collateral” means the property covered by the Security Agreement and
the other Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of Agent, on behalf
of itself and Lenders, to secure the Obligations.
          “Collateral Documents” means the Security Agreement, the Master Pledge
Agreement, the Guaranties, the Trademark Security Agreements, and all similar
agreements entered into guaranteeing payment of, or granting a Lien upon
property as security for payment of, the Obligations.
          “Collection Account” means that certain account of Agent, account
number 502-710-79 in the name of Agent at Deutsche Bank Trust Company Americas
in New York, New York ABA No. 021 001 033, or such other account as may be
specified in writing by Agent as the “Collection Account.”
          “Commitment Termination Date” means the earliest of (a) the Term Loan
Maturity Date, (b) the date of termination of Lenders’ obligations to make
Advances and to incur Letter of Credit Obligations or permit existing Loans to
remain outstanding pursuant to Section 8.2(b), and (c) the date of prepayment in
full by Borrowers of the Loans and the cancellation and return (or stand-by
guarantee) of all Letters of Credit or the cash collateralization of all Letter
of Credit Obligations pursuant to Annex B, and the permanent reduction of all
Commitments to zero dollars ($0).
          “Commitments” means (a) as to any Lender, such Lender’s Revolving Loan
Commitment and Term Loan Commitment as set forth on Annex I to the Agreement or
in the most recent Assignment Agreement executed by such Lender and (b) as to
all Lenders, the aggregate of all Lenders’ Revolving Loan Commitments and Term
Loan Commitments, which aggregate commitment shall be $160,000,000 on the
Closing Date, and as to each of clauses (a) and (b), as such Commitments may be
increased, reduced, amortized or adjusted from time to time in accordance with
the Agreement.
          “Compliance Certificate” has the meaning ascribed to it in Annex E.
          “Constituent Documents” has the meaning ascribed to it in
Section 5.12(c).

Annex A — Page 5



--------------------------------------------------------------------------------



 



          “Contracts” means all “contracts,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, in any event,
including all contracts, undertakings, or agreements (other than rights
evidenced by Chattel Paper, Documents or Instruments) in or under which any
Credit Party may now or hereafter have any right, title or interest, including
any agreement relating to the terms of payment or the terms of performance of
any Account.
          “Control Letter” means a letter agreement, in form and substance
reasonably satisfactory to Agent, between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant disclaims any security interest in the applicable financial
assets, acknowledges the Lien of Agent, on behalf of itself and Lenders, on such
financial assets, and agrees to follow the instructions or entitlement orders of
Agent without further consent by the affected Credit Party.
          “Copyright License” means any and all rights now owned or hereafter
acquired by any Credit Party under any written agreement granting any right to
use any Copyright or Copyright registration.
          “Copyrights” means all of the following now owned or hereafter adopted
or acquired by any Credit Party: (a) all copyrights and General Intangibles of
like nature (whether registered or unregistered), all registrations and
recordings thereof, and all applications in connection therewith, including all
registrations, recordings and applications in the United States Copyright Office
or in any similar office or agency of the United States, any state or territory
thereof, or any other country or any political subdivision thereof, and (b) all
reissues, extensions or renewals thereof.
          “Corporate Integrity Agreement” means the corporate integrity
agreement, dated July 6, 2006, by and between The Office of Inspector General of
the Department of Health and Human Services and Holdings, as it may be amended.
          “Credit Parties” means Odyssey Healthcare Management LP, a Delaware
limited partnership, Holdings, Parent, Odyssey GP, Odyssey LP, each
Non-Guarantor Subsidiary, each Borrower, Target, each Target Subsidiary
Guarantor and each of their respective Subsidiaries.
          “Current Assets” means, with respect to any Person, all current assets
of such Person as of any date of determination calculated in accordance with
GAAP, but excluding cash, Cash Equivalents and debts due from Affiliates.
          “Current Liabilities” means, with respect to any Person, all
liabilities that should, in accordance with GAAP, be classified as current
liabilities, and in any event shall include all Indebtedness payable on demand
or within one year from any date of determination without any

Annex A — Page 6



--------------------------------------------------------------------------------



 



option on the part of the obligor to extend or renew beyond such year, all
accruals for federal or other taxes based on or measured by income and payable
within such year, but excluding the current portion of long-term debt required
to be paid within one year and the aggregate outstanding principal balances of
the Revolving Loan.
          “Default” means any event that, with the passage of time or notice or
both, would, unless cured or waived, become an Event of Default.
          “Default Rate” has the meaning ascribed to it in Section 1.5(d).
          “Delayed Draw Funding Date” means the date on which the Delayed Draw
Term Loan is made, which shall be the same date as the Merger Funding Date.
          “Delayed Draw Term Loan” has the meaning ascribed to it in
Section 1.1(b)(i).
          “Disbursement Accounts” has the meaning ascribed to it in Annex C.
          “Disclosure Schedules” means the Schedules prepared by Borrowers and
denominated as Disclosure Schedules 1.4 through 6.7 in the Index to the
Agreement.
          “Documents” means all “documents,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located.
          “Dollars” or “$” means lawful currency of the United States of
America.
          “EBITDA” means, with respect to any Person for any fiscal period,
without duplication, an amount equal to (a) consolidated net income of such
Person for such period determined in accordance with GAAP, minus (b) the sum of
(i) income tax credits, (ii) interest income, (iii) gain from extraordinary
items for such period, (iv) any aggregate net gain (but not any aggregate net
loss) during such period arising from the sale, exchange or other disposition of
capital assets by such Person (including any fixed assets, whether tangible or
intangible, all inventory sold in conjunction with the disposition of fixed
assets and all securities), (v) any other non-cash gains that have been added in
determining consolidated net income, and (vi) positive net income from
discontinued operations, in each case to the extent included in the calculation
of consolidated net income of such Person for such period in accordance with
GAAP, but without duplication, plus (c) the sum of (i) any provision for income
taxes, (ii) Interest Expense, (iii) loss from extraordinary items for such
period, (iv) the amount of non-cash charges (including depreciation and
amortization) for such period, (v) amortized debt discount for such period,
(vi) the amount of any deduction to consolidated net income as the result of any
grant to any directors, officers or employees of such Person of any Stock,
(vii) to the extent incurred prior to the Closing Date, costs related to
write-down of Houston in-patient unit building not to exceed $225,000, a
one-time charge related to costs of CON denial in Broward County, Florida not to
exceed $850,000 and other one-time charges related to costs of CON denial in
jurisdictions other than Broward County in an aggregate amount not to exceed

Annex A — Page 7



--------------------------------------------------------------------------------



 



$3,000,000, (viii) fees and expenses incurred in connection with the Related
Transactions including any termination fees payable to Target’s lenders, to the
extent such fees are not capitalized, in an aggregate amount not to exceed
$3,000,000, (ix) severance expenses identified in the KPMG Report, (x) other
unusual and non-recurring expenses (or less unusual and non-recurring gains)
which do not represent a cash item, and (xi) losses from discontinued
operations, in each case to the extent included in the calculation of
consolidated net income of such Person for such period in accordance with GAAP,
but without duplication, plus (d) Pro Forma Acquisition EBITDA (assuming that
the Merger qualifies as a Permitted Acquisition). For purposes of this
definition, the following items shall be excluded in determining consolidated
net income of a Person: (1) except as otherwise included in the calculation of
Pro Forma Acquisition EBITDA, the income (or deficit) of any other Person
accrued prior to the date it became a Subsidiary of, or was merged or
consolidated into, such Person or any of such Person’s Subsidiaries; (2) the
income (or deficit) of any other Person (other than a wholly-owned Subsidiary)
in which such Person has an ownership interest, except to the extent any such
income has actually been received by such Person in the form of cash dividends
or distributions; (3) the undistributed earnings of any Subsidiary of such
Person to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of law applicable to such Subsidiary;
(4) any restoration to income of any contingency reserve or any increase in any
contingency reserve in each case to the extent such restoration or increase
relates to a period prior to the period in which such restoration or increase
was made; (5) any write-up of any asset; (6) any net gain from the collection of
the proceeds of life insurance policies; (7) any net gain arising from the
acquisition of any securities, or the extinguishment, under GAAP, of any
Indebtedness, of such Person; (8) in the case of a successor to such Person by
consolidation or merger or as a transferee of its assets, any earnings of such
successor prior to such consolidation, merger or transfer of assets; and (9) any
deferred credit representing the excess of equity in any Subsidiary of such
Person at the date of acquisition of such Subsidiary over the cost to such
Person of the investment in such Subsidiary. With respect to the Target, EBITDA
shall be adjusted to include any actual cost savings achieved as a result of the
Acquisition as demonstrated to Agent’s reasonable satisfaction and as annualized
during the first three Fiscal Quarters after the Closing Date and, for the
avoidance of doubt, shall not be adjusted to include any potential synergy
capture under the KPMG Report unless such cost savings have been actually
achieved.
          “Eligible Assignee” means any commercial bank, savings and loan
association or savings bank, or any other entity that is either (i) a fund,
including a collateralized loan obligation fund, or (ii) an “accredited
investor” (as defined in Regulation D under the Securities Act), including
insurance companies, mutual funds, lease financing companies and commercial
finance companies, that in either case is or will be engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business; provided, that no
Credit Party shall be an Eligible Assignee.
          “Environmental Laws” means all applicable federal, state, local and
foreign laws, statutes, ordinances, codes, rules, standards and regulations, now
or hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment and natural resources (including ambient air, surface
water, groundwater, wetlands, land surface

Annex A — Page 8



--------------------------------------------------------------------------------



 



or subsurface strata, wildlife, aquatic species and vegetation). Environmental
Laws include the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.) (“CERCLA”); the Hazardous
Materials Transportation Authorization Act of 1994 (49 U.S.C. §§ 5101 et seq.);
the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. §§ 136 et
seq.); the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.); the Toxic
Substance Control Act (15 U.S.C. §§ 2601 et seq.); the Clean Air Act (42 U.S.C.
§§ 7401 et seq.); the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et
seq.); the Occupational Safety and Health Act (29 U.S.C. §§ 651 et seq.); and
the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and any and all
regulations promulgated thereunder, and all analogous state, local and foreign
counterparts or equivalents and any transfer of ownership notification or
approval statutes.
          “Environmental Liabilities” means, with respect to any Person, all
liabilities, obligations, responsibilities, response, remedial and removal
costs, investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.
          “Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
          “Equipment” means all “equipment,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located and,
in any event, including all such Credit Party’s machinery and equipment,
including processing equipment, conveyors, machine tools, data processing and
computer equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any regulations promulgated thereunder.

Annex A — Page 9



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” means, with respect to any Credit Party, any trade
or business (whether or not incorporated) that, together with such Credit Party,
are treated as a single employer within the meaning of Sections 414(b), (c),
(m) or (o) of the IRC.
          “ERISA Event” means, with respect to any Credit Party or any ERISA
Affiliate, (a) with respect to a Title IV Plan, any event described in Section
4043(c) of ERISA for which notice to the PBGC has not been waived; (b) the
withdrawal of any Credit Party or ERISA Affiliate from a Title IV Plan subject
to Section 4063 of ERISA during a plan year in which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (c) the complete or partial
withdrawal of any Credit Party or any ERISA Affiliate from any Multiemployer
Plan; (d) the filing of a notice of intent to terminate a Title IV Plan in a
distress termination described in Section 4041(c) of ERISA or the treatment of a
plan amendment as a termination under Section 4041 of ERISA; (e) the institution
of proceedings to terminate a Title IV Plan or Multiemployer Plan by the PBGC;
(f) with respect to a Title IV Plan, the existence of an “accumulated funding
deficiency” (as defined in Section 412 of the IRC or Section 302 of ERISA)
whether or not waived, or the failure to make by its due date a required
installment under Section 412(m) of the Code or the failure to make any required
contribution to a Multiemployer Plan; (g) the filing pursuant to Section 412(d)
of the Code or Section 303(d) of ERISA of an application for a waiver of the
minimum funding standard with respect to a Title IV Plan; (h) the making of any
amendment to any Title IV Plan which could result in the imposition of a lien or
the posting of a bond or other security; (i) with respect to a Title IV Plan an
event described in Section 4062(e) of ERISA; (j) any other event or condition
that would reasonably be expected to constitute grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Title IV Plan or Multiemployer Plan or for the imposition of liability under
Section 4069 or 4212(c) of ERISA; (k) the termination of a Multiemployer Plan
under Section 4041A of ERISA or the reorganization or insolvency of a
Multiemployer Plan under Section 4241 or 4245 of ERISA; (l) the loss of a
Qualified Plan’s qualification or tax exempt status; or (m) the termination of a
Plan described in Section 4064 of ERISA.
          “ESOP” means a Plan that is intended to satisfy the requirements of
Section 4975(e)(7) of the IRC.
          “E-System” means any electronic system, including Intralinks® and any
other Internet or extranet-based site, whether such electronic system is owned,
operated or hosted by Agent, any of its Affiliates, or any of such Person’s
respective officers, directors, employees, attorneys, agents and representatives
or any other Person, providing for access to data protected by passcodes or
other security system.
          “Event of Default” has the meaning ascribed to it in Section 8.1.
          “Excess Cash Flow” means, without duplication, with respect to any
Fiscal Year of Holdings and its Subsidiaries, consolidated net income plus
(a) depreciation, amortization and Interest Expense to the extent deducted in
determining consolidated net income, plus (b) decreases in Working Capital
during such Fiscal Year (measured as the excess of such Working Capital at the
beginning of such Fiscal Year over such Working Capital at the end of such
Fiscal

Annex A — Page 10



--------------------------------------------------------------------------------



 



Year), minus (c) increases in Working Capital during such Fiscal Year (measured
as the excess of such Working Capital at the end of such Fiscal Year over such
Working Capital at the beginning of such Fiscal Year), minus (d) Capital
Expenditures during such Fiscal Year (excluding the financed portion thereof),
minus (e) Interest Expense paid or accrued (excluding any original issue
discount, interest paid in kind or amortized debt discount, to the extent
included in determining Interest Expense) and scheduled principal payments paid
or payable in respect of Funded Debt, plus or minus (as the case may be)
(f) extraordinary gains or losses which are cash items not included in the
calculation of net income, plus (g) taxes deducted in determining consolidated
net income to the extent not paid for in cash, minus (h) an amount equal to the
aggregate amount of all voluntary prepayments of the principal amount of the
Term Loan made during such Fiscal Year.
          “Existing Credit Agreement” has the meaning ascribed to it in the
recitals to the Agreement.
          “Facilities” means (a) the Term Loan Facility and (b) the Revolving
Loan Facility.
          “Fair Labor Standards Act” means the Fair Labor Standards Act, 29
U.S.C. §201 et seq.
          “Federal Funds Rate” means, for any day, a floating rate equal to the
weighted average of the rates on overnight Federal funds transactions among
members of the Federal Reserve System, as determined by Agent in its sole
discretion, which determination shall be final, binding and conclusive (absent
manifest error).
          “Federal Reserve Board” means the Board of Governors of the United
States Federal Reserve System and any successor thereto.
          “Fees” means any and all fees payable to Agent or any Lender pursuant
to the Agreement or any of the other Loan Documents.
          “Financial Covenants” means the financial covenants set forth in Annex
F.
          “Financial Statements” means the consolidated income statements,
statements of cash flows and balance sheets of Holdings and its Subsidiaries
delivered in accordance with Sections 3.4 and 4.1 and Annex E.
          “Fiscal Quarter” means any of the quarterly accounting periods of
Borrowers, ending on March 31, June 30, September 30 and December 31 of each
year.
          “Fiscal Year” means any of the annual accounting periods of Borrowers
ending on December 31 of each year.
          “Fixed Charge Coverage Ratio” means, with respect to any Person for
any fiscal period, the ratio of (1) EBITDA of such Person for such fiscal
period, minus unfinanced Capital

Annex A — Page 11



--------------------------------------------------------------------------------



 



Expenditures made by such Person during such period, minus cash taxes paid by
such Person during such period and minus Pro Forma Acquisition EBITDA for such
period, to (2) Fixed Charges incurred or accrued by such Person for such period.
          “Fixed Charges” means, with respect to any Person for any fiscal
period, (a) the aggregate of all Interest Expense paid or accrued during such
period, plus (b) scheduled payments of principal with respect to Indebtedness
during such period.
          “Fixtures” means all “fixtures” as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party.
          “Foreign Lender” has the meaning ascribed to it in Section 1.15(c).
          “Funded Debt” means, with respect to any Person, without duplication,
all Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness that by its terms matures more than one year
from, or is directly or indirectly renewable or extendible at such Person’s
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrowers, the Obligations and, without duplication, Guaranteed Indebtedness
consisting of guaranties of Funded Debt of other Persons.
          “GAAP” means generally accepted accounting principles in the United
States of America consistently applied, as such term is further defined in Annex
F to the Agreement.
          “GE Capital” means General Electric Capital Corporation, a Delaware
corporation.
          “GE Capital Fee Letter” has the meaning ascribed to it in Section 1.9.
          “General Intangibles” means all “general intangibles,” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including all right, title and interest that such Credit Party may now or
hereafter have in or under any Contract, all payment intangibles, customer
lists, Licenses, Copyrights, Trademarks, Patents, and all applications therefor
and reissues, extensions or renewals thereof, rights in Intellectual Property,
interests in partnerships, joint ventures and other business associations,
licenses, permits, copyrights, trade secrets, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, Software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials and
records, goodwill (including the goodwill associated with any Trademark or
Trademark License), all rights and claims in or under insurance policies
(including insurance for fire, damage, loss and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key man and business interruption insurance, and all unearned
premiums), uncertificated securities, choses in action, deposit, checking and
other bank accounts, rights to receive tax refunds and other payments, rights to
receive dividends, distributions, cash,

Annex A — Page 12



--------------------------------------------------------------------------------



 



Instruments and other property in respect of or in exchange for pledged Stock
and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.
          “Goods” means all “goods” as defined in the Code, now owned or
hereafter acquired by any Credit Party, wherever located, including embedded
software to the extent included in “goods” as defined in the Code, manufactured
homes, standing timber that is cut and removed for sale and unborn young of
animals.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
          “Guaranteed Indebtedness” means as to any Person, any obligation of
such Person guaranteeing, providing comfort or otherwise supporting any
Indebtedness, lease, dividend, or other obligation (“primary obligation”) of any
other Person (the “primary obligor”) in any manner, including any obligation or
arrangement of such Person to (a) purchase or repurchase any such primary
obligation, (b) advance or supply funds (i) for the purchase or payment of any
such primary obligation or (ii) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet condition of the primary obligor, (c) purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation, (d) protect the beneficiary of such arrangement from
loss (other than product warranties given in the ordinary course of business) or
(e) indemnify the owner of such primary obligation against loss in respect
thereof. The amount of any Guaranteed Indebtedness at any time shall be deemed
to be an amount equal to the lesser at such time of (x) the stated or
determinable amount of the primary obligation in respect of which such
Guaranteed Indebtedness is incurred and (y) the maximum amount for which such
Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.
          “Guaranties” means, collectively, each guaranty executed by any
Guarantor in favor of Agent and Lenders in respect of the Obligations.
          “Guarantors” means each Credit Party, other than the Borrowers and,
until they shall have executed and delivered a Guaranty in compliance with
Section 5.11, the Non-Guarantor Subsidiaries, and each other Person, if any,
that executes a guaranty or other similar agreement in favor of Agent, for
itself and the ratable benefit of Lenders, in connection with the transactions
contemplated by the Agreement and the other Loan Documents.
          “Hazardous Material” means any substance, material or waste that is
regulated by, or forms the basis of liability now or hereafter under, any
Environmental Laws, including any material or substance that is (a) defined as a
“solid waste,” “hazardous waste,” “hazardous

Annex A — Page 13



--------------------------------------------------------------------------------



 



material,” “hazardous substance,” “extremely hazardous waste,” “restricted
hazardous waste,” “pollutant,” “contaminant,” “hazardous constituent,” “special
waste,” “toxic substance” or other similar term or phrase under any
Environmental Laws, or (b) petroleum or any fraction or by-product thereof,
asbestos, polychlorinated biphenyls (PCB’s), or any radioactive substance.
          “Healthcare Laws” has the meaning ascribed to it in Section 3.24.
          “HIPAA” means the Health Insurance Portability and Accountability Act
of 1996, as the same may be amended, modified or supplemented from time to time,
and any successor statute thereto, and any and all rules or regulations
promulgated from time to time thereunder.
          “Holdings” means Odyssey HealthCare, Inc., a Delaware corporation.
          “Indebtedness” means, with respect to any Person, without duplication,
(a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property payment for which is deferred six months or more, but
excluding obligations to trade creditors incurred in the ordinary course of
business that are unsecured and not overdue by more than six months unless being
contested in good faith, (b) all reimbursement and other obligations with
respect to letters of credit, bankers’ acceptances and surety bonds, whether or
not matured, (c) all obligations evidenced by notes, bonds, debentures or
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Index Rate as in effect on the Closing Date) of future
rental payments under all synthetic leases, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness and (i) the
Obligations.
          “Indemnified Liabilities” has the meaning ascribed to it in
Section 1.13.
          “Indemnified Person” has the meaning ascribed to in Section 1.13.
          “Index Rate” means, for any day, a floating rate equal to the higher
of (i) the rate publicly quoted from time to time by The Wall Street Journal as
the “prime rate” (or, if The Wall Street Journal ceases quoting a prime rate the
highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest
Rates” as the Bank prime loan rate or its equivalent), and (ii) the Federal
Funds Rate plus 50 basis points per annum. Each change in any interest rate
provided for in the

Annex A — Page 14



--------------------------------------------------------------------------------



 



Agreement based upon the Index Rate shall take effect at the time of such change
in the Index Rate.
          “Index Rate Loan” means a Loan or portion thereof bearing interest by
reference to the Index Rate.
          “Initial Term Loan” has the meaning ascribed to it in
Section 1.1(b)(i).
          “Instruments” means all “instruments,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located,
and, in any event, including all certificated securities, all certificates of
deposit, and all promissory notes and other evidences of Indebtedness, other
than instruments that constitute, or are a part of a group of writings that
constitute, Chattel Paper.
          “Intellectual Property” means any and all Licenses, Patents,
Copyrights, Trademarks, and the goodwill associated with such Trademarks.
          “Interest Expense” means, with respect to any Person for any fiscal
period, interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including,
interest expense with respect to any Funded Debt of such Person and interest
expense for the relevant period that has been capitalized on the balance sheet
of such Person.
          “Interest Payment Date” means (a) as to any Index Rate Loan, the first
Business Day of each month to occur while such Loan is outstanding, and (b) as
to any LIBOR Loan, the last day of the applicable LIBOR Period; provided, that,
in the case of any LIBOR Period greater than three months in duration, interest
shall be payable at three month intervals and on the last day of such LIBOR
Period; and provided further, that in addition to the foregoing, each of (x) the
date upon which all of the Commitments have been terminated and the Loans have
been paid in full and (y) the Commitment Termination Date shall be deemed to be
an “Interest Payment Date” with respect to any interest that has then accrued
under the Agreement.
          “Inventory” means all “inventory,” as such term is defined in the
Code, now owned or hereafter acquired by any Credit Party, wherever located, and
in any event including inventory, merchandise, goods and other personal property
that are held by or on behalf of any Credit Party for sale or lease or are
furnished or are to be furnished under a contract of service, or that constitute
raw materials, work in process, finished goods, returned goods, or materials or
supplies of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party’s business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded Software.
          “Investment Property” means all “investment property” as such term is
defined in the Code now owned or hereafter acquired by any Credit Party,
wherever located, including (i) all securities, whether certificated or
uncertificated, including stocks, bonds, interests in limited liability
companies, partnership interests, treasuries, certificates of deposit, and
mutual fund shares; (ii) all securities entitlements of any Credit Party,
including the rights of any Credit

Annex A — Page 15



--------------------------------------------------------------------------------



 



Party to any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account;
(iii) all securities accounts of any Credit Party; (iv) all commodity contracts
of any Credit Party; and (v) all commodity accounts held by any Credit Party.
          “IRC” means the Internal Revenue Code of 1986, as amended from time to
time, and all regulations promulgated thereunder.
          “IRS” means the Internal Revenue Service.
          “JV Subsidiary” means Odyssey Augusta, Odyssey Savannah, Odyssey
Kansas City, Odyssey Boston, Odyssey St. Louis or any other Subsidiary of a
Credit Party which is created after the Closing Date in accordance with the
terms of this Agreement in which Stock is owned by a health care provider, or an
Affiliate thereof, that is not an Affiliate of Holdings.
          “KMPG Report” means the KPMG Project Vista Report, dated December 18,
2007 provided to the Agent.
          “L/C Issuer” has the meaning ascribed to it in Annex B.
          “L/C Sublimit” has the meaning ascribed to it in Annex B.
          “Lenders” means (a) GE Capital, the other Lenders named on the
signature pages of the Agreement, and, if any such Lender shall decide to assign
all or any portion of the Obligations pursuant to the terms of this Agreement,
such term shall include any assignee of such Lender, and (b) solely for the
purpose of obtaining the benefit of the Liens granted to the Agent for the
benefit of the Lenders under the Collateral Documents, a Person to whom any
Obligations in respect of a Secured Rate Contract are owed. For the avoidance of
doubt, any Person to whom any Obligations in respect of a Secured Rate Contract
are owed and which does not hold any Loans or Commitments shall not be entitled
to any other rights as a “Lender” under this Agreement or any other Loan
Document.
          “Letter of Credit Fee” has the meaning ascribed to it in Annex B.
          “Letter of Credit Obligations” means all outstanding obligations
incurred by Agent and Lenders at the request of Borrowers, whether direct or
indirect, contingent or otherwise, due or not due, in connection with the
issuance of Letters of Credit by Agent or another L/C Issuer or the purchase of
a participation as set forth in Annex B with respect to any Letter of Credit.
The amount of such Letter of Credit Obligations shall equal the maximum amount
that may be payable at such time or at any time thereafter by Agent or Lenders
thereupon or pursuant thereto.
          “Letters of Credit” means documentary or standby letters of credit
issued for the account of any Borrower by any L/C Issuer, and bankers’
acceptances issued by any Borrower, for which Agent and Lenders have incurred
Letter of Credit Obligations.

Annex A — Page 16



--------------------------------------------------------------------------------



 



          “Leverage Ratio” means, with respect to Holdings and its Subsidiaries,
on a consolidated basis, the ratio of (a) Funded Debt of Holdings and its
Subsidiaries plus accrued Medicare Cap Liabilities minus available unencumbered
(other than the Liens in favor of Agent for the benefit of the Lenders) cash and
Cash Equivalents, in each case as of any date of determination, to (b) EBITDA
for the twelve months ending on that date of determination.
          “LIBOR Business Day” means a Business Day on which banks in the City
of London are generally open for interbank or foreign exchange transactions.
          “LIBOR Loan” means a Loan or any portion thereof bearing interest by
reference to the LIBOR Rate.
          “LIBOR Period” means, with respect to any LIBOR Loan, each period
commencing on a LIBOR Business Day selected by Borrowers pursuant to the
Agreement and ending one, two, three or six months (or to the extent available
to all applicable Lenders, nine or twelve months) thereafter, as selected by
Borrowers’ irrevocable notice to Agent as set forth in Section 1.5(e); provided,
that the foregoing provision relating to LIBOR Periods is subject to the
following:
     (a) if any LIBOR Period would otherwise end on a day that is not a LIBOR
Business Day, such LIBOR Period shall be extended to the next succeeding LIBOR
Business Day unless the result of such extension would be to carry such LIBOR
Period into another calendar month in which event such LIBOR Period shall end on
the immediately preceding LIBOR Business Day;
     (b) any LIBOR Period that would otherwise extend beyond the Revolving
Commitment Termination Date, with respect to Revolving Loans, or the Commitment
Termination Date, with respect to all Loans, shall end 2 LIBOR Business Days
prior to such date;
     (c) any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;
     (d) Borrowers shall select LIBOR Periods so as not to require a payment or
prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and
     (e) Borrowers shall select LIBOR Periods so that there shall be no more
than 5 separate LIBOR Loans in existence at any one time.

Annex A — Page 17



--------------------------------------------------------------------------------



 



          “LIBOR Rate” means for each LIBOR Period, a rate of interest
determined by Agent equal to:
     (a) the offered rate for deposits in United States Dollars for the
applicable LIBOR Period that appears on the Reuters Screen LIBOR01 page as of
11:00 a.m. (London time), on the second full LIBOR Business Day next preceding
the first day of such LIBOR Period (unless such date is not a Business Day, in
which event the next succeeding Business Day will be used); divided by
     (b) a number equal to 1.0 minus the aggregate (but without duplication) of
the rates (expressed as a decimal fraction) of reserve requirements in effect on
the day that is 2 LIBOR Business Days prior to the beginning of such LIBOR
Period (including basic, supplemental, marginal and emergency reserves under any
regulations of the Federal Reserve Board or other Governmental Authority having
jurisdiction with respect thereto, as now and from time to time in effect) for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Federal Reserve Board that are required to be maintained by
a member bank of the Federal Reserve System.
If such interest rates shall cease to be available from Reuters, the LIBOR Rate
shall be determined from such financial reporting service or other information
as shall be mutually acceptable to Agent and Borrowers.
          “License” means any Copyright License, Patent License, Trademark
License or other license of rights or interests now held or hereafter acquired
by any Credit Party.
          “Lien” means any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest,
easement or encumbrance, or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement perfecting a security interest under the Code or
comparable law of any jurisdiction).
          “Litigation” has the meaning ascribed to it in Section 3.13.
          “Loan Documents” means the Agreement, the Notes, the Collateral
Documents, and all other agreements, instruments, documents and certificates
identified in the Closing Checklist executed and delivered to, or in favor of,
Agent or any Lenders and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, or
any employee of any Credit Party, and delivered to Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall

Annex A — Page 18



--------------------------------------------------------------------------------



 



refer to the Agreement or such Loan Document as the same may be in effect at any
and all times such reference becomes operative.
          “Loans” means, collectively, the Revolving Loan and the Term Loan.
          “Lock Boxes” has the meaning ascribed to it in Annex C.
          “Margin Stock” has the meaning ascribed to in Section 3.10.
          “Master Pledge Agreement” means the Amended and Restated Pledge
Agreement dated as of the date hereof executed by Holdings, Parent, Odyssey GP
and Odyssey LP in favor of Agent, on behalf of itself and Lenders, pledging all
Stock of Subsidiaries (other than, prior to the Merger Funding Date,
AcquisitionCo, Target and Target’s Subsidiaries) and all intercompany notes
owing to or held by any of them.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, industry, assets, operations or financial or other condition of the
Credit Parties considered as a whole, (b) any Credit Party’s ability to pay any
of the Loans or any of the other Obligations in accordance with the terms of the
Agreement, (c) the Collateral or Agent’s Liens, on behalf of itself and Lenders,
on the Collateral or the priority of such Liens, or (d) Agent’s or any Lender’s
rights and remedies under the Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, any event or occurrence adverse to one
or more Credit Parties which results or could reasonably be expected to result
in costs and/or liabilities or loss of revenues, individually or in the
aggregate, in any 30-day period in excess of fifteen percent (15%) of the EBITDA
of Holdings and its Subsidiaries for the twelve-month period ending as of the
last day of the most recently ended Fiscal Quarter (based on the Compliance
Certificate most recently delivered pursuant to Section 4.1) shall constitute a
Material Adverse Effect.
          “Maximum Amount” means, as of any date of determination, an amount
equal to the Revolving Loan Commitment of all Revolving Lenders as of that date.
          “Maximum Lawful Rate” has the meaning ascribed to it in
Section 1.5(f).
          “Medicare Cap Liabilities” means, as of any date of determination, the
amount that would be identified as “Medicare Cap Liabilities” in the most recent
Financial Statements of Holdings delivered to Agent in accordance with
Section 4.1 and Annex E.
          “Merger” means, following consummation of the Tender Offer, the merger
of AcquisitionCo with and into Target on the terms and subject to the conditions
set forth in the Acquisition Agreement.
          “Merger Funding Date” means the date upon which Borrowers draw on the
Term Loan in order to fund the Merger Consideration and the Option Consideration
as defined in and in accordance with the terms of the Acquisition Agreement.

Annex A — Page 19



--------------------------------------------------------------------------------



 



          “Mortgage” means any mortgage, deed of trust or other document
executed or required herein to be executed by any Credit Party and granting a
Lien over real property in favor of Agent as security for the Obligations.
          “Mortgage Supporting Documents” means, with respect to any Mortgage
for a parcel of real property, each document (including title searches and
evidence regarding recording and payment of fees, property insurance premiums
and taxes relating thereto) that Agent may reasonably request, to create,
register, or perfect a valid Lien on such parcel of real property in favor of
Agent for the benefit of the Lenders, subject only to Permitted Encumbrances and
such other Liens as Agent may approve.
          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is
making, is obligated to make or has made or been obligated to make,
contributions on behalf of participants who are or were employed by any of them.
          “Non-Funding Lender” has the meaning ascribed to it in
Section 9.9(a)(ii).
          “Non-Guarantor Subsidiaries” means Odyssey Fort Worth, Odyssey
Detroit, Odyssey Manatee County, Odyssey Collier County, Odyssey Northwest
Florida, Odyssey Austin, Odyssey Hillsborough County, Odyssey Marion County,
Odyssey Pinellas County, each JV Subsidiary and any other Subsidiary that is
formed solely for the purpose of acquiring any of the stock or assets of a
Target Company, has not yet consummated such acquisition and has been formed not
more than sixty (60) days prior to the date of such acquisition.
          “Notes” means, collectively, the Revolving Notes and the Term Notes.
          “Notice of Conversion/Continuation” has the meaning ascribed to it in
Section 1.5(e).
          “Notice of Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a).
          “Obligations” means all loans, advances, debts, liabilities and
obligations for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or such amounts are liquidated or determinable) owing by any Credit
Party to Agent, any Lender or any Secured Swap Provider, and all covenants and
duties regarding such amounts, of any kind or nature, present or future, whether
or not evidenced by any note, agreement, letter of credit agreement or other
instrument, arising under the Agreement, any of the other Loan Documents or any
Secured Rate Contract. This term includes all principal, interest (including all
interest that accrues after the commencement of any case or proceeding by or
against any Credit Party in bankruptcy, whether or not allowed in such case or
proceeding), Fees, Charges, expenses, attorneys’ fees and any other sum
chargeable to any Credit Party under the Agreement or any of the other Loan
Documents or any Secured Rate Contract.

Annex A — Page 20



--------------------------------------------------------------------------------



 




          “Odyssey Augusta” means Odyssey HealthCare of Augusta, LLC, a Delaware
limited liability company.
          “Odyssey Austin” means Odyssey HealthCare Austin, LLC, a Delaware
limited liability company.
          “Odyssey Boston” means Odyssey HealthCare of Boston, LLC, a Delaware
limited liability company.
          “Odyssey Collier County” means Odyssey HealthCare of Collier County,
Inc., a Delaware corporation.
          “Odyssey Detroit” means Odyssey HealthCare Detroit, LLC, a Delaware
limited liability company.
          “Odyssey Fort Worth” means Odyssey HealthCare Fort Worth, LLC, a
Delaware limited liability company.
          “Odyssey GP” means Odyssey HealthCare GP, LLC, a Delaware limited
liability company.
          “Odyssey Hillsborough County” means Odyssey HealthCare of Hillsborough
County, Inc., a Delaware corporation.
          “Odyssey Kansas City” means Odyssey HealthCare of Kansas City, LLC, a
Delaware limited liability company.
          “Odyssey LP” means Odyssey HealthCare LP, LLC, a Delaware limited
liability company.
          “Odyssey Manatee County” means Odyssey HealthCare of Manatee County,
Inc., a Delaware corporation.
          “Odyssey Marion County” means Odyssey HealthCare of Marion County,
Inc., a Delaware corporation.
          “Odyssey Northwest Florida” means Odyssey HealthCare of Northwest
Florida, Inc., a Delaware corporation.
          “Odyssey Pinellas County” means Odyssey HealthCare of Pinellas County,
Inc., a Delaware corporation.
          “Odyssey Savannah” means Odyssey HealthCare of Savannah, LLC, a
Delaware limited liability company.
          “Odyssey St. Louis” means Odyssey HealthCare of St. Louis, LLC, a
Delaware limited liability company.

Annex A — Page 21



--------------------------------------------------------------------------------



 



          “OpCoA” has the meaning ascribed thereto in the preamble to the
Agreement.
          “OpCoB” has the meaning ascribed thereto in the preamble to the
Agreement.
          “Palm Coast” has the meaning ascribed thereto in the preamble to the
Agreement.
          “Parent” means Odyssey HealthCare Holding Company, a Delaware
corporation.
          “Patent License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right with respect to any
invention on which a Patent is in existence.
          “Patents” means all of the following in which any Credit Party now
holds or hereafter acquires any interest: (a) all letters patent of the United
States or of any other country, all registrations and recordings thereof, and
all applications for letters patent of the United States or of any other
country, including registrations, recordings and applications in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State, or any other country, and (b) all reissues,
continuations, continuations-in-part or extensions thereof.
          “Payoff Debt” means the Indebtedness described on Schedule 2.1(h),
which shall be paid or redeemed in full on the Closing Date
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Pension Plan” means a Plan described in Section 3(2) of ERISA.
          “Permitted Acquisition” has the meaning ascribed to it in Section 6.1.
          “Permitted Encumbrances” means the following encumbrances: (a) Liens
for taxes or assessments or other governmental Charges not yet due and payable
or which are being contested in accordance with Section 5.2(b); (b) pledges or
deposits of money securing statutory obligations under workmen’s compensation,
unemployment insurance, social security or public liability laws or similar
legislation (excluding Liens under ERISA); (c) pledges or deposits of money
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which any Credit Party is a party as lessee made in the
ordinary course of business; (d) inchoate and unperfected workers’, mechanics’
or similar liens arising in the ordinary course of business, so long as such
Liens attach only to Equipment, Fixtures and/or Real Estate; (e) carriers’,
warehousemen’s, suppliers’ or other similar possessory liens arising in the
ordinary course of business and securing liabilities in an outstanding aggregate
amount not in excess of $500,000 at any time, so long as such Liens attach only
to Inventory; (f) deposits securing, or in lieu of, surety, appeal or customs
bonds in proceedings to which any Credit Party is a party; (g) cash deposits,
including certificates of deposit, securing reimbursement obligations in respect
of outstanding Permitted L/Cs in an amount not to exceed 105% of the face amount
of such Permitted L/Cs and in accounts segregated from any operating accounts or
other accounts in which Agent has a first priority perfected security interest;
(h) any attachment or judgment lien not constituting an Event of Default under
Section 8.1(j); (i) zoning restrictions, easements,

Annex A — Page 22



--------------------------------------------------------------------------------



 



licenses, or other restrictions on the use of any Real Estate or other minor
irregularities in title (including leasehold title) thereto, so long as the same
do not materially impair the use, value, or marketability of such Real Estate;
(j) presently existing or hereafter created Liens in favor of Agent, on behalf
of Lenders; and (k) Liens expressly permitted under clauses (b) and (c) of
Section 6.7 of the Agreement.
          “Permitted L/Cs” means the letters of credit in existence on the
Closing Date and set forth on Disclosure Schedule 6.3 having reimbursement
obligations secured by no Liens other then Permitted Encumbrances.
          “Person” means any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, public benefit corporation, other entity or
government (whether federal, state, county, city, municipal, local, foreign, or
otherwise, including any instrumentality, division, agency, body or department
thereof).
          “Plan” means, at any time, an “employee benefit plan”, as defined in
Section 3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains,
contributes to or has an obligation to contribute to or has a material
liability, contingent or otherwise, with respect thereto, on behalf of
participants who are or were employed by any Credit Party or ERISA Affiliate.
          “Proceeds” means “proceeds,” as such term is defined in the Code,
including (a) any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to any Credit Party from time to time with respect to any of
the Collateral, (b) any and all payments (in any form whatsoever) made or due
and payable to any Credit Party from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of governmental authority), (c) any claim of any Credit Party against
third parties (i) for past, present or future infringement of any Patent or
Patent License, or (ii) for past, present or future infringement or dilution of
any Copyright, Copyright License, Trademark or Trademark License, or for injury
to the goodwill associated with any Trademark or Trademark License, (d) any
recoveries by any Credit Party against third parties with respect to any
litigation or dispute concerning any of the Collateral including claims arising
out of the loss or nonconformity of, interference with the use of, defects in,
or infringement of rights in, or damage to, Collateral, (e) all amounts
collected on, or distributed on account of, other Collateral, including
dividends, interest, distributions and Instruments with respect to Investment
Property and pledged Stock, and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.
          “Pro Forma Acquisition EBITDA” means (i) EBITDA attributable to each
Permitted Acquisition (with such pro forma adjustments as are reasonably
acceptable to Agent, as indicated by its written approval thereof, based upon
data presented to Agent to its reasonable satisfaction) consummated during the
one (1) year period preceding the date of determination calculated solely for a
number of months immediately preceding the consummation of the applicable
Permitted Acquisition, which number equals twelve (12) minus the number of
months

Annex A — Page 23



--------------------------------------------------------------------------------



 



following the consummation of the applicable Permitted Acquisition for which
financial statements of Holdings and its Subsidiaries have been delivered to
Agent pursuant to Section 4.1 and (ii) for purposes of determining compliance
with Section 6.1, EBITDA of the Target Company of any proposed Permitted
Acquisition (adjusted with such pro forma adjustments as are reasonably
acceptable to Agent based upon data presented to Agent to its reasonable
satisfaction) calculated for the twelve (12) months immediately preceding the
consummation of the proposed Permitted Acquisition.
          “Projections” means Holdings’ and its Subsidiaries forecasted
consolidated profit and loss statements, all consistent with the historical
Financial Statements of the Credit Parties, together with appropriate supporting
details and a statement of underlying assumptions.
          “Pro Rata Share” means with respect to all matters relating to any
Lender, (a) with respect to the Revolving Loan, the percentage obtained by
dividing (i) the Revolving Loan Commitment of that Lender by (ii) the aggregate
Revolving Loan Commitments of all Lenders, (b) with respect to the Term Loan,
the percentage obtained by dividing (i) the Term Loan Commitment of that Lender
by (ii) the aggregate Term Loan Commitments of all Lenders, as any such
percentages may be adjusted by assignments permitted pursuant to Section 9.1,
(c) with respect to all Loans, the percentage obtained by dividing (i) the
aggregate Commitments of that Lender by (ii) the aggregate Commitments of all
Lenders, and (d) with respect to all Loans on and after the Commitment
Termination Date, the percentage obtained by dividing (i) the aggregate
outstanding principal balance of the Loans held by that Lender, by (ii) the
outstanding principal balance of the Loans held by all Lenders.
          “Qualified Plan” means a Pension Plan that is intended to be
tax-qualified under Section 401(a) of the IRC.
          “Rate Contracts” means swap agreements (as such term is defined in
Section 101 of the Bankruptcy Code) and any other agreements or arrangements
designed to provide protection against fluctuations in interest or currency
exchange rates.
          “Real Estate” has the meaning ascribed to it in Section 3.6.
          “Related Transactions” means, collectively, the consummation of the
Acquisition (including the Tender Offer and the Merger), the prepayment,
redemption, refinancing or other satisfaction of the Payoff Debt, the execution
and delivery of all Related Transaction Documents and the payment of all related
fees, costs and expenses.
          “Related Transaction Documents” means, collectively, the Acquisition
Agreement, the documents relating to the repayment, redemption or other
satisfaction of the Payoff Debt, and each other document executed with respect
to any of the foregoing or any Related Transaction.
          “Relationship Bank” has the meaning ascribed to it in Annex C.
          “Release” means any release, threatened release, spill, emission,
leaking, pumping, pouring, emitting, emptying, escape, injection, deposit,
disposal, discharge, dispersal,

Annex A — Page 24



--------------------------------------------------------------------------------



 



dumping, leaching or migration of Hazardous Material in the indoor or outdoor
environment, including the movement of Hazardous Material through or in the air,
soil, surface water, ground water or property.
          “Replacement Lender” has the meaning ascribed to it in
Section 1.16(d).
          “Requisite Lenders” means Lenders having (a) more than fifty percent
(50%) of the Commitments of all Lenders, or (b) if the Commitments have been
terminated, more than fifty percent (50%) of the aggregate outstanding amount of
all Loans.
          “Requisite Revolving Lenders” means Lenders having (a) more than fifty
percent (50%) of the Revolving Loan Commitments of all Lenders, or (b) if the
Revolving Loan Commitments have been terminated, more than fifty percent (50%)
of the aggregate outstanding amount of the Revolving Loan.
          “Requisite Term Lenders” means Lenders having (a) more than fifty
percent (50%) of the Term Loan Commitments of all Lenders, or (b) if the Term
Loan Commitments have been terminated, more than fifty percent (50%) of the
aggregate outstanding amount of the Term Loan.
          “Restricted Payment” means, with respect to any Credit Party (a) the
declaration or payment of any dividend or the incurrence of any liability to
make any other payment or distribution of cash or other property or assets in
respect of Stock; (b) any payment on account of the purchase, redemption,
defeasance, sinking fund or other retirement of such Credit Party’s Stock or any
other payment or distribution made in respect thereof, either directly or
indirectly; (c) any payment or prepayment of principal of, premium, if any, or
interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to, any Subordinated Debt; (d) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire Stock of such Credit
Party now or hereafter outstanding; (e) any payment of a claim for the
rescission of the purchase or sale of, or for material damages arising from the
purchase or sale of, any shares of such Credit Party’s Stock or of a claim for
reimbursement, indemnification or contribution arising out of or related to any
such claim for damages or rescission; (f) any payment, loan, contribution, or
other transfer of funds or other property to any Stockholder of such Credit
Party other than payment of compensation in the ordinary course of business to
Stockholders who are employees of such Person; and (g) any payment of management
fees (or other fees of a similar nature) by such Credit Party to any Stockholder
of such Credit Party or its Affiliates.
          “Retiree Welfare Plan” means, at any time, a Welfare Plan that
provides for continuing coverage or benefits for any participant or any
beneficiary of a participant after such participant’s termination of employment,
other than continuation coverage provided pursuant to Section 4980B of the IRC
and at the sole expense of the participant or the beneficiary of the
participant.

Annex A — Page 25



--------------------------------------------------------------------------------



 



          “Revolving Commitment Termination Date” means the earliest of
(a) February 28, 2013, (b) the date of termination of Revolving Lenders’
obligations to make Advances and to incur Letter of Credit Obligations or permit
existing Loans to remain outstanding pursuant to Section 8.2(b), and (c) the
date of prepayment in full by Borrowers of the Loans and the cancellation and
return (or stand-by guarantee) of all Letters of Credit or the cash
collateralization of all Letter of Credit Obligations pursuant to Annex B, and
the permanent reduction of all Commitments to zero dollars ($0).
          “Revolving Credit Advance” has the meaning ascribed to it in
Section 1.1(a)(i).
          “Revolving Lenders” means, as of any date of determination, Lenders
having a Revolving Loan Commitment.
          “Revolving Loan” means, at any time, the sum of (i) the aggregate
amount of Revolving Credit Advances outstanding to Borrower plus (ii) the
aggregate Letter of Credit Obligations incurred on behalf of Borrower. Unless
the context otherwise requires, references to the outstanding principal balance
of the Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.
          “Revolving Loan Commitment” means (a) as to any Lender, the aggregate
commitment of such Lender to make Revolving Credit Advances or incur Letter of
Credit Obligations as set forth on Annex I to the Agreement or in the most
recent Assignment Agreement executed by such Lender, as such amount may be
adjusted, if at all, from time to time in accordance with this Agreement, and
(b) as to all Lenders, the aggregate commitment of all Lenders to make Revolving
Credit Advances or incur Letter of Credit Obligations, which aggregate
commitment shall be $30,000,000 on the Closing Date.
          “Revolving Loan Facility” means the Revolving Loan Commitments and the
provisions herein related to the Revolving Loans, Revolving Credit Advances and
Letters of Credit.
          “Revolving Note” has the meaning ascribed to it in Section 1.12(e).
          “Security Agreement” means the Amended and Restated Security Agreement
dated as of the Closing Date entered into by and among Agent, on behalf of
itself and Lenders, and each Credit Party that is a signatory thereto.
          “Secured Rate Contract” means any Rate Contract between any Borrower
and the counterparty thereto which has been provided by any Lender or an
Affiliate of any Lender or provided or arranged by GE Capital or an Affiliate of
GE Capital.
          “Secured Swap Provider” means a Person with whom any Borrower has
entered into a Secured Rate Contract provided by any Lender or an Affiliate of
any Lender or provided or arranged by GE Capital or an Affiliate of GE Capital,
and any assignee thereof.

Annex A — Page 26



--------------------------------------------------------------------------------



 



          “Senior Officer” means, with respect to any Person, the chairman of
the board, the president, the chief executive officer, the chief operating
officer, the general counsel, or any equivalent officer (regardless of his or
her title), and, in respect of financial or accounting matters, the chief
financial officer, the vice president of finance, the treasurer, or any
equivalent officer (regardless of his or her title).
          “Settlement Date” has the meaning ascribed to it in
Section 9.9(a)(ii).
          “Software” means all “software” as such term is defined in the Code,
now owned or hereafter acquired by any Credit Party, other than software
embedded in any category of Goods, including all computer programs and all
supporting information provided in connection with a transaction related to any
program.
          “Solvent” means, with respect to any Person on a particular date, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person; (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can be reasonably be expected
to become an actual or matured liability.
          “SPV” means any special purpose funding vehicle identified as such in
a writing by any Lender to the Agent.
          “Stock” means all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934).
          “Stockholder” means, with respect to any Person, each holder of Stock
of such Person.
          “Subordinated Debt” means any Indebtedness of any Credit Party
subordinated to the Obligations in a manner and form satisfactory to Agent in
its reasonable discretion, as to right and time of payment and as to any other
rights and remedies thereunder.
          “Subsidiary” means, with respect to any Person, (a) any corporation of
which an aggregate of more than fifty percent (50%) of the outstanding Stock
having ordinary voting power to elect a majority of the board of directors of
such corporation (irrespective of whether,

Annex A — Page 27



--------------------------------------------------------------------------------



 



at the time, Stock of any other class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time, directly or indirectly, owned legally or beneficially by such Person
or one or more Subsidiaries of such Person, or with respect to which any such
Person has the right to vote or designate the vote of fifty percent (50%) or
more of such Stock whether by proxy, agreement, operation of law or otherwise,
and (b) any partnership or limited liability company in which such Person and/or
one or more Subsidiaries of such Person shall have an interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of a
Borrower.
          “Supporting Obligations” means all “supporting obligations” as such
term is defined in the Code, including letters of credit and guaranties issued
in support of Accounts, Chattel Paper, Documents, General Intangibles,
Instruments or Investment Property.
          “Target” means VistaCare, Inc., a Delaware corporation.
          “Target Company” has the meaning ascribed to it in Section 6.1.
          “Target Margin Stock” means any Target Shares or any other shares of
capital stock of the Target, in each case, that are margin stock (within the
meaning of Regulation U of the Federal Reserve Board).
          “Target Shares” means shares of Class A Common Stock, $0.01 par value
per share, of the Target.
          “Target Subsidiary Guarantors” means, collectively, Vista Hospice
Care, Inc., a Delaware corporation, VistaCare USA, Inc., a Delaware corporation,
FHI Health Systems, Inc., a Delaware corporation, CareNation, Inc., a Delaware
corporation, FHI GP, Inc., a Texas corporation, FHI LP, Inc., a Nevada
corporation, Family Hospice, Ltd., a Texas limited partnership, and FHI
Management, Ltd., a Texas limited partnership.
          “Taxes” means taxes, levies, imposts, deductions, Charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on or measured by the net income of Agent or a Lender by the jurisdictions under
the laws of which Agent and Lenders are organized or conduct business or any
political subdivision thereof.
          “Tender Offer” means the tender offer by AcquisitionCo to purchase all
outstanding Target Shares, at a price of $8.60 per share, in cash on the terms
and subject to the conditions set forth in the Acquisition Agreement pursuant to
a Tender Offer Statement on Schedule TO containing AcquisitionCo’s offer to
purchase and related letter of transmittal and the related form of summary
advertisement, as filed with the United States Securities and Exchange
Commission on January 30, 2008, as amended from time to time.
Annex A — Page 28

 



--------------------------------------------------------------------------------



 



          “Term Commitment Termination Date” means the earliest of
(a) August 28, 2008, (b) the Delayed Draw Funding Date and (c) the date of
termination of Lenders’ obligations to make Advances and to incur Letter of
Credit Obligations or permit existing Loans to remain outstanding pursuant to
Section 8.2(b).
          “Term Lenders” means those Lenders having Term Loan Commitments.
          “Term Loan” means, collectively, the Initial Term Loan and the Delayed
Draw Term Loan.
          “Term Loan Commitment” means (a) as to any Lender with a Term Loan
Commitment, the commitment of such Lender to make its Pro Rata Share of the Term
Loan, and (b) as to all Lenders with a Term Loan Commitment, the aggregate
commitment of all Lenders to make the Term Loan, which aggregate commitment
shall be One Hundred Thirty Million Dollars ($130,000,000) on the Closing Date.
After advancing the Initial Term Loan and the Delayed Draw Term Loan, each
reference to a Lender’s Term Loan Commitment shall refer to that Lender’s Pro
Rata Share of the outstanding Term Loan.
          “Term Loan Facility” means the Term Loan Commitments and the
provisions herein related to the Term Loans.
          “Term Loan Maturity Date” means February 28, 2014.
          “Term Note” has the meaning assigned to it in Section 1.12(e).
          “Termination Date” means the date on which (a) the Loans have been
indefeasibly repaid in full, (b) all other Obligations under the Agreement and
the other Loan Documents have been completely discharged (c) all Letter of
Credit Obligations have been cash collateralized, canceled or backed by standby
letters of credit in accordance with Annex B, and (d) none of Borrowers shall
have any further right to borrow any monies under the Agreement.
          “Threshold Acquisition” has the meaning ascribed to it in Section 6.1.
          “Title IV Plan” means a Pension Plan (other than a Multiemployer
Plan), that is subject to Title IV of ERISA or Section 412 of the IRC, and that
any Credit Party or ERISA Affiliate maintains, contributes to or has an
obligation to contribute to on behalf of participants who are or were employed
by any of them.
          “Trademark Security Agreements” means the Trademark Security
Agreements made in favor of Agent, on behalf of Lenders, by each applicable
Credit Party.
          “Trademark License” means rights under any written agreement now owned
or hereafter acquired by any Credit Party granting any right to use any
Trademark.
          “Trademarks” means all of the following now owned or hereafter
existing or adopted or acquired by any Credit Party: (a) all trademarks, trade
names, corporate names,
Annex A — Page 29

 



--------------------------------------------------------------------------------



 



business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state or territory thereof, or any other country or
any political subdivision thereof; (b) all reissues, extensions or renewals
thereof; and (c) all goodwill associated with or symbolized by any of the
foregoing.
          “Unfunded Pension Liability” means, at any time, the aggregate amount,
if any, of the sum of (a) the amount by which the present value of all accrued
benefits under each Title IV Plan exceeds the fair market value of all assets of
such Title IV Plan allocable to such benefits in accordance with Title IV of
ERISA, all determined as of the most recent valuation date for each such Title
IV Plan using the actuarial assumptions for funding purposes in effect under
such Title IV Plan, and (b) for a period of five years following a transaction
which might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by any Credit Party
or any ERISA Affiliate as a result of such transaction.
          “Welfare Plan” means a Plan described in Section 3(1) of ERISA.
          “Working Capital” means, as of any date, Borrowers’ Current Assets at
such date less Borrowers’ Current Liabilities at such date.
          Rules of construction with respect to accounting terms used in the
Agreement or the other Loan Documents shall be as set forth in Annex F. All
other undefined terms contained in any of the Loan Documents shall, unless the
context indicates otherwise, have the meanings provided for by the Code to the
extent the same are used or defined therein; in the event that any term is
defined differently in different Articles or Divisions of the Code, the
definition contained in Article or Division 9 shall control. Unless otherwise
specified, references in the Agreement or any of the Appendices to a Section,
subsection or clause refer to such Section, subsection or clause as contained in
the Agreement. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to the Agreement as a whole, including all Annexes,
Exhibits and Schedules, as the same may from time to time be amended, restated,
modified or supplemented, and not to any particular section, subsection or
clause contained in the Agreement or any such Annex, Exhibit or Schedule.
          Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and the plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine and neuter genders. The words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”; the
word “or” is not exclusive; references to Persons include their respective
successors and assigns (to the extent and only to the extent permitted by the
Loan Documents) or, in the case of governmental Persons, Persons succeeding to
the relevant functions of such Persons; and all references to statutes and
related regulations shall include any amendments of the same and any successor
statutes and regulations. Whenever any provision in any Loan
Annex A — Page 30

 



--------------------------------------------------------------------------------



 



Document refers to the knowledge (or an analogous phrase) of any Credit Party,
such words are intended to signify that such Credit Party has actual knowledge
or awareness of a particular fact or circumstance or that such Credit Party, if
it had exercised reasonable diligence, would have known or been aware of such
fact or circumstance.
Annex A — Page 31

 



--------------------------------------------------------------------------------



 



ANNEX B (Section 1.2)
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
LETTERS OF CREDIT
          (a) Issuance. Subject to the terms and conditions of the Agreement,
Agent and Revolving Lenders agree to incur, from time to time prior to the
Revolving Commitment Termination Date, upon the request of any Borrower, Letter
of Credit Obligations by causing Letters of Credit to be issued by GE Capital or
a Subsidiary thereof or a bank or other legally authorized Person selected by or
acceptable to Agent and Borrowers, in each case in their reasonable discretion
(each, an “L/C Issuer”) for Borrowers’ account on behalf of a Credit Party and
guaranteed by Agent; provided, that if the L/C Issuer is a Revolving Lender,
then such Letters of Credit shall not be guaranteed by Agent but rather each
Revolving Lender shall, subject to the terms and conditions hereinafter set
forth, purchase (or be deemed to have purchased) risk participations in all such
Letters of Credit issued with the written consent of Agent, as more fully
described in paragraph (b)(ii) below. The aggregate amount of all such Letter of
Credit Obligations shall not at any time exceed the lesser of (i) $15,000,000
(the “L/C Sublimit”) and (ii) the Maximum Amount less the aggregate outstanding
principal balance of the Revolving Credit Advances. No such Letter of Credit
shall have an expiry date that is more than one year following the date of
issuance thereof, unless otherwise determined by the Agent, in its sole
discretion, and neither Agent nor Revolving Lenders shall be under any
obligation to incur Letter of Credit Obligations in respect of, or purchase risk
participations in, any Letter of Credit having an expiry date that is later than
five (5) Business Days prior to the Revolving Commitment Termination Date;
provided, that any Letter of Credit may provide for a renewal thereof for
additional one (1) year periods (which shall in no event extend beyond the date
which is five (5) Business Days prior to the Revolving Commitment Termination
Date).
          (b) Advances Automatic; Participations.
          (i) In the event that Agent or any Revolving Lender shall make any
payment on or pursuant to any Letter of Credit Obligation, such payment shall
then be deemed automatically to constitute a Revolving Credit Advance under
Section 1.1(a) of the Agreement regardless of whether a Default or Event of
Default has occurred and is continuing and notwithstanding any Borrower’s
failure to satisfy the conditions precedent set forth in Section 2, and each
Revolving Lender shall be obligated to pay its Pro Rata Share thereof in
accordance with the Agreement. The failure of any Revolving Lender to make
available to Agent for Agent’s own account its Pro Rata Share of any such
Revolving Credit Advance or payment by Agent under or in respect of a Letter of
Credit shall not relieve any other Revolving Lender of its obligation hereunder
to make available to Agent its Pro Rata Share thereof, but no Revolving Lender
shall be responsible for the failure of any other Revolving Lender to make
available such other Revolving Lender’s Pro Rata Share of any such payment.
Annex B — Page 1

 



--------------------------------------------------------------------------------



 



          (ii) If it shall be illegal or unlawful for any Borrower to incur
Revolving Credit Advances as contemplated by paragraph (b)(i) above because of
an Event of Default described in Sections 8.1(h) or (i) or otherwise or if it
shall be illegal or unlawful for any Revolving Lender to be deemed to have
assumed a ratable share of the reimbursement obligations owed to an L/C Issuer,
or if the L/C Issuer is a Revolving Lender, then (A) immediately and without
further action whatsoever, each Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent (or such L/C Issuer, as the
case may be) an undivided interest and participation equal to such Revolving
Lender’s Pro Rata Share (based on the Revolving Loan Commitments) of the Letter
of Credit Obligations in respect of all Letters of Credit then outstanding and
(B) thereafter, immediately upon issuance of any Letter of Credit, each
Revolving Lender shall be deemed to have irrevocably and unconditionally
purchased from Agent (or such L/C Issuer, as the case may be) an undivided
interest and participation in such Revolving Lender’s Pro Rata Share (based on
the Revolving Loan Commitments) of the Letter of Credit Obligations with respect
to such Letter of Credit on the date of such issuance. Each Revolving Lender
shall fund its participation in all payments or disbursements made under the
Letters of Credit in the same manner as provided in the Agreement with respect
to Revolving Credit Advances.
          (c) Cash Collateral.
          (i) If Borrowers are required to provide cash collateral for any
Letter of Credit Obligations pursuant to the Agreement, including Section 8.2 of
the Agreement, prior to the Revolving Commitment Termination Date, Borrowers
will pay to Agent for the ratable benefit of itself and Revolving Lenders cash
or Cash Equivalents acceptable to Agent in an amount equal to one hundred five
percent (105%) of the maximum amount then available to be drawn under each
applicable Letter of Credit outstanding for the benefit of Borrowers. Such funds
or Cash Equivalents shall be held by Agent in a cash collateral account (the
“Cash Collateral Account”) maintained at a bank or financial institution
acceptable to Agent. The Cash Collateral Account shall be in the name of
Borrowers and shall be pledged to, and subject to the control of, Agent, for the
benefit of Agent and Lenders, in a manner satisfactory to Agent. Each Borrower
hereby pledges and grants to Agent, on behalf of itself and Lenders, a security
interest in all such funds and Cash Equivalents held in the Cash Collateral
Account from time to time and all proceeds thereof, as security for the payment
of all amounts due in respect of the Letter of Credit Obligations and other
Obligations, whether or not then due. The Agreement, including this Annex B,
shall constitute a security agreement under applicable law.
          (ii) If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Revolving Commitment
Termination Date, Borrowers shall either (A) provide cash collateral therefor in
the manner described above, or (B) cause all such Letters of Credit and
guaranties thereof, if any, to be canceled and returned, or (C) deliver a
stand-by letter (or letters) of credit in guaranty of such Letter of Credit
Obligations, which stand-by letter (or letters) of credit shall be of like tenor
and duration (plus 30 additional days) as, and in an amount equal to one
Annex B — Page 2

 



--------------------------------------------------------------------------------



 



hundred five percent (105%) of, the aggregate maximum amount then available to
be drawn under, the Letters of Credit to which such outstanding Letter of Credit
Obligations relate and shall be issued by a Person, and shall be subject to such
terms and conditions, as are satisfactory to Agent in its reasonable discretion.
          (iii) From time to time after funds are deposited in the Cash
Collateral Account by any Borrower, whether before or after the Revolving
Commitment Termination Date, Agent may apply such funds or Cash Equivalents then
held in the Cash Collateral Account to the payment of any amounts, and in such
order as Agent may elect, as shall be or shall become due and payable by such
Borrower to Agent and Lenders with respect to such Letter of Credit Obligations
of such Borrower and, upon the satisfaction in full of all Letter of Credit
Obligations of such Borrower, to any other Obligations of any Borrower then due
and payable.
          (iv) No Borrower nor any Person claiming on behalf of or through any
Borrower shall have any right to withdraw any of the funds or Cash Equivalents
held in the Cash Collateral Account, except that upon the termination of all
Letter of Credit Obligations and the payment of all amounts payable by Borrowers
to Agent and Lenders in respect thereof, any funds remaining in the Cash
Collateral Account shall be applied to other Obligations then due and owing and
upon payment in full of such Obligations, any remaining amount shall be paid to
Borrowers or as otherwise required by law. Interest earned on deposits in the
Cash Collateral Account shall be for the account of Borrowers.
          (d) Fees and Expenses. Borrowers agree to pay to Agent for the benefit
of Revolving Lenders, as compensation to such Lenders for Letter of Credit
Obligations incurred hereunder, (i) all costs and expenses incurred by Agent or
any Lender on account of such Letter of Credit Obligations, and (ii) for each
month during which any Letter of Credit Obligation shall remain outstanding, a
fee (the “Letter of Credit Fee”) in an amount equal to the Applicable Revolver
LIBOR Margin. Such fee shall be paid to Agent for the benefit of the Revolving
Lenders in arrears, on the first day of each month and on the Revolving
Commitment Termination Date. In addition, Borrowers shall pay to any L/C Issuer,
on demand, such fees (excluding all per annum fees), charges and expenses of
such L/C Issuer in respect of the issuance, negotiation, acceptance, amendment,
transfer and payment of such Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
issued.
          (e) Request for Incurrence of Letter of Credit Obligations. Borrowers
shall give Agent at least 2 Business Days’ prior written notice requesting the
incurrence of any Letter of Credit Obligation. The notice shall be accompanied
by the form of the Letter of Credit (which shall be acceptable to the L/C
Issuer) and a completed application for standby Letter of Credit or application
and agreement for documentary Letter of Credit or application for documentary
Letter of Credit (as applicable), each to be in form and substance satisfactory
to Agent, in its reasonable discretion. Notwithstanding anything contained
herein to the contrary, Letter of Credit applications by Borrowers and approvals
by Agent and the L/C Issuer may be made and
Annex B — Page 3

 



--------------------------------------------------------------------------------



 



transmitted pursuant to electronic codes and security measures mutually agreed
upon and established by and among Borrowers, Agent and the L/C Issuer.
          (f) Obligation Absolute. The obligation of Borrowers to reimburse
Agent and Revolving Lenders for payments made with respect to any Letter of
Credit Obligation shall be absolute, unconditional and irrevocable, without
necessity of presentment, demand, protest or other formalities, and the
obligations of each Revolving Lender to make payments to Agent with respect to
Letters of Credit shall be unconditional and irrevocable. Such obligations of
Borrowers and Revolving Lenders shall be paid strictly in accordance with the
terms hereof under all circumstances including the following:
          (i) any lack of validity or enforceability of any Letter of Credit or
the Agreement or the other Loan Documents or any other agreement;
          (ii) the existence of any claim, setoff, defense or other right that
any Borrower or any of their respective Affiliates or any Lender may at any time
have against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such transferee may be acting), Agent, any
Lender, or any other Person, whether in connection with the Agreement, the
Letter of Credit, the transactions contemplated herein or therein or any
unrelated transaction (including any underlying transaction between any Borrower
or any of their respective Affiliates and the beneficiary for which the Letter
of Credit was procured);
          (iii) any draft, demand, certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
          (iv) payment by Agent (except as otherwise expressly provided in
paragraph (g)(ii)(C) below) or any L/C Issuer under any Letter of Credit or
guaranty thereof against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit or such
guaranty;
          (v) any other circumstance or event whatsoever, that is similar to any
of the foregoing; or
          (vi) the fact that a Default or an Event of Default has occurred and
is continuing.
          (g) Indemnification; Nature of Lenders’ Duties.
          (i) In addition to amounts payable as elsewhere provided in the
Agreement, Borrowers hereby agree to pay and to protect, indemnify, and save
harmless Agent and each Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and allocated costs of internal counsel) that Agent or any
Lender may incur or be subject to as a consequence, direct or indirect, of
(A) the issuance of any Letter of Credit or guaranty
Annex B — Page 4

 



--------------------------------------------------------------------------------



 



thereof, or (B) the failure of Agent or any Lender seeking indemnification or of
any L/C Issuer to honor a demand for payment under any Letter of Credit or
guaranty thereof as a result of any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent solely as a result
of the bad faith, gross negligence or willful misconduct of Agent or such Lender
(as finally determined by a court of competent jurisdiction).
          (ii) As between Agent and any Lender and Borrowers, Borrowers assume
all risks of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries, of any Letter of Credit. In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by law, neither Agent nor any
Lender shall be responsible for: (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of any Letter of Credit to comply fully with conditions required
in order to demand payment under such Letter of Credit; provided, that in the
case of any payment by Agent under any Letter of Credit or guaranty thereof,
Agent shall be liable to the extent such payment was made solely as a result of
its bad faith, gross negligence or willful misconduct (as finally determined by
a court of competent jurisdiction) in determining that the demand for payment
under such Letter of Credit or guaranty thereof complies on its face with any
applicable requirements for a demand for payment under such Letter of Credit or
guaranty thereof; (D) errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they may be in cipher; (E) errors in interpretation of technical
terms; (F) any loss or delay in the transmission or otherwise of any document
required in order to make a payment under any Letter of Credit or guaranty
thereof or of the proceeds thereof; (G) the credit of the proceeds of any
drawing under any Letter of Credit or guaranty thereof; and (H) any consequences
arising from causes beyond the control of Agent or any Lender. None of the above
shall affect, impair, or prevent the vesting of any of Agent’s or any Lender’s
rights or powers hereunder or under the Agreement.
          (iii) Nothing contained herein shall be deemed to limit or to expand
any waivers, covenants or indemnities made by Borrowers in favor of any L/C
Issuer in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between or among Borrowers and such L/C
Issuer.
Annex B — Page 5

 



--------------------------------------------------------------------------------



 



ANNEX C (Section 1.8)
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
CASH MANAGEMENT SYSTEMS
          Borrowers shall, and shall cause their respective Subsidiaries to,
establish and maintain the Cash Management Systems described below:
          (a) Borrowers may maintain, in their names, one or more accounts (each
a “Disbursement Account” and collectively, the “Disbursement Accounts”) at a
bank reasonably acceptable to Agent into which (i) Agent shall, from time to
time, deposit proceeds of Revolving Credit Advances made to Borrowers and
(ii) proceeds of any checks, cash or other items of payment received by any
Borrower shall be deposited.
          (b) On or before the Closing Date, each bank where a Disbursement
Account is maintained and all other banks identified in Disclosure Schedule 3.19
(each, a “Relationship Bank”) shall have entered into tri-party deposit account
control agreements with Agent, for the benefit of itself and Lenders, and
Borrowers and the applicable Subsidiaries thereof, as applicable, in form and
substance reasonably acceptable to Agent, which shall become operative on or
prior to the Closing Date. Each such deposit account control agreement shall
provide, among other things, that (i) the bank executing such agreement has no
rights of setoff or recoupment or any other claim against such account, as the
case may be, other than for payment of its service fees and other charges
directly related to the administration of such account and for returned checks
or other items of payment and as may otherwise be agreed to by Agent and
(ii) the bank party thereto shall agree to comply with Agent’s instructions
directing disposition of funds on deposit without further consent of any
Borrower or the applicable Subsidiary (as applicable). Agent hereby agrees with
each Credit Party that (A) Agent shall not deliver to any bank described above
any notice directing disposition of funds on deposit unless and until the
occurrence and continuance of an Event of Default and (B) promptly upon the cure
or waiver of the Event of Default that gave rise to the notice in the preceding
clause (A), so long as no other Event of Default has occurred and is continuing
at such time, Agent shall deliver written notice to the applicable bank
described above notifying such bank that the funds on deposit shall thereafter
be disposed of as directed by the Credit Parties; provided, that in the event
the applicable bank refuses to dispose of funds on deposit as directed by the
Credit Parties after receipt of such written notice, the Agent agrees to
terminate the applicable tri-party deposit account control agreement with such
bank so long as prior to such termination such bank has executed and delivered
to Agent a replacement tri-party deposit account control agreement, in form and
substance described above.
          (c) So long as no Event of Default has occurred and is continuing, any
Borrower may amend Disclosure Schedule 3.19 to add or replace a Relationship
Bank or replace any Disbursement Account; provided, that (i) Agent shall have
consented in writing in advance to the opening of such account with the relevant
bank and (ii) prior to the time of the opening of such account, Borrowers or
their Subsidiaries, as applicable, and such bank shall have executed
Annex C — Page 1

 



--------------------------------------------------------------------------------



 



and delivered to Agent a tri-party deposit account control agreement, in the
form and substance described above. Borrowers or their applicable Subsidiaries
shall close any of their accounts (and establish replacement accounts in
accordance with the foregoing sentence) promptly and in any event within 30 days
following written notice from Agent that the creditworthiness of any bank
holding an account is no longer acceptable in Agent’s reasonable judgment, or as
promptly as practicable and in any event within 60 days following written notice
from Agent that the operating performance, funds transfer or availability
procedures or performance with respect to accounts of the bank holding such
accounts or Agent’s liability under any tri-party deposit account control
agreement with such bank is no longer acceptable in Agent’s reasonable judgment.
          (d) Following the occurrence and during the continuance of an Event of
Default, at the request of Agent or Requisite Lenders Borrowers shall
(i) establish lock boxes (“Lock Boxes”) and/or blocked accounts (“Blocked
Accounts”) at one or more of the banks set forth in Disclosure Schedule 3.19,
and shall request in writing and otherwise take such reasonable steps to ensure
that all Account Debtors forward payment directly to such Lock Boxes,
(ii) deposit and cause their Subsidiaries to deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all cash, checks, drafts or other similar items of payment
relating to or constituting payments made in respect of any and all Collateral
(whether or not otherwise delivered to a Lock Box) into one or more Blocked
Accounts in such Borrower’s name or any such Subsidiary’s name and at a
Relationship Bank and (iii) deliver to each Relationship Bank instructions,
revocable only upon Agent’s express written authorization, directing each
Relationship Bank to immediately forward all amounts on deposit to the
Collection Account through daily sweeps from such accounts into the Collection
Account.
          (e) The Disbursement Accounts, each account maintained with a
Relationship Bank and the Lock Boxes and Blocked Accounts (if any) shall be cash
collateral accounts, with all cash, checks and other similar items of payment in
such accounts securing payment of the Loans and all other Obligations, and in
which each Borrower and each Subsidiary thereof shall have granted a Lien to
Agent, on behalf of itself and Lenders, pursuant to the Security Agreement.
          (f) All amounts deposited in the Collection Account shall be deemed
received by Agent in accordance with Section 1.10 and shall be applied (and
allocated) by Agent in accordance with Section 1.11. In no event shall any
amount be so applied unless and until such amount shall have been credited in
immediately available funds to the Collection Account.
          (g) Each Borrower shall and shall cause its officers, employees, or
other Persons acting for or in concert with such Borrower (each a “Related
Person”) to (i) at any time after the Agent or Requisite Lenders make the
request referred to in paragraph (d) of this Annex C and during the continuance
of an Event of Default, hold in trust for Agent, for the benefit of itself and
Lenders, all checks, cash and other items of payment received by any Borrower or
any such Related Person and (ii) within 1 Business Day after receipt by such
Borrower or any such Related Person of any checks, cash or other items of
payment, deposit the same into a deposit
Annex C — Page 2

 



--------------------------------------------------------------------------------



 



account subject to a deposit account control agreement described herein. Each
Borrower and each Related Person thereof acknowledges and agrees that all cash,
checks or other items of payment constituting proceeds of Collateral are part of
the Collateral. All proceeds of the sale or other disposition of any Collateral,
shall be deposited directly into a deposit account subject to a deposit account
control agreement described herein.
Annex C — Page 3

 



--------------------------------------------------------------------------------



 



ANNEX D (Section 2.1(a))
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
CLOSING CHECKLIST
          In addition to, and not in limitation of, the conditions described in
Section 2.1 of the Agreement, pursuant to Section 2.1(a), the following items
must be received by Agent in form and substance satisfactory to Agent on or
prior to the Closing Date (each capitalized term used but not otherwise defined
herein shall have the meaning ascribed thereto in Annex A to the Agreement):
     A. Appendices. All Appendices to the Agreement, in form and substance
satisfactory to Agent.
     B. Revolving and Term Notes. If requested by any Lender, duly executed
original of a Revolving Note and/or a Term Note, as applicable, for such Lender,
dated the Closing Date.
     C. Security Agreement. Duly executed originals of the Security Agreement,
dated the Closing Date, and all instruments, documents and agreements executed
pursuant thereto.
     D. Insurance. Satisfactory evidence that the insurance policies required by
Section 5.4 are in full force and effect, together with appropriate evidence
showing loss payable and/or additional insured clauses or endorsements, as
requested by Agent, in favor of Agent, on behalf of Lenders.
     E. Security Interests and Code Filings. Evidence satisfactory to Agent that
Agent (for the benefit of itself and Lenders) has a valid and perfected first
priority security interest in the Collateral, subject only to Permitted
Encumbrances, including (i) such documents duly executed by each Credit Party as
Agent may request in order to perfect its security interests in the Collateral,
and (ii) copies of Code search reports listing all effective financing
statements that name any Credit Party as debtor, together with copies of such
financing statements, none of which shall cover the Collateral.
     F. Payoff Letter; Termination Statements. Copies of duly executed payoff
letter(s), in form and substance reasonably satisfactory to Agent, by and
between all parties to any Payoff Debt loan documents evidencing repayment in
full of all Payoff Debt, together with (a) UCC3 or other appropriate termination
statements, in form and substance satisfactory to Agent releasing all liens of
the holders of such Payoff Debt upon any of the personal property of each Credit
Party, and (b) termination of all blocked account agreements, bank agency
agreements or other similar agreements or arrangements or arrangements in favor
of each holder of any Payoff Debt or relating to any Payoff Debt.
     G. Intellectual Property Security Agreements. Duly executed originals of
Trademark Security Agreements, Copyright Security Agreements and Patent Security
Agreements, each

Annex D — Page 1



--------------------------------------------------------------------------------



 



dated the Closing Date and signed by each Credit Party which owns Trademarks,
Copyrights and/or Patents, as applicable, all in form and substance reasonably
satisfactory to Agent, together with all instruments, documents and agreements
executed pursuant thereto.
     H. Guaranty. Originals of the Amended and Restated Guaranty in favor of
Agent, dated the Closing Date, duly executed by each Credit Party (other than
the Borrowers, Target and Target’s Subsidiaries) and all documents, instruments
and agreements executed pursuant thereto.
     I. Letter of Direction. Duly executed originals of a letter of direction
from the Borrowers addressed to Agent, on behalf of itself and Lenders, with
respect to the disbursement on the Closing Date of the proceeds of the Term Loan
to be made on the Closing Date.
     J. Cash Management System; Blocked Account Agreements. Evidence
satisfactory to Agent that, as of the Closing Date, Cash Management Systems
complying with Annex C to the Agreement have been established and are currently
being maintained in the manner set forth in such Annex C.
     K. Charter and Good Standing. For each Borrower and Guarantor, such
Person’s (a) charter and all amendments thereto, (b) good standing certificates
(including verification of tax status) in its state of incorporation and
(c) good standing certificates (including verification of tax status) and
certificates of qualification to conduct business in each jurisdiction where its
ownership or lease of property or the conduct of its business requires such
qualification, each dated a recent date prior to the Closing Date and certified
by the applicable Secretary of State or other authorized Governmental Authority.
     L. Bylaws and Resolutions. For each Borrower and Guarantor, (a) such
Person’s bylaws (or analogous governing agreement), together with all amendments
thereto and (b) resolutions of such Person’s Board of Directors (or analogous
governing board), approving and authorizing the execution, delivery and
performance of the Loan Documents to which such Person is a party and the
transactions to be consummated in connection therewith, each certified as of the
Closing Date by such Person’s corporate secretary or an assistant secretary as
being in full force and effect without any modification or amendment.
     M. Incumbency Certificates. For each Borrower and Guarantor, signature and
incumbency certificates of the officers of each such Person executing any of the
Loan Documents, certified as of the Closing Date by such Person’s corporate
secretary or an assistant secretary as being true, accurate, correct and
complete.
     N. Opinions of Counsel. Duly executed originals of opinions of Vinson &
Elkins LLP, counsel for the Credit Parties, together with local counsel opinions
of the Credit Parties’ Florida local counsel, each in form and substance
reasonably satisfactory to Agent and its counsel, dated the Closing Date.
     O. Master Pledge Agreement. Duly executed originals of the Master Pledge
Agreement accompanied by (as applicable) (a) share certificates representing all
of the

Annex D — Page 2



--------------------------------------------------------------------------------



 



outstanding certificated Stock being pledged pursuant to the Master Pledge
Agreement and stock powers for such share certificates executed in blank and
(b) the original instruments evidencing Indebtedness, if any, being pledged
pursuant to the Master Pledge Agreement, duly endorsed in blank.
     P. Accountants’ Letters. A letter from the Credit Parties to their
independent auditors authorizing the independent certified public accountants of
the Credit Parties to communicate with Agent and Lenders in accordance with
Section 4.2.
     Q. Officer’s Certificate. Agent shall have received duly executed originals
of a certificate of the chief financial officer of each Borrower, in his or her
capacity as an officer but not individually, dated the Closing Date, stating
that, since December 31, 2006 (a) no event or condition has occurred or is
existing which could reasonably be expected to have a Material Adverse Effect;
(b) no Litigation has been commenced which, if successful, could reasonably be
expected to have a Material Adverse Effect or could challenge any of the
transactions contemplated by the Agreement and the other Loan Documents; and
(c) there has been no material increase in liabilities, liquidated or
contingent, and no material decrease in assets of any Borrower or any of its
Subsidiaries.
     R. Audited Financials; Financial Condition. Agent shall have received the
Financial Statements, Projections and other materials set forth in Section 3.4,
certified by Holdings’ chief financial officer, in each case in form and
substance reasonably satisfactory to Agent, and Agent shall be satisfied, in its
sole discretion, with all of the foregoing.
     S. Other Documents. Such other certificates, documents and agreements
respecting any Credit Party as Agent may reasonably request.

Annex D — Page 3



--------------------------------------------------------------------------------



 



ANNEX E (Section 4.1(a))
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
FINANCIAL STATEMENTS AND PROJECTIONS—REPORTING
          Borrowers shall deliver or cause to be delivered to Agent or to Agent
and Lenders, as indicated, the following:
          (a) Quarterly Financials. To Agent and Lenders, within 45 days after
the end of each Fiscal Quarter, consolidated financial information regarding
Holdings and its Subsidiaries, certified by the chief financial officer of
Holdings, including (i) unaudited balance sheets as of the close of such Fiscal
Quarter and the related statements of income and cash flow for that portion of
the Fiscal Year ending as of the close of such Fiscal Quarter and (ii) unaudited
statements of income and cash flows for such Fiscal Quarter, in each case
setting forth in comparative form the figures for the corresponding period in
the prior year, all prepared in accordance with GAAP (subject to normal year-end
adjustments). Such financial information shall be accompanied by (A) a statement
in reasonable detail (each, a “Compliance Certificate”) showing the calculations
used in determining compliance with each of the Financial Covenants that is
tested on a quarterly basis and (B) the certification of the chief financial
officer of Holdings that (i) such financial information presents fairly in
accordance with GAAP (subject to normal year-end adjustments) the financial
position, results of operations and statements of cash flows of Holdings and its
Subsidiaries, on both a consolidated basis, as at the end of such Fiscal Quarter
and for that portion of the Fiscal Year then ended, and (ii) any other
information presented is true, correct and complete in all material respects and
that there was no Default or Event of Default in existence as of such time or,
if a Default or Event of Default has occurred and is continuing, describing the
nature thereof and all efforts undertaken to cure such Default or Event of
Default.
          (b) Operating Plan. To Agent and Lenders, as soon as available, but
not later than 45 days after the end of each Fiscal Year, an annual operating
plan for Borrowers, on a consolidated basis, approved by the Board of Directors
of Borrowers, for the following Fiscal Year, which (i) includes a statement of
all of the material assumptions on which such plan is based, (ii) includes
monthly balance sheets, income statements and statements of cash flows for the
following year and (iii) integrates sales, gross profits, operating expenses,
operating profit and cash flow projections, all prepared on the same basis and
in similar detail as that on which operating results are reported (and in the
case of cash flow projections, representing management’s good faith estimates of
future financial performance based on historical performance), and including
plans for personnel, Capital Expenditures and facilities.
          (c) Annual Audited Financials. To Agent and Lenders, within 120 days
after the end of each Fiscal Year, audited Financial Statements for Holdings and
its Subsidiaries on a consolidated basis, consisting of balance sheets and
statements of income and retained earnings and cash flows, setting forth in
comparative form in each case the figures for the previous Fiscal

Annex E — Page 1



--------------------------------------------------------------------------------



 



Year, which Financial Statements shall be prepared in accordance with GAAP and
certified without qualification, by an independent certified public accounting
firm of national standing or otherwise acceptable to Agent. Such Financial
Statements shall be accompanied by (i) a statement prepared in reasonable detail
showing the calculations used in determining compliance with each of the
Financial Covenants as of the end of such Fiscal Year, (ii) the annual letters
to such accountants in connection with their audit examination detailing
contingent liabilities and material litigation matters, and (iii) the
certification of the chief executive officer or chief financial officer of
Borrowers that all such Financial Statements present fairly in accordance with
GAAP the financial position, results of operations and statements of cash flows
of Holdings and its Subsidiaries on a consolidated basis, as at the end of such
Fiscal Year and for the period then ended, and that there was no Default or
Event of Default in existence as of such time or, if a Default or Event of
Default has occurred and is continuing, describing the nature thereof and all
efforts undertaken to cure such Default or Event of Default.
          (d) Management Letters. To Agent and Lenders, within 5 Business Days
after receipt thereof by any Credit Party, copies of all management letters,
exception reports or similar letters or reports received by such Credit Party
from its independent certified public accountants.
          (e) Default Notices. To Agent and Lenders, as soon as practicable, and
in any event within 5 Business Days after an executive officer of any Borrower
has actual knowledge of the existence of any Default, Event of Default or other
event that has had a Material Adverse Effect, telephonic or telecopied notice
specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given telephonically,
shall be promptly confirmed in writing on the next Business Day.
          (f) SEC Filings and Press Releases. To Agent and Lenders, promptly
upon their becoming available, copies of: (i) all Financial Statements, reports,
notices and proxy statements made publicly available by any Credit Party to its
security holders; (ii) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by any Credit Party with any
securities exchange or with the Securities and Exchange Commission or any
governmental or private regulatory authority; and (iii) all press releases and
other statements made available by any Credit Party to the public concerning
material changes or developments in the business of any such Person.
          (g) Subordinated Debt and Equity Notices. To Agent, as soon as
practicable, copies of all material written notices given or received by any
Credit Party with respect to any Subordinated Debt or Stock of such Person, and,
within 2 Business Days after any Credit Party obtains knowledge of any matured
event of default with respect to any Subordinated Debt, notice of such event of
default.
          (h) Supplemental Schedules. To Agent, supplemental disclosures, if
any, required by Section 5.6.
          (i) Litigation. To Agent in writing, promptly upon learning thereof,
notice of any Litigation commenced or threatened against any Credit Party that
(i) seeks damages in excess of $1,000,000, (ii) seeks injunctive relief,
(iii) is asserted or instituted against any Plan, its

Annex E — Page 2



--------------------------------------------------------------------------------



 



fiduciaries or its assets or against any Credit Party or ERISA Affiliate in
connection with any Plan, (iv) alleges criminal misconduct by any Credit Party,
or (v) alleges the violation of any law regarding, or seeks remedies in
connection with, any Environmental Liabilities.
          (j) Insurance Notices. To Agent, disclosure of losses or casualties
required by Section 5.4.
          (k) Investments. To Agent, notice of the transfer of any investments
permitted under Section 6.2(c) in an aggregate amount greater than $2,500,000 to
any account not subject to a Control Letter in effect on the Closing Date.
          (l) Other Documents. To Agent and Lenders, such other financial and
other information respecting any Credit Party’s business or financial condition
as Agent or any Lender shall from time to time reasonably request.

Annex E — Page 3



--------------------------------------------------------------------------------



 



ANNEX F (Section 6.10)
to
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
FINANCIAL COVENANTS
          Borrowers shall not breach or fail to comply with any of the following
financial covenants, each of which shall be calculated in accordance with GAAP
consistently applied:
          (a) Minimum Fixed Charge Coverage Ratio. Holdings and its Subsidiaries
shall have on a consolidated basis at the end of each Fiscal Quarter set forth
below, a Fixed Charge Coverage Ratio for the twelve-month period then ended of
not less than the following:
1.35:1.00 for the Fiscal Quarter ending June 30, 2008;
1.35:1.00 for the Fiscal Quarter ending September 30, 2008;
1.35:1.00 for the Fiscal Quarter ending December 31, 2008;
1.45:1.00 for the Fiscal Quarter ending March 31, 2009;
1.45:1.00 for the Fiscal Quarter ending June 30, 2009;
1.45:1.00 for the Fiscal Quarter ending September 30, 2009;
1.45:1.00 for the Fiscal Quarter ending December 31, 2009; and
1.50:1.00 for each Fiscal Quarter ending thereafter.
          (b) Maximum Leverage Ratio. Holdings and its Subsidiaries on a
consolidated basis shall have, at the end of each Fiscal Quarter set forth
below, a Leverage Ratio as of the last day of such Fiscal Quarter and for the
twelve-month period then ended of not more than the following:
3.00:1.00 for the Fiscal Quarter ending June 30, 2008;
3.00:1.00 for the Fiscal Quarter ending September 30, 2008;
2.75:1.00 for the Fiscal Quarter ending December 31, 2008;
2.75:1.00 for the Fiscal Quarter ending March 30, 2009;
2.75:1.00 for the Fiscal Quarter ending June 30, 2009;
2.50:1.00 for the Fiscal Quarter ending September 30, 2009;
2.50:1.00 for the Fiscal Quarter ending December 31, 2009;
2.50:1.00 for the Fiscal Quarter ending March 31, 2010;
2.25:1.00 for the Fiscal Quarter ending June 30, 2010;
2.25:1.00 for the Fiscal Quarter ending September 30, 2010;
2.25:1.00 for the Fiscal Quarter ending December 31, 2010
2.00:1.00 for each Fiscal Quarter ending thereafter.
          Unless otherwise specifically provided herein, any accounting term
used in the Agreement shall have the meaning customarily given such term in
accordance with GAAP, and all financial computations hereunder shall be computed
in accordance with GAAP consistently applied. That certain items or computations
are explicitly modified by the phrase “in accordance with GAAP” shall in no way
be construed to limit the foregoing. If any “Accounting Changes” (as defined
below) occur and such changes result in a change in the calculation of the
financial

Annex F — Page 1



--------------------------------------------------------------------------------



 



covenants, standards or terms used in the Agreement or any other Loan Document,
then Borrowers, Agent and Lenders agree to enter into negotiations in order to
amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrowers’ and their Subsidiaries’ financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders.
“Accounting Changes” means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions),
(ii) changes in accounting principles concurred in by any Borrower’s certified
public accountants; (iii) purchase accounting adjustments under A.P.B. 16 or 17
and EITF 88-16, and the application of the accounting principles set forth in
FASB 109, including the establishment of reserves pursuant thereto and any
subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves established as a result of purchase accounting
adjustments. All such adjustments resulting from expenditures made subsequent to
the Closing Date (including capitalization of costs and expenses or payment of
pre-Closing Date liabilities) shall be treated as expenses in the period the
expenditures are made and deducted as part of the calculation of EBITDA in such
period. If Agent, Borrowers and Requisite Lenders agree upon the required
amendments, then after appropriate amendments have been executed and the
underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change. If
Agent, Borrowers and Requisite Lenders cannot agree upon the required amendments
within 30 days following the date of implementation of any Accounting Change,
then all Financial Statements delivered and all calculations of financial
covenants and other standards and terms in accordance with the Agreement and the
other Loan Documents shall be prepared, delivered and made without regard to the
underlying Accounting Change. For purposes of Section 8.1, a breach of a
Financial Covenant contained in this Annex F shall be deemed to have occurred as
of the earlier of the date the Financial Statements reflecting such breach are
delivered to Agent or the date such Financial Statements were required to be
delivered to Agent.

Annex F — Page 2